

DATED                                  2005


 
 
(1) FERVENT GROUP LIMITED


and


(2) KENABELL HOLDING LIMITED
 



--------------------------------------------------------------------------------



AGREEMENT FOR THE
SALE AND PURCHASE OF
THE ENTIRE ISSUED SHARE CAPITAL OF
MEASUREMENT LTD.
 

--------------------------------------------------------------------------------

 

Baker &
14th Floor Hutchison House
Hong Kong


Telephone: (852) 2846-1888
Fax: (852) 2845-0476
Ref: YTC/RCT/32183700-000001/rct10353



--------------------------------------------------------------------------------



CONTENTS



Number Clause Headings Page      
1.
Definitions and Interpretation
1
2.
Sale of Sale Share
8
3.
Consideration
8
4.
Conditions
9
5.
Completion
9
6.
Effective Date Accounts
12
7.
Adjustment of Consideration
14
8.
Non-competition undertaking
16
9.
Warranties and Indemnities
18
10.
The Purchaser’s Remedies
23
11.
The Purchaser’s Warranties And Undertakings
24
12.
Restriction on Announcements
25
13.
Pre-Completion Obligations and Post-Completion Obligations
25
14.
Confidentiality of Information
28
15.
Costs
28
16.
General
28
17.
Notices
29
18.
Governing Law and Submission to Jurisdiction
30
SCHEDULE 1 Details of the Company
32
SCHEDULE 2 Effective Date Accounts
33
SCHEDULE 3 Warranties
34
SCHEDULE 4 List of Intellectual Property Rights
44
SCHEDULE 5 List of Software
60
SCHEDULE 6 Form of Letters of Resignation
61
SCHEDULE 7 Form of Promissory Note
62
SCHEDULE 8 Form of Deed of Guarantee
64
SCHEDULE 9 Form of Deed of Design Patents Assignment (non-PRC)
68
SCHEDULE 10 Form of Deed of Design Patents Assignment (PRC)
76
SCHEDULE 11 Form of Deed of Utility Patents Assignment (non-PRC)
97
SCHEDULE 12 Form of Deed of Utility Model Patents Assignment (PRC)
105
SCHEDULE 13 Form of Deed of Utility Patents Licence (non-PRC)
108

 
2

--------------------------------------------------------------------------------


SCHEDULE 14 Form of Patents Licence (PRC)
117
SCHEDULE 15 Form of Deed of Trademarks Assignment
125
SCHEDULE 16 Pro forma combined unaudited statement of assets and liabilities of
the Company as at 31 October 2005
131
SCHEDULE 17 Form of acknowledgment of receipt to be signed by the Transferring
Employees
132
     
Execution
133
     

 
3

--------------------------------------------------------------------------------


 
DATE:        2005
 
PARTIES:
(1)
Kenabell Holding Limited, a company incorporated in the British Virgin Islands
with registered number 573155 whose registered office is at Trident Chambers
Road Town, 146 Tortola, British Virgin Islands (the “Vendor”); and

 
(2)
Fervent Group Limited, a company incorporated in British Virgin Islands with
registered number 550235 whose registered office is at P.O. Box 957, Offshore
Incorporations Centre, Road Town, Tortola, British Virgin Islands (the
“Purchaser”).



RECITALS:


(A)
The Vendor is the registered holder and beneficial owner of all of the issued
shares in the capital of Measurement Ltd. (“the Company”). Particulars of the
Company are set out in Schedule 1.



(B)
The Vendor wishes to sell and the Purchaser wishes to purchase the said shares
on the terms and conditions set out in this Agreement.



TERMS AGREED:


1.
Definitions and Interpretation



1.1
In this Agreement where the context so admits the following words and
expressions shall have the following meanings:



“Accounting Date”
31 March 2005;
   
“Accounts”
the audited financial statements of the Company for the accounting period which
ended on the Accounting Date (such financial statement comprising a balance
sheet, profit and loss account, notes and directors’ and auditors’ report) and
the profit and loss account and balance sheet of the Company as at and for the
period ended on the Accounting Date;
   
“Affiliates”
means, in respect of any entity, any company or person that, directly or
indirectly, Controls, is Controlled by or is under common Control with the
entity;
   
“Asset Purchase Agreements”
the 3 asset purchase agreements dated 30 November 2005 entered into between the
Company and each of MSI and MSI Asia and between MSI China and 永澵椅子(深圳)有榰公司;
   
“Board”
the board of directors of the Company for the time being;

 

--------------------------------------------------------------------------------



   
“Business Day”
means a da other than a Saturday or Sunday or public holiday on which banks are
open for business in Hong Kong;
   
“Company”
Measurement Ltd., details of which are set out in Schedule 1;
   
"Company Affiliate"
means, any other Person that, directly or indirectly, Controls, is Controlled by
or is under common Control with the Company;
   
“Companies Ordinance”
the Companies Ordinance (Chapter 32 of the Laws of Hong Kong);
   
“Completion”
completion of the sale and purchase of the Sale Share as specified in Clause 5;
   
“Completion Date”
16 December 2005 (or such later date as the Parties may agree in writing);
   
“Conditions”
the conditions specified in Clause 4.1;
   
“Consideration”
the amount of US$17,393,000.00, being the total consideration for the Sale Share
being the aggregate of the sums specified in Clause 3 (subject to adjustment in
accordance with Clause 7);
   
“Control”
means the: (1) ownership of or the ability to direct (a) in the case of a
corporation or body corporate (i) a majority of the issued shares entitled to
vote for election of directors (or analogous Persons) of such body corporate,
(ii) the appointment or removal of directors having a majority of the voting
rights exercisable at meetings of the board of directors (or analogous body or
bodies, including, without limiting the generality of the foregoing, management
boards and supervisory boards) of that undertaking on all or substantially all
matters, or (iii) a majority of the voting rights exercisable at general
meetings of the members of that undertaking on all, or substantially all,
matters, or (b) in the case of any other Person, a majority of the voting rights
in such Person; or (2) in the case of a corporation or a body corporate or any
other Person, the direct or indirect possession of the power to direct or cause
the direction of the management and policies of the same (whether through the
ownership of voting securities, by contract or howsoever otherwise) and
“Controlled” shall be construed accordingly;

 
- 2 -

--------------------------------------------------------------------------------



   
“Deed of Design Patents Assignment (non-PRC)”
the deed of design patents assignment to be entered into between MSI and the
Company in the form substantially the same as the form set out in Schedule 9;
   
“Deed of Design Patents Assignment (PRC)”
the deed of design patents assignment to be entered into between MSI China
and the Company in the form substantially the same as the form set out in
Schedule 10;
   
“Deed of Patents Licence (PRC)”
the deed of design patents licence to be entered into between MSI China and the
Company in the form substantially the same as the form set out in Schedule 14;
   
“Deed of Guarantee”
the guarantee to be given by Mr. Lee Man Ban and Mr. Chan Po Sang pursuant to
Clause 3.4 in the form set out in Schedule 8;
   
“Deed of Trademarks Assignment”
the deed of trademarks assignment to be entered into between MSI and the Company
in the form substantially the same as the form set out in Schedule 15;
   
“Deed of Utility Model Patents Assignment (PRC)”
the deed of utility model patents assignment to be entered into between MSI
China and the Company in the form substantially the same as the form set out in
Schedule 12;
   
“Deed of Utility Patents Assignment (non-PRC)”
the deed of utility patents assignment to be entered into between MSI and the
Company in the form substantially the same as the form set out in Schedule 11;
   
“Deed of Utility Patents Licence (non-PRC)”
the deed of utility patents licence to be entered into between MSI and the
Company in the form substantially the same as the form set out in Schedule 13;
   
“Design Patents”
the design patents listed in Schedule 4;
   
“Directors”
the persons listed as directors of the Company in Schedule 1;
   
“Disclosure Letter”
the letter of today’s date from the Vendor to the Purchaser the receipt of which
has been acknowledged by the Purchaser;
   
“Earn-out Guarantee”
the guarantee to be given by River Display Limited pursuant to Clause 3.3 in the
approved terms;

 
- 3 -

--------------------------------------------------------------------------------



   
“Effective Date Accounts”
the balance sheet of the Company made up as at the close of business on 30
November 2005 and the profit and loss account of the Company for the period from
the day immediately following the Accounting Date to 30 November 2005, to be
prepared and agreed or determined in accordance with the provisions of Clause 6;
   
“Event”
an event, act, transaction or omission including, without limitation, a receipt
or accrual of income or gains, distribution, acquisition, disposal, transfer,
payment, loan or advance;
   
“Home Use”
as applied to a product, that the product is intended for and marketed solely
directly to consumers and for use in the home. For the avoidance of doubt, any
product marketed directly to physicians, medical offices, hospitals, nursing
homes, rehabilitation centers, restaurants and/or commercial kitchens, and any
product marketed (whether marketed to consumers or businesses) as being of the
type sold to any of the foregoing, shall not be a product for “Home Use.”
   
“Hong Kong”
the Hong Kong Special Administrative Region of the People’s Republic of China;
   
“Initial Consideration”
the amount of US$8,393,000.00 (subject to adjustment in accordance with Clause
7); 
   
“Intellectual Property”
includes patents, trademarks, service marks, trade dress, Knowhow, designs,
copyrights, business names, registrations of, applications to register and
rights to apply for registration of any of the aforesaid items, rights in the
nature of any of the aforesaid items in any country, rights in the nature of
unfair competition rights and rights to sue for passing off;
   
“Knowhow”
includes processing instructions, specifications, technical information, process
technology, methods, trade secrets and other confidential information;
   
“Loadcell Patents”
the invention and design patents relating to loadcell as listed in Schedule 4;
   
“Letters of Resignation”
the letters of resignation from each of the Directors and the secretary of the
Company in the form set out in Schedule 6;

 
- 4 -

--------------------------------------------------------------------------------



   
“Management Accounts”
the unaudited balance sheet of the Company as at 31 October 2005 and the
unaudited profit and loss account of the Company for the period commencing from
the day immediately following the Accounting Date and ended on 31 October 2005;
   
“Microfused Technology”
shall mean Knowhow, patents and patent applications all relating to attaching
silicon gauges to any substrate using a glass-fused process;
   
“Moral Rights”
the rights of an author of a copyright literary, dramatic, musical or artistic
work or a director of a copyright film (“Work”) to be identified as the author
or director (as the case may be) of the Work, not to have the Work subjected to
derogatory treatment and not to have a Work falsely attributed to him as the
author or director (as the case may be), and rights in the nature of the
aforesaid rights in any country;
   
“MSI”
Measurement Specialties Inc., a company incorporated in the United States of
America which is the ultimate holding company of the Vendor;
   
“MSI Asia”
MSI Sensors (Asia) Limited, a company incorporated in Hong Kong, which is
indirectly and wholly-owned by MSI;
   
“MSI China”
MSI Sensors (China) Limited, a company incorporated in Shenzhen, the PRC, which
is wholly-owned by MSI Asia;
   
“MSI Group”
the group of companies comprising MSI and its subsidiaries;
   
“Parties”
the named parties to this Agreement and their respective successors;
   
“PRC”
the People’s Republic of China but excluding, for the purposes of this
Agreement, Hong Kong, Macau and Taiwan;
   
“Promissory Note”
the promissory note to be given by the Purchaser to the Vendor at Completion for
the amount of US$4,000,000.00 (subject to adjustment in accordance with Clause
7) pursuant to Clause 3.4 in the form set out in Schedule 7;
   
“Purchaser’s Accountants”
M.B. Lee & Co., Certified Public Accountants Ltd. of 26th Floor, Office B,
United Centre, 95 Queensway, Hong Kong;

 
- 5 -

--------------------------------------------------------------------------------



   
“Purchaser’s Group Company”
means the Purchaser or a company which is, on the date of this Agreement, a
subsidiary or holding company of the Purchaser or a subsidiary of a holding
company of the Purchaser;
   
“Relief”
means any loss, relief, allowance, exemptions, set-off, deduction, right to
repayment or credit or other relief of a similar nature granted by or available
in relation to Tax pursuant to any legislation or otherwise;
   
“Relevant Claim”
means a claim by the Purchaser involving or relating to a breach of Warranty;
   
“Retained Consideration”
the amount of US$5,000,000.00 (subject to adjustment in accordance with Clause
7);
   
“Sale Share”
the 1 (one) share of US$1.00 each, constituting the entire issued share capital
of the Company;
   
“Scale Use”
shall mean any product specifically designed and marketed as a weighing device;
   
“Tax”
all forms of taxation, estate duties, deductions, withholdings and duties
imposed, levied, collected, withheld or assessed by any local, municipal,
regional, urban, governmental, state, federal or other body in Hong Kong or
elsewhere and any interest, additional taxation, penalty, surcharge or fine in
connection therewith save to the extent that such additional taxation, penalty,
surcharge or fine is attributable to the unreasonable delay or default of the
Purchaser of the Company after Completion;
   
“Tax Authority”
any government, state or municipality or any local, state, federal or other
authority, body or official anywhere in the world exercising fiscal, revenue,
customs or excise function including without limitation, the Inland Revenue
Department and Customs and Excise Department of Hong Kong or the tax authority
or customs and excise authority in the PRC;
   
“Tire Gauge Business”
the business relating to the development, sale, manufacture, promotion,
marketing, distribution, import and export of tire gauge, distance estimators or
parking sensors;

 
- 6 -

--------------------------------------------------------------------------------



   
“Transferring Employees”
those employees of the Company, MSI and MSI China whose names shall have been
notified by the Purchaser to the Vendor on or prior to the Completion Date whose
employment with the Company, MSI or MSI China (as the case may be) will be
terminated on or before Completion and to whom offers of employment shall be
made by such companies as shall be nominated by the Purchaser on or before
Completion;
   
“Utility Patents”
the utility patents listed in Schedule 4;
   
“Vendor’s Group Company”
means the Vendor or a company which is, on the date of this Agreement, a
subsidiary or holding company of the Vendor or a subsidiary of a holding company
of the Vendor;
   
“Warranties”
the representations, warranties and undertakings contained in Clause 9 and
Schedule 3; and
   
“US$”
United States dollars.



1.2
Save where the context otherwise requires words and phrases the definitions of
which are contained or referred to in the Companies Ordinance shall be construed
as having the meaning thereby attributed to them.



1.3
Any references, express or implied, to statutes or statutory provisions shall be
construed as references to those statutes or provisions as respectively amended
or re-enacted or as their application is modified from time to time before the
date hereof by other provisions and shall include any statutes or provisions of
which they are re-enactments (whether with or without modification) and any
orders, regulations, instruments or other subordinate legislation under the
relevant statute or statutory provision. References to Sections of consolidating
legislation shall, wherever necessary or appropriate in the context, be
construed as including references to the Sections of the previous legislation
from which the consolidating legislation has been prepared.



1.4
References in this Agreement to Clauses and Schedules are to clauses in and
schedules to this Agreement (unless the context otherwise requires). The
Recitals and Schedules to this Agreement shall be deemed to form part of this
Agreement.



1.5
Headings are inserted for convenience only and shall not affect the construction
of this Agreement.



1.6
The expressions “the Vendor” and “the Purchaser” include their respective
successors.



1.7
References to “persons” shall include bodies corporate, unincorporated
associations and partnerships (whether or not having separate legal
personality).



- 7 -

--------------------------------------------------------------------------------


1.8
References to writing shall include any methods of producing or reproducing
words in a legible and non-transitory form.



1.9
The masculine gender shall include the feminine and neuter and the singular
number shall include the plural and vice versa.



1.10
A document expressed to be “in the approved terms” means a document the terms of
which have been approved by or on behalf of the Parties and a copy of which has
been signed for the purposes of identification by or on behalf of each Party.




1.11
In construing this Agreement:




 
1.11.1
the rule known as the ejusdem generis rule shall not apply and, accordingly,
general words introduced by the word “other” shall not be given a restrictive
meaning by reason of the fact that they are preceded by words indicating a
particular class of acts, matters or things; and




 
1.11.2
general words shall not be given a restrictive meaning by reason of the fact
that they are followed by particular examples intended to be embraced by the
general words.



2.
Sale of Sale Share



2.1
Subject to the terms of this Agreement, the Vendor shall sell as beneficial
owner and the Purchaser shall purchase, free from all liens, charges and
encumbrances and together with all rights now or hereafter attaching to them,
including all rights to any dividend or other distribution declared, made or
paid after the date of this Agreement, the Sale Share.



2.2
The Vendor hereby waives and agrees to procure the waiver of any restrictions on
transfer (including pre-emption rights) which may exist in relation to the Sale
Share, whether under the articles of association of the Company or otherwise.



3.
Consideration



3.1
The total consideration payable for the Sale Share shall be US$17,393,000.00
(seventeen million, three hundred and ninety-three thousand United States
Dollars) (subject to adjustment in accordance with Clause 7).




3.2
The Initial Consideration shall be payable on Completion in accordance with
Clause 5.4.1 (subject to adjustment in accordance with Clause 7).




3.3
The Retained Consideration shall be payable in eight quarterly equal instalments
of US$625,000.00 each (subject to adjustment in accordance with Clause 7). The
Purchaser shall pay each such instalment on the last day of the end of every 3
months commencing from the fifteenth month after the Completion Date. The
Earn-out Guarantee duly executed on behalf of River Display Limited shall be
provided to the Vendor in respect of the Retained Consideration on Completion.



- 8 -

--------------------------------------------------------------------------------



3.4
The balance of the Consideration, being the sum of US$4,000,000.00, shall be
satisfied by the Purchaser by way of a Promissory Note which shall be payable in
eight quarterly instalments of US$500,000.00 each (subject to adjustment in
accordance with Clause 7). The Purchaser shall pay each such instalment on the
last day of the end of every 3 months during the 2 years after the Completion
Date. A personal guarantee in the form set out in Schedule 8 shall be provided
by Mr. Lee Man Ban and Mr. Chan Po Sang to the Vendor in respect of the
Promissory Note on Completion.



4.
Conditions




4.1
The sale and purchase of the Sale Share is conditional upon:




 
4.1.1
the Warranties remaining true and accurate and not misleading in any material
respect at Completion as if repeated at Completion;




 
4.1.2
the Vendor having complied with the obligations specified in Clauses 15.1 and
15.2;




 
4.1.3
the consent to the sale by the Vendor of the Sale Share contemplated under this
Agreement being granted by General Electric Capital Corporation and no statute,
regulation or decision which would prohibit, restrict or materially delay the
sale and purchase of the Sale Share or the operation of the Company after
Completion having been proposed, enacted or taken by any governmental or
official authority;



4.2
The Purchaser may waive all or any of the Conditions at any time by notice in
writing to the Vendor.



4.3
The Vendor shall use its best endeavours to procure the fulfilment of the
Conditions on or before the Completion Date.



4.4
In the event that any of the Conditions shall not have been fulfilled (or waived
pursuant to Clause 4.2) prior to the Completion Date, this Agreement shall
automatically terminate and cease to be of any effect except Clauses 1, 12, 14,
15, 16.1 to 16.4, 17 and 18, which shall remain in force and save in respect of
claims arising out of any antecedent breach of this Agreement.



5.
Completion



5.1
Subject to the provisions of Clause 4, Completion shall take place on the
Completion Date at the offices of Baker & McKenzie on 14/F, Hutchison House, 10
Harcourt Road, Hong Kong, or at such other place as the Parties may mutually
agree in writing when all (but not some only) of the events described in this
Clause 5 shall occur.



5.2
Subject to the provisions of Clause 4, neither Party is obliged to complete this
Agreement unless:




5.2.1
the other Party complies with its obligations under this Clause 5; and



- 9 -

--------------------------------------------------------------------------------



5.2.2
the sale and purchase of all the Sale Share is completed simultaneously.




5.3
At Completion, the Vendor shall:




5.3.1
deliver to the Purchaser:




 
5.3.1.1
duly executed instruments of transfer in respect of all of the Sale Share in
favour of the Purchaser or its nominee together with the relative share
certificate;




 
5.3.1.2
a duly executed Deed of Design Patents Assignment (non-PRC) and a duly executed
Deed of Design Patents Assignment (PRC) for each of the Design Patents;




 
5.3.1.3
a duly executed Deed of Utility Patents Assignment (non-PRC) and a duly executed
Deed of Utility Model Patents Assignment (PRC) for each of the Utility Patents;




 
5.3.1.4
a duly executed Deed of Utility Patents Licence (non-PRC) and a duly executed
Deed of Design Patents Licence (PRC) for each of the Loadcell Patents;




 
5.3.1.5
a duly executed Deed of Trademarks Assignment for each of the Trademarks;




 
5.3.1.6
the duly signed acknowledgments of receipt by the Transferring Employees, in the
form set out in Schedule 17, of a sum for the full and final payment of all
salaries, allowance, compensation, severance payments and other entitlements
relating to such termination that are required to be paid in accordance with the
applicable laws and, if any, the relevant employment contracts;




 
5.3.1.7
the resignation of the Auditors as the auditors of the Company with effect from
the Completion Date, such resignation to contain a statement that there are no
circumstances connected with their resignation which they consider should be
brought to the attention of the members or creditors of the Company;




 
5.3.1.8
all the statutory books and records duly written up to date of the Company and
its certificate of incorporation, current business registration certificate(s)
and common seals and a written confirmation from the Vendor that the other books
and records (including financial records) and any other papers and documents of
the Company in its possession or under its control have been stored at the
offices of its authorized representatives or company secretarial service
provider;




 
5.3.1.9
written confirmation in the approved terms that the Vendor is not aware of any
matter or thing which is a breach of or inconsistent with any of the
Warranties; 



- 10 -

--------------------------------------------------------------------------------



 
5.3.1.10
certified copies of any powers of attorney under which any of the documents
referred to in this Clause 5.3 is executed or evidence satisfactory to the
Purchaser of the authority of any person signing on behalf of the Vendor;




 
5.3.1.11
Letters of Resignation from each of the Directors and the secretary of the
Company, such resignations to take effect from close of the meeting of the Board
referred to in Clause 5.3.2;




 
5.3.1.12
a duly executed release under seal, in the approved terms, releasing the Company
from any liability whatsoever (whether actual or contingent) which may be owing
to the Vendor and/or any member of the MSI Group by the Company at Completion;




 
5.3.1.13
a duly executed release under seal, in the approved terms, releasing the Vendor
or Directors or other officers of the Company or any member of the MSI Group of
all loans or other indebtedness due or owing to the Company;




 
5.3.2
cause the Directors to hold a meeting of the Board at which the Directors shall
pass resolutions in the approved terms (inter alia) to:-




 
5.3.2.1
approve the registration of the Purchaser or its nominees as members of the
Company subject only to the production of completed transfers in respect of the
Sale Share;




 
5.3.2.2
appoint new auditors of the Company as nominated by the Purchaser;




 
5.3.3
cause such persons as the Purchaser may nominate to be appointed as directors of
the Company and upon such appointment forthwith cause the Directors, and the
secretary of the Company to resign from their respective offices and as
employees, each delivering to the Purchaser a letter under seal in the form set
out in Schedule 6 acknowledging that the person so retiring has no claim
outstanding for compensation or otherwise against the Company;




 
5.3.4
revoke each existing mandate given by the Company of its bank accounts and pass
such resolutions containing the new mandate(s) giving authority to such persons
as the Purchaser may nominate to operate the same.




5.4
At Completion, the Purchaser shall:




 
5.4.1
pay the Initial Consideration (subject to adjustment in accordance with Clause
7) to the Vendor or as the Vendor directs in writing by transfer of funds for
same day value to such account as shall have been notified to the Purchaser by
the Vendor at least three Business Days before the Completion Date;



- 11 -

--------------------------------------------------------------------------------



 
5.4.2
deliver to the Vendor duly executed counterparts of the documents referred to in
Clauses 5.3.1.2, 5.3.1.3, 5.3.1.4 and 5.3.1.5;




5.4.3
deliver to the Vendor the Deed of Guarantee duly executed by Mr. Lee Man Ban and
Mr. Chan Po Sang and the Earn-out Guarantee duly executed by River Display
Limited; 




 
5.4.4
deliver to the Vendor certified copies of any powers of attorney under which any
of the documents referred to in this Clause 5.4 is executed or other evidence
satisfactory to the Vendor of the authority of the person signing on the
Purchaser’s behalf.



5.5
At Completion, the Vendor shall procure that the relevant transactions
contemplated under the Asset Purchase Agreements are completed before the
Completion of this Agreement.



5.6
Without prejudice to any other remedies available to each Party, if in any
respect the provisions of this Clause 5 are not complied with by the other Party
on the Completion Date the Party not in default may by giving a written notice
to the other Party:




 
5.6.1
defer Completion to a date not more than 28 days after the Completion Date (and
so that the provisions of this Clause 5.6 shall apply to Completion as so
deferred); or




 
5.6.2
proceed to Completion so far as practicable (without prejudice to its rights
under this Agreement); or




 
5.6.3
terminate this Agreement and this Agreement shall immediately cease to be of any
effect except for this Clause 5.6, Clauses 1, 12, 14, 15, 16.1 to 16.4, 17 and
18 which shall remain in force.



5.7
If either Party defers Completion to another date in accordance with Clause
5.6.1, the provisions of this Agreement apply as if that other date is the
Completion Date.



5.8
If either Party terminates this Agreement pursuant to Clause 5.6.3, each party’s
further rights and obligations cease immediately on termination, but termination
does not affect a party’s accrued rights and obligations at the date of
termination.



6.
Effective Date Accounts



6.1
A draft of the Effective Date Accounts (the “Draft Effective Date Accounts”)
shall be prepared by the Vendor as soon as reasonably practicable and no later
than 9 December 2005 (or such other date as the Parties may agree in writing)
and such accounts:




 
6.1.1
shall be prepared in accordance with the provisions of Schedule 2 and, insofar
as they do not conflict with the provisions of Schedule 2, on the same
accounting bases and in accordance with the same accounting and valuation
principles and practices as the Accounts; and



- 12 -

--------------------------------------------------------------------------------



 
6.1.2
shall in all respects comply with current legislation and standard accounting
principles and practice in Hong Kong.



6.2
On or before 9 December 2005 (or such later date as the Parties may agree in
writing) , the Vendor shall submit the Draft Effective Date Accounts to the
Purchaser’s Accountants who shall then conduct an audit applying the same bases
and principles as referred to in Clause 6.1.



6.3
If the Purchaser’s Accountants and the Vendor are able to agree to the form and
content of the Draft Effective Date Accounts, the Draft Effective Date Accounts
so agreed shall be the Effective Date Accounts.



6.4
If the Purchaser’s Accountants and the Vendor are unable to agree as to the form
and content of the Draft Effective Date Accounts on or before 16 December 2005
(or such later date as the Parties may agree in writing), the matter may be
referred by the Vendor or the Purchaser to an independent firm of chartered
accountants appointed by agreement between the Vendor and the Purchaser or,
failing such agreement, nominated by the President for the time being of the
Hong Kong Society of Accountants on the application of the Vendor or the
Purchaser and such independent firm of chartered accountants shall, by no later
than 23 December 2005,:




 
6.4.1
settle any matter in dispute, applying the same bases and principles as referred
to in Clause 6.1 and (unless both the Vendor and the Purchaser shall otherwise
direct in writing) determine the form and content of the Draft Effective Date
Accounts; and




 
6.4.2
determine (if any) the form and content of the Draft Effective Date Accounts and
such determination, shall, in the absence of manifest error, be final and
binding on the Parties and such chartered accountants shall be deemed to act as
experts and not as arbitrators.



The Draft Effective Date Accounts as so determined by the independent firm of
chartered accountants shall be the Effective Date Accounts for the purposes of
this Agreement.


6.5
The costs of the Purchaser's Accountants in respect of the audit of the Draft
Effective Date Accounts shall be borne by the Purchaser. The costs of the
independent chartered accountant, if any, shall be borne by the Vendor and the
Purchaser in equal share.



- 13 -

--------------------------------------------------------------------------------


7.
Adjustment of Consideration



7.1
The Initial Consideration shall be reduced by the amount, if any, by which the
net asset value of the Company (being the total net tangible assets less total
liabilities) as shown in the Effective Date Accounts falls short of the amount
of US$1,893,000.00.



7.2
The Initial Consideration shall be increased by the amount, if any, by which the
net asset value of the Company (being the total net tangible assets less total
liabilities) as shown in the Effective Date Accounts exceeds the amount of
US$1,893,000.00.



7.3
The sum of US$4,000,000.00 to be settled by way of the Promissory Note shall be
adjusted based on the amount of tax liabilities incurred by the Company
calculated at 17.5% in respect of profits generated by the Company for the
period from the Accounting Date to the Completion Date as shown in the Effective
Date Accounts; and the amount payable for each of the eight quarterly
instalments pursuant to the Promissory Note shall be adjusted on a pro rata
basis.



7.4
In the event that the Margin in respect of Non-Conair Sales of the Company for
the 12-month period ending on 30 November 2006 is less than US$2,700,000.00 and
the Tire Gauge Sales of the Company for the 12-month period ending on 30
November 2006 is less than US$10,000,000.00, the Retained Consideration shall be
reduced in the following manner:




 
7.4.1
as to US$3,000,000.00 of the Retained Consideration in relation to the
Non-Conair Sales, such reduction shall be calculated in accordance with the
following formula:

 

US$3,000,000.00 x
US$2,700,000.00
 
A

 
where “A” represents the Margin of the sale in respect of the Company's
Non-Conair Scales for the 12-month period ending on 30 November 2006.



 
7.4.2
as to US$2,000,000.00 of the Retained Consideration in relation to the Tire
Gauge Sales, such reduction shall be calculated in accordance with the following
formula:

 

US$2,000,000.00 x
B
 
C



where “B” represents any dollar increase of the Tire Gauge Sales of the Company
for the 12-month period ending on 30 November 2006 from the sum of
US$8,000,000.00 (up to US$10,000,000.00); and


where “C” represents the difference between US$8,000,000.00 and
US$10,000,000.00.


- 14 -

--------------------------------------------------------------------------------



   
For the avoidance of doubt, the calculation of the adjustment and the adjustment
itself in relation to the Retained Consideration in respect of the Non-Conair
Sales in Clause 7.4.1 and Tire Gauge Sales in Clause 7.4.2 are mutually
exclusive and the adjustment amount cannot be more than US$3,000,000.00 and
US$2,000,000.00 with respect to Clauses 7.4.1 and 7.4.2 respectively.



7.5
For the purpose of Clause 7.4,




 
7.5.1
“Cost” shall mean:




7.5.1
for products that are manufactured by a third party manufacturer, the amount
shown on the invoice issued to the Company by such third party manufacturer and




7.5.2
for products that are manufactured by a Purchaser’s Group Company, the amount
that would otherwise have been shown on the invoice that would have been issued
to the Company by a third party manufacturer.




 
7.5.2
“Margin” shall mean the aggregate amount of Non-Conair Sales less the Cost of
the Non-Conair Sales;




 
7.5.3
“Non-Conair Sales” shall mean the sale of scale products by the Company to its
customers other than Conair Corporation, a company incorporated in the United
States of America, and its affiliates;




 
7.5.4
“Tire Gauge Sales” shall mean the aggregate amount of sales of the Company in
relation to the Tire Gauge Business for the 12-month period ending on 30
November 2006.




7.6
Adjustment




 
7.6.1
The adjustments to the Retained Consideration (if any) contemplated under Clause
7.4 shall be made by no later than 15 December 2006. On or before 15 December
2006, the Purchaser shall notify the Vendor in writing of any reduction to the
Retained Consideration (“Reduction”) in accordance with Clause 7.4 and shall
provide the Vendor with documentary and other evidence supporting the
calculation of the Reduction.




 
7.6.2
At the request of the Vendor, the Purchaser shall give and shall procure that
the Vendor or any persons authorised by it will for the purpose of satisfying
the accuracy of the Reduction be given such access to the premises and all
books, records and accounts of the Company as the Vendor may reasonably request.




7.6.3
In the event that the Vendor does not agree with the amount of Reduction as
notified by the Purchaser pursuant to Clause 7.6.1, the Parties shall use their
respective reasonable endeavours to resolve any difference,



- 15 -

--------------------------------------------------------------------------------



 
7.6.4
In the event that the Parties are unable to agree to the amount of the Reduction
by 20 December 2006, the matter may be referred by the Vendor or the Purchaser
to an independent firm of chartered accountants appointed by agreement between
the Vendor and the Purchaser or, failing such agreement, nominated by the
President for the time being of the Hong Kong Society of Accountants on the
application of the Vendor or the Purchaser and such independent firm of
chartered accountants shall by no later than 1 January 2007, settle any matter
in dispute, and (unless both the Vendor and the Purchaser shall otherwise direct
in writing) determine the amount of the Reduction in accordance with the
provisions of Clause 7.4; and the determination of such independent firm of
chartered accountants shall in the absence of manifest error, be final and
binding on the Parties and such chartered accountants shall be deemed to act as
experts and not as arbitrators.



8.
Non-competition undertaking



8.1
The Vendor undertakes with the Purchaser (for itself and as agent and trustee
for the Company) that, except with the consent in writing of the Purchaser and
subject to the provisions of Clause 8.4:




 
8.1.1
for the period of three years after Completion it will not within any country or
place in which the Company has carried on business during the year preceding the
Completion either on its own account or in conjunction with or on behalf of any
person, firm or company carry on or be engaged, concerned or interested,
directly or indirectly, in carrying on any business carried on by the Company
within such preceding year (other than as a holder of not more than 5 per cent
of the issued share or debentures of any company listed on a recognised stock
exchange). For the avoidance of doubt, the business carried on by the Company
shall include the Tire Gauge Business;




 
8.1.2
for the period of three years after Completion it will not within any country or
place sell loadcells and/or license its Microfused Technology for the production
and manufacture of loadcells to any of the following scale companies: Fooktin
Technologies Limited, Bonso Electronics Limited, Precision Press Limited,
Management Investment & Technology Company Ltd, Charder Electronic Company,
Beaverite, Camry Industries (HK) Limited, Kenwell Industries Company, Shine (HK)
Development Limited and Tanita Corporation, or the Affiliates (other than
Affiliates not in the scale business), successors or assigns of any of these
companies.



For the avoidance of doubt, after Completion, the Vendor and the Vendor's Group
Companies are not prohibited or restricted from competing with the Company in
relation to any business or products which are manufactured by the Company using
any technology not licensed to it by the Vendor.


- 16 -

--------------------------------------------------------------------------------


8.2
The Purchaser undertakes with the Vendor (for itself and as agent and trustee
for each Vendor’s Group Company) that, except with the consent in writing of the
Vendor and subject to the provisions of Clause 8.4:




 
8.2.1
(i) it will not at any time hereafter sell or offer for sale loadcells produced
or manufactured using the Vendor’s Microfused Technology as stand alone parts;
or (ii) use the Vendor's Microfused Technology for manufacture of loadcell
products used as pressure sensors or sensors which are competitive to the
business of any Vendor’s Group Company;




 
8.2.2
for the period of three years after Completion it will limit its sale, in any
country or place, of loadcells produced or manufactured using the Vendor’s
Microfused Technology, to loadcells (i) incorporated in end products for Scale
Use, or (ii) incorporated in end products other than for Scale Use and
exclusively for Home Use and not used as pressure sensors or products
competitive with the business of Vendor, or (iii) incorporated in subassemblies
for Scale Use, including but not limited to, loadcell plus module, loadcell in a
plastic housing, loadcell plus an electronic circuit and loadcell packaged in
housing plus module, or (iv) incorporated in subassemblies other than for Scale
Use and exclusively for Home Use and not used as pressure sensors or sensors
which are competitive to the business of any Vendor’s Group Company, thereafter,
the Company, the Purchaser or any of the Purchaser’s Group Company may sell or
offer to sell loadcells produced or manufactured using the Vendor’s Microfused
Technology, either (1) sold incorporated in end products for Scale Use, or (2)
sold incorporated in subassemblies for Scale Use, including but not limited to,
loadcell plus module, loadcell in a plastic housing, loadcell plus an electronic
circuit and loadcell packaged in housing plus module, or (3) sold incorporated
in end products not used as a pressure sensor or sensors which are competitive
to any Vendor’s Group Company or (4) sold incorporated in subassemblies not used
as a pressure sensor or sensors which are competitive to any Vendor’s Group
Company.



For the avoidance of doubt, the Company, the Purchaser or any member of the
Purchaser’s Group Company are not prohibited or restricted from competing with
the Vendor or any member of the Vendor’s Group Companies in relation to the
development, sale, manufacture, promotion, marketing, distribution, import and
export of loadcells which are manufactured not using the Microfused Technology.


8.3
Each Party shall use its best endeavours to procure that all companies directly
or indirectly owned or Controlled by each party shall be bound by and observe
the provisions of this Clause 8 as if they were parties covenanting with the
other party in the same terms.



8.4
While the restrictions contained in this Clause 8 are considered by the Parties
to be reasonable in all the circumstances, it is recognised that restrictions of
the nature in question may fail for technical reasons and accordingly it is
hereby agreed and declared that if any of such restrictions shall be adjudged to
be void as going beyond what is reasonable in all the circumstances for the
protection of the legitimate interests of the Purchaser or the Vendor, as the
case may be, but would be valid if part of the wording thereof were deleted or
the periods thereof reduced or the range of activities or area dealt with
thereby reduced in scope the said restriction shall apply with such
modifications as may be necessary to make it valid and effective.



- 17 -

--------------------------------------------------------------------------------


9.
Warranties and Indemnities



9.1
The Vendor represents and warrants to the Purchaser that each of the statements
set out in Schedule 3 is now and will at Completion be true and accurate.



9.2
The Warranties are given subject to matters fairly disclosed in the Disclosure
Letter, the Accounts or any of the documents annexed to the Disclosure Letter.



9.3
The Vendor acknowledges that the Purchaser has entered into this Agreement in
reliance upon the Warranties and has been induced by them to enter into this
Agreement.



9.4
Without restricting the rights of the Purchaser or otherwise affecting the
ability of the Purchaser to claim damages on any other basis available to it, in
the event that any of the Warranties is broken or (as the case may be) proves,
by way of mutual agreement between the Purchaser and the Vendor, or, if mutual
agreement cannot be reached, adjudged by a court of competent jurisdiction, to
be untrue or misleading, the Vendor shall, on demand, pay to the Purchaser or,
at the Purchaser’s direction, the Company, the amount necessary to put the
Company into the position which would have existed if the Warranties had not
been broken or (as the case may be) had been true and not misleading.




9.5
Notwithstanding any other provisions in the Agreement, the Vendor hereby agrees
to indemnify the Purchaser against and hold the Purchaser harmless from all
damages or losses suffered by the Purchaser as a result of:




9.5.1
the patent infringement litigation by the SEB Group as disclosed under Warranty
number 9.2(1) of the Specific Disclosures in Part B of the Disclosure Letter;
and




 
9.5.2
the billing dispute between the Company and Precision Press Limited as disclosed
under Warranty number 9.3(1) of the Specific Disclosures in Part B of the
Disclosure Letter;



provided, however, that Purchaser shall (i) promptly notify Vendor in writing of
any suits, actions, proceedings and/or claims received by or instituted against
Purchaser and relating to damages and losses indemnified pursuant to this
Section 9.5, and (ii) provide to Vendor all reasonably available information,
assistance and authority to defend and/or settle any such suit, action,
proceeding and/or claim, however, reserving unto Purchaser the right to:
participate in any defense to the extent that, in its judgment, Purchaser may be
prejudiced thereby, and approve any settlement offer made by or to Vendor which
may affect Purchaser’s rights or interests.


- 18 -

--------------------------------------------------------------------------------


9.6
Each of the Warranties shall be separate and independent and, save as expressly
provided to the contrary, shall not be limited by reference to or inference from
any other Warranty or any other term of this Agreement.



9.7
Unless otherwise expressly provided where any statement in the Warranties is
qualified by the expression “so far as the Vendor is aware” or “to the best of
the Vendor’s knowledge and belief” or any similar expression, that statement
shall be deemed to include an additional statement that it has been made after
reasonable enquiry.



9.8
The Vendor hereby agrees with the Purchaser (for itself and as trustee for the
Company) to waive any rights which it may have in respect of any
misrepresentation or inaccuracy in, or omission from, any information or advice
supplied or given by the Company or its officers or employees (except for any
fraud or wilful concealment on the part of the Company’s officers or employees)
in connection with the giving of the Warranties and preparation of the
Disclosure Letter.



9.9
The Vendor hereby agrees to disclose promptly to the Purchaser in writing
immediately upon becoming aware of the same, any matter, event or circumstance
(including any omission to act) which may arise and become known to it after the
date of this Agreement and before Completion which:-




 
9.9.1
constitutes a breach of or is inconsistent with any of the Warranties; or




 
9.9.2
has, or is likely to have, an adverse effect on the financial position or
prospects of the Company.



9.10
In the event of its becoming apparent on or before Completion that the Vendor is
in material breach of any of the Warranties or any other term of this Agreement
the Purchaser may terminate this Agreement by notice in writing to the Vendor.




9.11
The liabilities of the Vendor under the Warranties:-




 
9.11.1
shall cease after two (2) years from the Completion Date except in respect of
matters which have been the subject of a Relevant Claim made before such date by
the Purchaser to the Vendor and except in respect of matters relating to
Intellectual Property;




 
9.11.2
shall be limited to a maximum aggregate amount of the then remaining amount that
is due from time to time of the Retained Consideration, unless in each case the
Relevant Claim or Relevant Claims has/have arisen by reason of fraud or wilful
concealment on the part of the Vendor or on the part of any officer of the
Company or of the Vendor prior to the date of this Agreement.



9.12
No claim shall be brought against the Vendor unless written particulars thereof
(stating in reasonable detail the specific matters in respect of which the
Relevant Claim is made and, if practicable, the amount claimed) shall have been
notified in writing to the Vendor before the expiry of a period of two (2) years
from the Completion Date.

 
- 19 -

--------------------------------------------------------------------------------


9.13
The Vendor is not liable in respect of a Relevant Claim:




 
9.13.1
unless the amount that would otherwise be recoverable from the Vendor (but for
this Clause 9.13.1) in respect of that Relevant Claim exceeds US$100,000.00; and




 
9.13.2
unless and until the amount that would otherwise be recoverable from the Vendor
(but for this Clause 9.13.2) in respect of that Relevant Claim, when aggregated
with any other amount or amounts recoverable in respect of other Relevant Claims
(excluding any amounts in respect of a Relevant Claim for which the Vendor has
no liability because of Clause 9.13.1), exceeds US$1,000,000.00 and in the event
that the aggregated amounts exceed US$1,000,000.00 the Vendor shall only be
liable for the excess.



9.14
A Relevant Claim notified in accordance with Clause 9.12 and not satisfied,
settled or withdrawn is unenforceable against the Vendor on the expiry of the
period of six (6) months starting on the day of notification of the Relevant
Claim, unless proceedings in respect of the Relevant Claim have been properly
issued and validly served on the Vendor.



9.15
The Vendor is not liable in respect of a Relevant Claim:




 
9.15.1
to the extent that the matter giving rise to the Relevant Claim would not have
arisen but for the passing of, or a change in, a law, rule, regulation,
interpretation of the law or administrative practice of a government,
governmental department, agency or regulatory body after the date of this
Agreement or an increase in the Tax rates or an imposition of Tax, in each case
not actually or prospectively in force at the date of this Agreement;




 
9.15.2
to the extent that the matter giving rise to the Relevant Claim arises wholly or
partially from an Event before or after Completion at the request or direction
of, or with the consent of, a Purchaser's Group Company (which for these
purposes includes the Company only after Completion) or an authorised agent or
adviser of a Purchaser's Group Company;




 
9.15.5
to the extent that the matter giving rise to the Relevant Claim, was taken into
account in computing the amount of an allowance, provision or reserve in the
Accounts or the Effective Date Accounts or was specifically referred to in the
Accounts or the Effective Date Accounts or in accordance with generally accepted
accounting principles, has not been so taken account of or referred to;




 
9.15.8
to the extent that the matter giving rise to the Relevant Claim would not have
arisen but for:




(a)
a claim, election, surrender or disclaimer made, or notice or consent given, or
another thing done, after Completion under, or in connection with, a provision
of an enactment or regulation relating to Tax by a Purchaser's Group Company the
making, giving or doing of which was not taken into account in computing a
provision for Tax in the Accounts or the Effective Date Accounts; or



- 20 -

--------------------------------------------------------------------------------



(b)
the Company's failure or omission to make a claim, election, surrender or
disclaimer, or give a notice, or consent or do another thing, under, or in
connection with, a provision of an enactment or regulation relating to Tax after
Completion, the anticipated making, giving or doing of which was taken into
account in computing the provision for Tax in the Accounts or the Effective Date
Accounts.



9.16
The Purchaser is not entitled to recover more than once in respect of any one
matter giving rise to a Relevant Claim.



9.17
If the Purchaser becomes aware of a matter which constitutes or which would or
might give rise to a Relevant Claim:




 
9.17.1
the Purchaser shall immediately give notice to the Vendor of the matter and
shall consult with the Vendor with respect to the matter;




 
9.17.2
the Purchaser shall, and shall ensure that each Purchaser’s Group Company will,
provide to the Vendor and its advisers reasonable access during normal business
hours to premises and personnel and to relevant assets, documents and records
within the power or control of each Purchaser’s Group Company for the purposes
of investigating the matter and enabling the Vendor to take the action referred
to in Clause 9.17.4(a);




 
9.17.3
the Vendor (at its cost) may take copies of the relevant documents or records,
and photograph the premises or assets at reasonable hours, referred to in Clause
9.17.2;




 
9.17.4
the Purchaser shall, and shall ensure that each Purchaser's Group Company will:




(a)
take any action and institute any proceedings, and give any information and
assistance, as the Vendor may reasonably request to:




(i)
avoid, dispute, resist, appeal, compromise, defend, remedy or mitigate the
matter; or




(ii)
enforce against a person (other than a Vendor's Group Company) the rights of a
Purchaser's Group Company in relation to the matter; and




(b)
in connection with proceedings related to the matter (other than against a
Vendor's Group Company) use advisers nominated by the Vendor and, if the Vendor
requests, allow the Vendor the exclusive conduct of the proceedings in
consultation with the Purchaser,



- 21 -

--------------------------------------------------------------------------------


and in each case on the basis that the Vendor shall fully indemnify the
Purchaser, and keep the Purchaser fully indemnified, on demand against all
reasonable costs incurred as a result of a request or nomination by the Vendor.



 
9.17.5
the Purchaser shall not, and shall ensure that no Purchaser's Group Company
will, admit liability in respect of, or compromise or settle, the matter without
the prior written consent of the Vendor.




9.18
In assessing any damages or other amounts recoverable for a Relevant Claim there
shall be taken into account any corresponding savings by, or net benefit to, a
Purchaser's Group Company.




9.19
If the Vendor pays to a Purchaser's Group Company an amount in respect of a
Relevant Claim and the Purchaser or a Purchaser's Group Company subsequently
recovers from another person an amount which is referable to the matter giving
rise to the Relevant Claim:




 
9.19.1
if the amount paid by the Vendor in respect of the Relevant Claim is more than
the Sum Recovered, the Purchaser shall immediately pay to the Vendor the Sum
Recovered; and




 
9.19.2
if the amount paid by the Vendor in respect of the Relevant Claim is less than
or equal to the Sum Recovered, the Purchaser shall immediately pay to the Vendor
an amount equal to the amount paid by the Vendor.




9.20
For the purposes of Clause 9.19, "Sum Recovered" means an amount equal to the
total of the amount recovered from the other person less any Tax computed by
reference to the amount recovered from the person payable by a Purchaser's Group
Company and less all reasonable costs incurred by a Purchaser's Group Company in
recovering the amount from the person.




9.21
Nothing in this Agreement restricts or limits the Purchaser's general obligation
at law to mitigate any loss or damage which it may incur in consequence of a
matter giving rise to a Relevant Claim.




9.22
If, at any time after the date of this Agreement, the Vendor wants to insure
against its liabilities in respect of Relevant Claims, the Purchaser shall
provide such information as a prospective insurer may reasonably require before
effecting the insurance.




9.23
The Purchaser shall, and shall ensure that the Company will, preserve all
documents, records, correspondence, accounts and other information whatsoever
relevant to a matter which may give rise to a Relevant Claim.




9.24
If the Purchaser or the Company becomes aware that:




 
9.24.1
any provision for Tax in the Accounts or the Effective Date Accounts is likely
to be an overprovision (an "Overprovision"); or




 
9.24.2
the Company is entitled to any repayment of Tax overpaid by the Company (other
than a repayment which has been shown as an asset in the Accounts or the
Effective Date Accounts) and/or any interest in respect of any period before
Completion (a "Repayment"),



- 22 -

--------------------------------------------------------------------------------


the Purchaser shall immediately give written details thereof to the Vendor and
the Vendor may upon receiving such notice, or in the absence of such notice, at
any time request the auditors for the time being of the Company to certify (at
the expense of the Vendor) the amount of such Overprovision or Repayment, and
the amount so certified shall be dealt with in accordance with Clause 9.25.



9.25
Where it is provided under Clause 9.24 that any amount (the "Relevant Amount")
is to be dealt with in accordance with this Clause:




 
9.25.1
the Relevant Amount shall first be set off against any payment then due from the
Vendor in respect of a Relevant Claim;




 
9.25.2
to the extent that there is an excess, a refund shall be made to the Vendor of
any previous payment or payments made in respect of a Relevant Claim and not
previously refunded under this Clause up to the amount of such excess; and




 
9.25.3
to the extent that the excess referred to in Clause 9.25.2 is not exhausted
under that Clause, the remainder of that excess shall be carried forward and set
off against future payment or payments which become due from the Vendor in
respect of a Relevant Claim.



9.26
If any sum payable by the Vendor under this Clause 9 shall be subject to Tax
(whether by way of deduction or withholding or direct assessment of the person
entitled thereto) such payment shall be increased by such an amount as shall
ensure that after deduction, withholding or payment of such Tax the recipient
shall have received a net amount equal to the payment otherwise required hereby
to be made.



9.27
If any potential Relevant Claim arises by reason of a liability which is
contingent only or otherwise not capable of being quantified, the Purchaser
shall not be entitled to enforce a Relevant Claim until such liability ceases to
be contingent and becomes actual or capable of being quantified.



10.
The Purchaser’s Remedies




10.1
Notwithstanding that the Purchaser becomes aware at any time after Completion
(whether or not by reason of the Disclosure Letter or any of the documents
annexed to the Disclosure Letter)of a fact or circumstance which gives rise to
or which would or might give rise to a Relevant Claim; the Purchaser shall not
be entitled to rescind this Agreement or treat this Agreement as terminated but
shall only be entitled to claim damages in respect of such matter and,
accordingly, the Purchaser waives all and any rights of rescission it may have
in respect of any such matter (howsoever arising or deemed to arise), other than
any such rights in respect of fraud.



- 23 -

--------------------------------------------------------------------------------


11.
The Purchaser’s Warranties And Undertakings



11.1
The Purchaser represents and warrants to the Vendor that:




 
11.1.1
the Purchaser has the right, power and authority, and has taken all action
necessary, to execute, deliver and exercise its rights and perform its
obligations under this Agreement and each document to be executed at or before
Completion to which it is expressed to be a party (the “Purchaser’s Completion
Documents”);




 
11.1.2
the Purchaser’s obligations under this Agreement and the Purchaser’s Completion
Documents are, or when the relevant Purchaser’s Completion Document is executed
will be, enforceable in accordance with their respective terms;




 
11.1.3
the execution and delivery of, and the performance by the Purchaser of its
obligations under, this Agreement and the Purchaser’s Completion Documents will
not:




(a)
result in a breach of any provision of the memorandum or articles of association
or by-laws or equivalent constitutional documents of the Purchaser;




(b)
result in a breach of, or constitute a default under, any instrument to which it
is a party or by which the Purchaser is bound and which is material in the
context of the transactions contemplated by this Agreement;




(c)
result in a breach of any order, judgment or decree of any court or governmental
agency to which the Purchaser is a party or by which it is bound or submits; or




(d)
require the Purchaser to obtain any consent or approval of, or give any notice
to or make any registration with, any governmental or other authority which has
not been obtained or made at the date hereof both on an unconditional basis and
on a basis which cannot be revoked (save pursuant to any legal or regulatory
entitlement to revoke the same other than by reason of any misrepresentation or
misstatement); and




 
11.1.4
the Purchaser is not aware as at the date of this Agreement of any fact, matter
or circumstance which might entitle the Purchaser either at Completion or with
the passing of time to make a Relevant Claim against the Vendor.



11.2
The Purchaser undertakes to the Vendor for itself and as agent and trustee for
each other Vendor’s Group Undertaking that (in the absence of fraud) the
Purchaser:




 
11.2.1
has no rights against; and



- 24 -

--------------------------------------------------------------------------------



 
11.2.2
may not make any claim against



any employee, director, agent, officer or adviser of the Company on whom it may
have relied before agreeing to any term of, or entering into, this Agreement or
any other agreement or document referred to herein.


11.3
The Purchaser represents and warrants to the Vendor that at Completion it will
have immediately available on an unconditional basis (subject only to
Completion) the necessary cash resources to meet its obligations under this
Agreement and the Purchaser’s Completion Documents.



11.4
During the 12-month period ending on 30 November 2006, the Purchaser shall
procure that the Company shall not (save with the prior written consent of the
Vendor, such consent not to be unreasonably withheld or delayed):




 
11.4.1
sell, transfer, assign or otherwise dispose of a material part of its assets or
undertaking (or any interest therein) or contract so to do in respect of
Non-Conair Business or Tire Gauge Business;




 
11.4.2
alter the nature of its Non-Conair Business and Tire Gauge Business;




 
11.4.3
commence any action for winding up or dissolution;




 
11.4.4
save in the event of fraud or other gross misconduct, dismiss any key employee;




 
11.4.5
and shall procure that no Purchaser’s Group Company shall, by any positive act
divert away from the Company any existing customer of the Non-Conair Business or
the Tire Gauge Business .



11.5
For the purpose of Clause 11.4, “Non-Conair Business” shall mean the business of
supplying scales by the Company to its customers other than Conair Corporation,
a company incorporated in the United States of America, and its affiliates.



12.
Restriction on Announcements



Each of the Parties undertakes that prior to or after Completion it will not
(save as required by law or by any securities exchange or any supervisory or
regulatory body to whose rules any of the Parties is subject) make any
announcement in connection with this Agreement unless the other Parties shall
have given their respective consents to such announcement (which consents may
not be unreasonably withheld or delayed and may be given either generally or in
a specific case or cases and may be subject to conditions).


13.
Pre-Completion Obligations and Post-Completion Obligations



13.1
The Vendor shall procure that the business of the Company is operated until
Completion in the same manner as it was operated prior hereto.



13.2
As from the date of this Agreement, the Vendor shall give and shall procure that
the Purchaser or any persons authorised by it will for the purpose of satisfying
itself as to the accuracy of the Warranties be given such access to the premises
and all books, title deeds, records and accounts of the Company as the Purchaser
may reasonably request and be permitted to take copies of any such books, deeds,
records and accounts and that the Directors and employees of the Company shall
be instructed to give promptly all such information and explanations to any such
persons as aforesaid as may be requested by it or them.



- 25 -

--------------------------------------------------------------------------------


13.3
The Vendor will, for a period of 18 months after Completion, and at the request
of the Purchaser, and subject to the availability of the necessary and relevant
documents, information or records, provide for free any and all Knowhow and
technical assistance to the Purchaser, any member of the Purchaser's Group
Company and the Company, for the setting up of a loadcell production line, such
technical assistance, which shall include, but is not limited to following:




 
13.3.1
vendor list, part numbers, contact information for all materials and suppliers
used in all aspect of loadcell productions;




 
13.3.2
complete drawing package, technical details, materials, methods, apparatus,
process work instructions for saw, ETCH / release of strain gauge from wafer;




 
13.3.3
ability to order and/or duplicate any custom equipment developed by the Vendor
used in all processes from die fab to actual loadcell production;




 
13.3.4
ability to build tools for fabricating loadcell substrate and documentation
package for loadcell manufacturing;




 
13.3.5
test procedures and data for in process WIP as well as final part;




 
13.3.6
qualification test regimes and test data;




 
13.3.7
follow up support.



13.4
The Vendor undertakes to transfer, or to use its best endeavours to procure the
transfer, by way of assignment, license or sub-license, as appropriate, all
Intellectual Property rights that are used, or required to be used, in the
conduct of the business as currently conducted by the Company and/or the
Vendor’s Group Company relating to the development, manufacture, marketing,
sale, distribution and promotion of scales and the Tire Gauge Business,
including all rights of the same or similar effect or nature and which now or in
the future may subsist.



13.5
The Vendor will, within three years of Completion, disclose to the Purchaser,
any of the Purchaser’s Group Company and the Company, any and all improvements
to the loadcell Knowhow and technology specifically designed for loadcells to be
used in products consistent to those produced by the Company or the Vendor
during the period of 18 (eighteen) months prior to the Completion Date,
applicable in the field of scales and tire gauges, and shall license Purchaser,
any of the Purchaser’s Group Company and the Company to use such improvements,
on a non-exclusive, royalty-free basis, subject to the provisions of Section
8.2.2 hereof. 



- 26 -

--------------------------------------------------------------------------------


13.6
At the Purchaser’s request, the Vendor shall exercise reasonable efforts to
provide information and documents in its possession and make its employees
available to Vendor or Vendor’s intellectual property counsel to assist the
Company and the Purchaser’s Group Company to overcome any objection to the grant
of any Company’s Intellectual Property (as defined in Schedule 3) or any action
challenging the validity of the Company’s Intellectual Property and to provide
all reasonable assistance to the Company and the Purchaser’s Group Company to
defend any action challenging the sole and legitimate ownership of the Company
in the rights, title and interest in or to the Company’s Intellectual Property.



13.7
The Vendor shall grant to the Purchaser and its subsidiaries the right to
access, inspect, observe, and use on demand and without any fees or charges
whatsoever from the Purchaser for 4 calendar months counting from the first
working date after the Completion Date during normal business hours, and at a
fee of US$10,000.00 per month thereafter, any computer software system
previously used for the operation of the scale business of the Company,
including but not limited to databases containing customer information,
marketing records, advertising records, sales and purchase orders, delivery
records, accounting information and related operating software systems;



13.8
The Vendor shall procure MSI China to grant to the Purchaser and its
subsidiaries the right to use 5,000 square feet of the office premises situated
at Block 4A, Tian Fa Building, Tian Au Cyber Park, Fu Tian District, Shenzhen
China 518048 and to use all the furniture and fittings at the office premises
that are necessary for the operation, during normal business hours, of the
Company's scale and Tire Gauge Businesses in the PRC on demand and without any
fees or charges whatsoever from the Purchaser for 4 calender months counting
from the first working date after the Completion Date except for any operating
costs (including but not limited to telephone lines rental, electricity, etc)
which shall be borne by the Purchaser.



13.9
To the extent that monies are received by the Company on or after Completion in
respect of any invoices issued by the Vendor or a Vendor’s Group Company on or
prior to 30 November 2005 in connection with the Tire Gauge Business, the
Purchaser undertakes to hold and shall procure that the Company shall hold such
monies on trust for the Vendor and to pay such monies to the Vendor promptly and
in any event within 7 days of receipt.




13.10
To the extent that monies are received by the Vendor or a Vendor’s Group Company
on or after Completion in respect of any invoices issued by the Company on or
after 30 November 2005 in connection with the Tire Gauge Business, the Vendor
undertakes to hold and shall procure that the relevant Vendor’s Group Company
shall hold such monies on trust for the Company and to pay such monies to the
Company promptly and in any event within 7 days of receipt.



13.11
If a payment of outgoings and expenses in the ordinary course of business in
respect of the Company for any period after 30 November 2005 has been or is made
by the Vendor, the Purchaser shall repay to the Vendor all amount equal to such
payment on the Completion Date.



- 27 -

--------------------------------------------------------------------------------


13.12
If a payment is received by the Vendor or a Vendor’s Group Company on behalf of
the Company on or after 1 December 2005, the Vendor or the relevant Vendor’s
Group Company shall promptly remit such relevant payment into the Company’s bank
account.



14.
Confidentiality of Information



14.1
Each Party shall treat as confidential all information received or obtained as a
result of entering into or performing this Agreement which relates to:




 
14.1.1
the provisions of this Agreement;




 
14.1.2
the negotiations relating to this Agreement;




 
14.1.3
the subject matter of this Agreement or




 
14.1.4
the other Party or any member of the MSI Group or the Purchaser’s Group (as the
case may be).



14.2
The restrictions contained in Clause 14.1 shall not apply so as to prevent
either Party from making any disclosure required by law or by any securities
exchange or supervisory or regulatory or governmental body pursuant to rules to
which the relevant Party is subject or from making any disclosure to any
professional adviser for the purposes of obtaining advice (provided always that
the provisions of this Clause 14 shall apply to and the relevant Party shall
procure that it applies to and is observed in relation to, the use or disclosure
by such professional adviser of the information provided to itself) nor shall
the restrictions apply in respect of any information which comes into the public
domain otherwise than by a breach of this Clause 14 by the relevant Party.



15.
Costs



15.1
Each party to this Agreement shall pay its own costs of and incidental to this
Agreement and the sale and purchase hereby agreed to be made.



15.2
The Vendor confirms that no expense of whatever nature relating to the sale of
the Sale Share has been or is to be borne by the Company.



16.
General



16.1
This Agreement shall be binding upon and enure for the benefit of the estates,
personal representatives or successors of the Parties.



16.2
A Party may not assign, or purport to assign, all or any part of the benefit of,
or its rights or benefits under, this Agreement without the prior written
consent of the other Party.



16.3
This Agreement (together with any documents referred to herein or executed
contemporaneously by the Parties in connection herewith) constitutes the whole
agreement between the Parties and supersedes any previous agreements or
arrangements between them relating to the subject matter hereof; it is expressly
declared that no variations hereof shall be effective unless made in writing
signed by duly authorised representatives of the Parties.



- 28 -

--------------------------------------------------------------------------------


16.4
All of the provisions of this Agreement shall remain in full force and effect
notwithstanding Completion (except insofar as they set out obligations which
have been fully performed at Completion).



16.5
If any provision or part of a provision of this Agreement shall be, or be found
by any authority or court of competent jurisdiction to be, invalid or
unenforceable, such invalidity or unenforceability shall not affect the other
provisions or parts of such provisions of this Agreement, all of which shall
remain in full force and effect.



16.6
The Purchaser may release or compromise the liability of the Vendor hereunder or
grant to the Vendor time or other indulgence.



16.7
No failure of either party to exercise, and no delay or forbearance in
exercising, any right or remedy in respect of any provision of this Agreement
shall operate as a waiver of such right or remedy.



16.8
Upon and after Completion either Party shall do and execute or procure to be
done and executed all such further acts, deeds, documents and things as may be
necessary to give effect to the terms of this Agreement and to place control of
the Company in the hands of the Purchaser and pending the doing of such acts,
deeds, documents and things the Vendor shall as from Completion hold the legal
estate in the Sale Share in trust for the Purchaser.



16.9
This Agreement may be executed in one or more counterparts, and by the Parties
on separate counterparts, but shall not be effective until each party has
executed at least one counterpart and each such counterpart shall constitute an
original of this Agreement but all the counterparts shall together constitute
one and the same instrument.



17.
Notices



Any notice required to be given by either Party the other shall be deemed
validly served by hand delivery or by prepaid registered letter sent through the
post (airmail if to an overseas address) or by facsimile transmission to its
address given herein or such other address as may from time to time be notified
for this purpose and any notice served by hand shall be deemed to have been
served on delivery, any notice served by facsimile transmission shall be deemed
to have been served when sent and any notice served by prepaid registered letter
shall be deemed to have been served 48 hours (72 hours in the case of a letter
sent by airmail to an address in another country) after the time at which it was
posted and in proving service it shall be sufficient (in the case of service by
hand and prepaid registered letter) to prove that the notice was properly
addressed and delivered or posted, as the case may be, and in the case of
service by facsimile transmission to prove that the transmission was confirmed
as sent by the originating machine.


- 29 -

--------------------------------------------------------------------------------


Each notice, demand or other communication given or made under this Agreement
shall be in writing and delivered or sent to the relevant party at its address
or fax number set out below (or such other address or fax number as the
addressee has by five (5) days’ prior written notice specified to the other
parties):


To the Vendor
:
Kenabell Holding Limited
   
1000 Lucas Way,
   
Hampton,
   
Virginia 23666,
   
U.S.A.
         
With copy to the Hong Kong office of Clifford Chance
         
E-mail:
frank.guidone@msiusa.com
 
Fax no.:
1-757-767-4347
 
Attention:
Mr. Frank Guidone
       
To the Purchaser
:
Fervent Group Limited
   
26th Floor, Office B
   
United Centre
   
95 Queensway
   
Admiralty
   
Hong Kong
           
 
E-mail:
mblee@mblcpa.com.hk
 
 
Fax no.:
(852) 3181 9399
 
 
Attention:
Mr. M.B. Lee



Any notice, demand or other communication so addressed to the relevant party
shall be deemed to have been delivered (a) if given or made by letter, when
actually delivered to the relevant address; and (b) if given or made by e-mail,
when transmitted electronically provided that no notification that the
electronic communication has not reached its recipient has been received by the
sender, except that any failure in transmission beyond the sender’s control
shall not invalidate the effectiveness of the notice or document being served;
(c) if given or made by fax, when despatched.


- 30 -

--------------------------------------------------------------------------------


18.
Governing Law and Submission to Jurisdiction



This Agreement shall be governed by and construed in accordance with the laws of
Hong Kong and the parties hereto irrevocably submit to the non-exclusive
jurisdiction of the Hong Kong courts for the purpose of enforcing any claim
arising hereunder. The Vendor hereby irrevocably appoints The Law Debenture
Corporation (H.K.) Limited of Room 1904, 19/F Two International Finance Centre,
8 Finance Street, Central, Hong Kong as its agent to receive and acknowledge on
its behalf service of any writ, summons, order, Judgment or other notice of
legal process in Hong Kong. The Purchaser hereby irrevocably appoints M.B. Lee &
Co., Certified Public Accountants of 26th Floor, Office B, United Centre, 95
Queensway, Admiralty, Hong Kong, as its agent to receive and acknowledge on its
behalf service of any writ, summons, order, Judgment or other notice of legal
process in Hong Kong. If for any reason the agent named above (or its successor)
no longer serves as agent of the Vendor for this purpose, the Vendor shall
promptly appoint a successor agent, notify the Purchaser thereof and deliver to
the Purchaser a copy of the new process agent’s acceptance of appointment
Provided that until the Purchaser receives such notification, it shall be
entitled to treat the agent named above (or its said successor) as the agent of
the Vendor for the purposes of this Clause. The Vendor agrees that any such
legal process shall be sufficiently served on it if delivered to such agent for
service at its address for the time being in Hong Kong.
 
- 31 -

--------------------------------------------------------------------------------



SCHEDULE 1
Details of the Company


THE COMPANY



1.
Registered number:
TR-133680
2.
Address of registered office:
Trident Trust Company (Cayman) Limited, Fourth Floor, One Capital Place, P.O.
Box 847GT, Grand Cayman, Cayman Islands, British West Indies
3.
Date and place of incorporation:
11 March 2004, Cayman Islands
4.
Authorised share capital:
US$1,000,000.00 divided into 1,000,000 ordinary shares of US$1.00 each
5.
Issued share capital:
US$1.00
6.
Directors:
Franklin Dwyer Guidone, Jr
7.
Shareholders:
Kenabell Holding Limited
8.
Secretary:
NIL
9.
Annual Accounts Date:
31 March
10.
Auditors:
KPMG



- 32 -

--------------------------------------------------------------------------------



SCHEDULE 2
Effective Date Accounts


1.
A reserve in the agreed sum of US$978,500.00 shall be made in respect of the
inventory of the Company as at the close of business on 30 November 2005.



2.
To provide for severance payments in respect of the termination of the existing
7 employees of the Company.

 
- 33 -

--------------------------------------------------------------------------------



SCHEDULE 3
Warranties



1.
The Accounts



1.1
The Accounts have been prepared in accordance with the requirements of all
relevant applicable laws and applicable statements of standard accounting
practice and with generally accepted accountancy principles and practice and
show a true and fair view of the state of affairs of the Company and of its
results and profits for the financial period ended on the Accounting Date.



1.2
The Accounts disclose and make adequate provision for all actual liabilities.



1.3
The Accounts disclose and make adequate provision for or note all contingent,
unquantified or disputed liabilities, capital commitments and deferred or
provisional Tax.



1.4
Adequate provision or reserve has been made in the Accounts for all Tax
including deferred or provisional taxation which the Company was, as at the
Accounting Date, or might at any time thereafter become or have become liable
including (without limitation) Tax:




 
1.4.1
on or in respect of or by reference to the profits, gains or income for any
period ended on or before the Accounting Date;




 
1.4.2
in respect of any event before the Accounting Date including distributions made
and charges on profits, income or assets on or before such date.



1.5
The trade accounts receivable of the Company as shown in the Effective Date
Accounts due from the Company’s customers other than Conair Corporation shall be
collectible in full within 120 days of the Completion Date subject to the
Company using all reasonable endeavours to collect the same. Notwithstanding
Clause 9.11.2 of this Agreement, the liabilities of the Vendor under the
Warranty contained in this paragraph 1.5 shall be limited to the maximum amount
of US$120,000.00.



1.6
The Company has not factored any of its debts or entered into any financing
arrangement of a type which would not require to be shown or reflected in the
Accounts.



1.7
Except as disclosed in the Accounts there are at the date hereof:-




 
1.7.1
no loans, guarantees, material undertakings, material commitments on capital
account or unusual liabilities, actual or contingent, made, given, entered into
or incurred by or on behalf of the Company;




 
1.7.2
no mortgages, charges, liens or other similar encumbrances on the assets of the
Company or any part thereof; and




 
1.7.3
no outstanding loan capital or other loans to the Company.



- 34 -

--------------------------------------------------------------------------------


2.
Management Accounts



The Management Accounts have been prepared in accordance with the accounting
policies of the Company and on a consistent basis with the monthly management
accounts of the Company and show a fair view of the assets and liabilities and
profits and losses of the Company as at and to 31 October 2005.


3.
Tax, Records and Returns



3.1
All returns, computations, notices and information made or provided or required
to be made or provided by the Company for any Tax purpose have been made or
given within the requisite periods and on a proper basis and when made were true
and accurate in all material respects and are up to date.



3.2
The Company has not effected any transactions which would require any consent or
clearance from a relevant Tax authority.



3.3
Since the date of its incorporation, neither the Company nor any director or
officer of the Company has paid or become liable to pay any fine, penalty,
surcharge or interest in relation to Tax.



3.4
Since the date of its incorporation and ended on the Accounting Date, there has
been no major change in the nature or conduct of a trade or business of the
Company nor has the scale of the activities in such a trade or business become
small or negligible.



3.5
No act or transaction has been or will, on or before Completion, be effected by
the Company, the Vendor or any other person (including the sale of the Sale
Share), in consequence of which the Company is or may be held liable for Tax
primarily chargeable against some other person.



3.6
The Company has made all deductions and withholdings in respect, or on account,
of any Tax from any payments made by it which it is obliged or entitled to make
on or before the date hereof and has duly accounted in full to the appropriate
authority for all amounts so deducted or withheld.



3.7
The Company is not under any obligation to make any payment of interest or any
annual payment for which no relief will be received, whether as a deduction or
otherwise, for Tax purposes and no such payments have been made since the
Accounting Date.



3.8
The Company has not entered into or been engaged in or been a party to any
transaction which is artificial or fictitious or any transaction or series of
transactions or scheme or arrangement of which the main or dominant purpose or
one of the main or dominant purposes was the avoidance or deferral of or
reduction in the liability to Tax of the Company.



3.9
The Company is not and has not at any time since its date of incorporation and
ended with the date of this Agreement been liable to Tax in any jurisdiction
other than Hong Kong.



- 35 -

--------------------------------------------------------------------------------


3.10
All documents to which the Company is a party which are subject to stamp or
similar duty have been duly stamped and, where appropriate or necessary,
adjudicated.



3.11
The information given by the Company to the Customs and Excise Department and
all other authorities (whether of Hong Kong or otherwise) in connection with the
import or export of any goods was when given true and accurate and the Company
has complied with the relevant legislation, regulations, orders, directions or
conditions (whether of Hong Kong or otherwise) relating to the import and export
of goods and to all relevant customs and excise matters, and all customs duties
and tariffs payable by the Company have been paid in full within the applicable
time limits.



3.12
The books and records of the Company accurately present and reflect in
accordance with generally accepted accounting principles and standards within
the Company’s jurisdiction of incorporation all transactions entered into by the
Company or to which it has been a party.



3.13
The Company has complied in all material aspects with its reporting obligations
to the relevant Tax authority in connection with benefits provided for any
director or employee or to any company with which it has contracted for the
provision of the services of any individual to the Company.



4.
Corporate Matters



4.1
The Company has been duly incorporated and is validly existing and no order has
been made or, so far as the Vendor is aware, petition presented, or resolution
passed for the winding up of the Company and no distress, execution or other
process has been levied on any of its assets. The Company is not insolvent nor
unable to pay its debts, no receiver or receiver and manager has been appointed
by any person of its business or assets or any part thereof, and the Company has
taken no steps to enter liquidation.



4.2
The Vendor is the beneficial owners of the Sale Share, free and clear of any
lien, charge, option, right of pre-emption or other encumbrance or third party
right whatsoever and the Company has not exercised any lien over any of its
issued shares and there is no outstanding call on any of the Sale Share and all
of the Sale Share are fully paid.



4.3
The Sale Share constitute all the issued shares in the capital of the Company.



4.4
The Company has no and never has had any subsidiary or shares in or stock of any
company and the Company has never been a director or other officer of any other
company.



4.5
There are no options or other agreements outstanding which call for the issue of
or accord to any person the right to call for the issue of any shares in the
capital of the Company



4.6
The copies of the Memorandum and Articles of Association of the Company which
are attached to the Disclosure Letter are accurate and complete in all respects.
The Company has complied with its Memorandum and Articles of Association in all
material respects and, has full power, authority and legal right to own its
assets and carry on its business and none of the activities, agreements,
commitments or rights of the Company is ultra vires or unauthorised.



- 36 -

--------------------------------------------------------------------------------


4.7
The Register of Members and all other statutory books of the Company are up to
date and contain true and accurate records of all matters required to be dealt
with therein



5.
Trading and General Commercial Matters



5.1
The Company has good title to all such assets included in the Accounts or
acquired by the Company since the Accounting Date (including, but not limited
to, the assets contemplated to be transferred to the Company under the Asset
Purchase Agreements (other than the asset purchase agreement dated 30 November
2005 entered into between MSI China and 永澵椅子(深圳)有榰公司)) that are necessary to
enable it properly to conduct its business as such business has been conducted
prior to the date hereof and to all stocks used in its business, as well as the
assets contemplated to be transferred to the Company under the Asset Purchase
Agreements (other than the asset purchase agreement dated 30 November 2005
entered into between MSI China and 永澵椅子(深圳)有榰公司). All such assets and stocks are
free from any liens, mortgages, charges, encumbrances or other third party
rights and the stock is in good condition and of merchantable quality.



5.2
The fixed and loose plant, machinery, furniture, fixtures and fittings,
equipment and vehicles and other tangible assets used in connection with the
business of the Company and all other fixed assets referred to in the Accounts
and any additions thereto made since the Accounting Date are the sole and
absolute property of and held by the Company free from any liens, mortgages,
charges, encumbrances, hire or hire purchase agreements, credit sale agreements
or agreements for payment on deferred terms or bills of sale and all such assets
are owned by the Company and in the possession or under the control of the
Company. All such assets owned or used by the Company are in good repair and
capable of being used for the purposes for which they are designed, acquired or
used by the Company.



5.3
To the best of the Vendor’s knowledge and belief, the Company is not a party to
any contract not made in the ordinary course of business.



5.4
To the best of the Vendor’s knowledge and belief, except in the ordinary course
of business no tender, quotation or offer issued by the Company and still
outstanding is or will be capable of giving rise to a contract merely by an
order acceptance or other action by another party.



5.5
The execution, delivery and performance of this Agreement will not result in the
breach or termination of any of the terms or conditions of or constitute a
default under any agreement, commitment or other instrument to which the Company
is a party or by which the Company or its property or assets may be bound or
affected or result in the acceleration of any obligation under any loan
agreement or violate any applicable law or regulation affecting the Company.



- 37 -

--------------------------------------------------------------------------------


5.6
There are no loans, guarantees, pledges, mortgages, charges, liens or
encumbrances, made or incurred by or on behalf of the Company.



5.7
There are no agreements concerning the Company which can be terminated or which
have been terminated or under which the rights of any person are liable to be
materially adversely affected as a result of a change in control of the Company
or in the composition of the Board of Directors of the Company.



5.8
The Company is not the subject of any official investigation or inquiry.



5.9
The Company has at all times carried on its business in compliance with all
applicable laws and regulations in all material aspects.



5.10
The Company has given no powers of attorney and no other authority express,
implied or ostensible which is still outstanding or effective to any person to
enter into any contract or commitment to do anything on its behalf other than
the authority of employees to enter into routine trading contracts in the normal
course of their duties.



5.11
Other than the name “Measurement Ltd.” and “精痸椅子”, the Company does not carry on
business under any other name.



5.12
The Company does not have any of its records, systems, controls, data or
information recorded, stored, maintained, operated or otherwise wholly or partly
dependent on or held by any means (including any electronic, mechanical or
photographic process whether computerised or not) which (including all means of
access thereto and therefrom) are not under the exclusive ownership and direct
control of the Company.



6.
Confidential Information and Intellectual Property 




6.1 (a)
 In this paragraph 6.1 “Confidential Information” means all know-how, lists of
customers or suppliers, trade secrets, technical processes or other confidential
information belonging to the Company or to any third party.




(b)
To the best of the Vendor’s knowledge and belief, the Company has not misused
Confidential Information belonging to any third party in conducting its business
since its incorporation.




(c)
To the Vendor’s best knowledge and belief, the Company is not in breach of any
agreement or arrangement under which Confidential Information belonging to any
third party is made available to the Company.




(d)
Except as set forth in the Disclosure Letter, the Company has no actual
knowledge of any actual or alleged misuse by any person of any of its
Confidential Information. The Company takes reasonable steps to assure that none
of its Confidential Information is disclosed to any person except where such
disclosure was properly made in the normal course of the Company’s business and
was made subject to an agreement under which the recipient is obliged to
maintain the confidentiality of such Confidential Information and is restrained
from further disclosing it or using it other than for the purposes for which it
was disclosed by the Company.



- 38 -

--------------------------------------------------------------------------------


6.2
All Intellectual Property used, or required to be used, in the conduct of the
business or businesses of the Company and/or the Vendor’s Group Company relating
to the development, manufacture, marketing, sale, distribution, promotion,
import and export of scales and the Tire Gauge Business:




 
(a)
is currently owned, or shall at the latest by the Completion Date be owned, by
the Company as the sole legal and beneficial owner, free of any licence or
encumbrance in favour of a third party, except as disclosed in the Disclosure
Letter (“the Company’s Intellectual Property”); or




 
(b)
is used by the Company and/or Vendor’s Group Company in accordance with the
terms of a current licence from the owner of that Intellectual Property which
licence is disclosed in the Disclosure Letter (“Licensed IP”)



6.3
None of the Company’s Intellectual Property has been wrongfully or unlawfully
acquired by the Company and/or the Vendor’s Group Company. No claim under any
warranty contained in documentation by which the Company acquired from any third
party ownership of any of the Company's Intellectual Property has been made.



6.4
The material particulars as to registration (and applications therefor) of the
Company’s Intellectual Property and Licensed IP, including filing and grant
dates, are set forth in Schedule 4. Except as otherwise specified in Schedule 4,
each of those registrations is currently in full force and effect, and all
renewal fees, annuities or other maintenance fees have been paid when due except
as otherwise indicated in Schedule 4 and all action necessary to register and
maintain the granted or pending and not lapsed registrations and applications
set forth in Schedule 4 have been taken.



6.5
All licences (excluding licences of computer programs) to the Company and/or the
Vendor’s Group Company of Licensed IP (including any royalties or licence fees
payable) and all licences of the Company’s Intellectual Property to third
parties are disclosed in the Disclosure Letter. To the Vendor’s best knowledge
and belief, neither the Company, the Vendor’s Group Company nor any other person
has alleged a breach of any of those licences during the two years preceding the
date of this Agreement.



6.6
Except as otherwise stated in the Disclosure Letter, the Company’s Intellectual
Property, and the validity or subsistence of the Company’s right, title and
interest therein, is not the subject of any current, pending or threatened
challenge, claim or proceedings, including any opposition, cancellation,
revocation or rectification, and has not during the period of two years prior to
Completion been the subject of any challenge, claim or proceeding, or objections
against the Company or any of the Vendor’s Group Company.



6.7
Save as set forth in the Disclosure Letter the Vendor, its subsidiaries, the
Company, the Vendor’s Group Company or its predecessor have not entered into any
agreement, arrangement or understanding (whether legally enforceable or not) for
the licensing, or otherwise permitting the use or exploitation, of the Company’s
Intellectual Property or which prevents, restricts or otherwise inhibits the
Company’s freedom to use and exploit the Company’s Intellectual Property.



- 39 -

--------------------------------------------------------------------------------


6.8
Save as set forth in the Disclosure Letter, the Vendor has no actual knowledge
of any current infringement of or threat to infringe any of the Company’s
Intellectual Property by any third party.



6.9
Except as otherwise stated in the Disclosure Letter, to the actual knowledge of
the Vendor and the Vendor's Group Company, no third party has, during the six
years preceding the date of this Agreement made, threatened or brought any
challenge, claim or proceedings in relation to the use of the Licensed IP by the
Company and/or the Vendor’s Group Company.



6.10
The carrying on by the Company and/or the Vendor’s Group Company of the business
relating to the development, manufacture, marketing, sale, distribution,
promotion, import and export of scales and the Tire Gauge Business as presently
constituted does not, save as set forth in the Disclosure Letter, require any
licences or consents from, or the making of royalty or similar payments to, any
third party under any Intellectual Property in the nature of confidential
information, copyrights or business names. Except as set forth in the Disclosure
Letter, the Company has not received written notice from any third party that
the carrying on the Company's business relating to the development, manufacture,
marketing, sole distribution and promotion of scales and the Tire Gauge Business
as presently constituted infringes any patent or design of any third party. 



6.11
Neither the Company, nor the Vendor, nor the Vendor's Group Company have
received written notice of the assertion of any Moral Rights which could
materially affect the use or value of any of the Company’s Intellectual
Property.



6.12
The rights granted to the Company in the Company’s Intellectual Property and
Licensed IPs constitute rights to all of the material Intellectual Property that
are used in the conduct of the business relating to the development,
manufacture, marketing, sale, distribution and promotion of scales and the Tire
Gauge Business currently conducted by the Company and/or Vendor’s Group Company.



7.
Computer Systems and Software 



7.1
In this paragraph , the expression “the Product Software” means all of the
computer programs embodied in the Company's products and the expression "the
Business Software" means all of the computer programs identified and briefly
described in Schedule 5 and other material computer programs and software used
or supplied in or in connection with the business of the Company as of the
Completion Date (whether owned by the Company, licensed to the Company by a
third party or sub-licensed by the Company pursuant to a licence agreement from
a third party).



7.2
The Business Software includes all material computer programs and software used
or supplied in or in connection with the business of the Company as of the
Completion Date (whether owned by the Company, licensed to the Company by a
third party or sub-licensed by the Company pursuant to a licence agreement from
a third party).



- 40 -

--------------------------------------------------------------------------------




7.3
The Company has absolute right, title and ownership to and copyright in each
item of the Product Software, including the source code and object code, and any
user and other manuals, free of all encumbrances and adverse claims and no
property rights of the Company in such Product Software have been sold,
assigned, licensed or disposed of to any party other than by the granting of
implied non-exclusive licences to customers of the Company in the ordinary
course of its business. A non-exhaustive list of the Product Software is listed
in Schedule 5.



7.4
The Company is not a party to any contract requiring the Company to place in
escrow, or otherwise to permit any third party to use or have access to, the
source code to any of the Product Software.



7.5
The Company is entitled to use and, where indicated, to grant sub-licences to
third parties to use the Business Software described in Schedule 5 pursuant to
licences and/or consents granted to the Company by the owner or licensee of such
Business Software, such licences being in full force and effect. All royalties
and other payments have been paid when due and there has been no act or default
by the Company or, where appropriate, its sub-licensees or any other person
which may in any way result in such licences being terminated or the Company
being unable to obtain any benefit under such licences.



7.6
The Company does not have any current dispute with any person relating to
proprietary or other rights in or to the Product Software.



8.
Insurance



8.1
The Disclosure Letter contains a list of each current insurance and indemnity
policy in respect of which the Company has an interest in (together the
“Policies”).



8.2
No claim in outstanding under any of the Policies.



8.3
The Company has not suffered any uninsured losses nor waived any rights of
material or substantial value or allowed any insurances to lapse.



9.
Litigation 



9.1
Nothing in this Warranty 9 concerns any employee related matters.



9.2
Except otherwise stated in the Disclosure Letter, neither the Company nor, so
far as the Vendor is aware, a person for whose acts or defaults the Company may
be vicariously liable is involved in a civil, criminal, arbitration,
administrative or other proceedings (other than in relation to the collection of
debts arising in the ordinary course of business of the Company). So far as the
Vendor is aware, no civil, criminal, arbitration, administrative or other
proceeding which will or is reasonably likely to have a material adverse effect
on the business of the Company is pending or threatened by or against the
Company.



9.3
Save as disclosed in the Disclosure Letter, there are no current disputes
between the Company and any of its customers, suppliers, employees or officers
in relation to goods or services purchased or supplied, plant or machinery,
duties or work or any loss, damage or injury resulting therefrom which are
reasonably likely to have a material adverse effect on the business of the
Company.



- 41 -

--------------------------------------------------------------------------------


10.
Employment



10.1
The Company does not employ any employees in any jurisdiction other than the
employees currently employed by the Company in Hong Kong and PRC.



11.
Arrangements with connected persons etc.



11.1
All amounts outstanding and appearing in the books of the Company as loan
accounts or as due to shareholders wholly represent money or money’s worth paid
or transferred to the Company as the case may be or remuneration accrued due and
payable for services rendered.



11.2
So far as the Vendor is aware, there is no outstanding contract or arrangement
to which the Company is a party and in which any of the Vendor or directors or
officers of the Company is interested, whether directly or indirectly, other
than arm’s length service contracts and the Company is not a party to, any
contract or arrangement which is not of an entirely arm’s length nature



12.
Matters since the Accounting Date



Since the Accounting Date:


12.1
the Company’s business has been carried on lawfully and in the ordinary and
usual course of business so as to maintain it as a going concern;



12.2
no dividends, bonuses or other distributions have been declared, paid or made in
respect of any of the Sale Share;



12.3
save as disclosed in the Disclosure Letter, there has been no material adverse
change in the customer relations of the said business or in the financial
condition or the position, assets or liabilities of the said business or the
Company as compared with the position disclosed by the Accounts and there has
been no damage, destruction or loss (whether or not covered by insurance)
materially affecting the said business or its assets;



12.4
no resolutions have been passed by the Company and nothing has been done in the
conduct or management of the affairs of the Company which would be likely
materially to reduce the net asset value of the Company.



13.
Accuracy of Information Provided



13.1
All factual information contained in Schedules 14 and 5 to this Agreement and
the Disclosure Letter is true and accurate in all material respects and not
misleading in any material respect.



- 42 -

--------------------------------------------------------------------------------


14.
Vendor’s Warranties



14.1
The Vendor represents and warrants to the Purchaser that:




 
14.1.1
the Vendor has the right, power and authority, and has taken all action
necessary, to execute, deliver and exercise its rights and perform its
obligations under this Agreement and each document to be executed at or before
Completion to which it is expressed to be a party (the “Vendor’s Completion
Documents”);




 
14.1.2
the Vendor’s obligations under this Agreement and the Vendor’s Completion
Documents are, or when the relevant Vendor’s Completion Document is executed
will be, enforceable in accordance with their respective terms;




 
14.1.3
the execution and delivery of, and the performance by the Vendor of its
obligations under, this Agreement and the Vendor’s Completion Documents will
not:




(a)
result in a breach of any provision of the memorandum or articles of association
or by-laws or equivalent constitutional documents of the Vendor;




(b)
result in a breach of, or constitute a default under, any instrument to which it
is a party or by which the Vendor is bound and which is material in the context
of the transactions contemplated by this Agreement;




(c)
result in a breach of any order, judgment or decree of any court or governmental
agency to which the Vendor is a party or by which it is bound or submits; or




(d)
require the Vendor to obtain any consent or approval of, or give any notice to
or make any registration with, any governmental or other authority which has not
been obtained or made at the date hereof both on an unconditional basis and on a
basis which cannot be revoked (save pursuant to any legal or regulatory
entitlement to revoke the same other than by reason of any misrepresentation or
misstatement).

 
- 43 -

--------------------------------------------------------------------------------



 SCHEDULE 4
List of Intellectual Property Rights



 
FILE NO.
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE
1. 
 
MSI-7
 
FOOD SCALE
 
US
 
GRANTED
 
2/17/2012
 
62,492
 
D390,796
 
11/15/1996
 
2/17/1998
2. 
 
MSI-100
 
ELECTROMECHANICAL SCALE
 
 
US
 
 
GRANTED
 
 
6/26/2015
 
 
29/116,851
 
 
D444,090S
 
 
1/11/2000
 
 
6/26/2001
3. 
 
 
MSI-101
 
 
GLASS SCALE
 
 
US
 
 
GRANTED
 
 
7/3/2015
 
 
29/117,072
 
 
D444,403S
 
 
1/14/2000
 
 
7/3/2001
4. 
 
 
MSI-18
 
DIGITAL GLASS I-BEAM SCALE
 
 
US
 
 
GRANTED
 
 
1/4/2014
 
 
29/100,390
 
 
D418,439
 
 
2/10/1999
 
 
1/4/2000
5. 
 
 
MSI-21
 
MECHANICAL GLASS I-BEAM SCALE
 
 
US
 
 
GRANTED
 
 
5/30/2014
 
 
29/100389
 
 
D425,806
 
 
2/10/1999
 
 
5/30/2000
6. 
 
 
MSI-22
 
 
BATH SCALE DESIGN WITH HANDLE
 
 
US
 
 
GRANTED
 
 
1/11/2014
 
 
29/100,386
 
 
D418,766
 
 
2/10/1999
 
 
1/11/2000
7. 
 
 
MSI-23
 
 
BATH SCALE
 
 
US
 
 
GRANTED
 
 
1/25/2014
 
 
29/100,387
 
 
D419,472
 
 
2/10/1999
 
 
1/25/2000
8. 
 
 
MSI-24
 
 
WIDE BODY SCALE
 
 
US
 
 
GRANTED
 
 
12/21/2013
 
 
29/100,388
 
 
D417,852
 
 
2/10/1999
 
 
12/21/1999
9. 
 
 
MIS-95
 
 
ELECTRONIC SCALE
 
 
US
 
 
GRANTED
 
 
4/10/2015
 
 
29/116,842
 
 
D440,167S
 
 
1/11/2000
 
 
4/10/2001
10. 
 
 
MSI-96
 
 
V-SCALE
 
 
US
 
 
GRANTED
 
 
7/10/2015
 
 
29/116,848
 
 
D444,724S
 
 
1/11/2000
 
 
7/10/2001

 
- 44 -

--------------------------------------------------------------------------------



 
FILE NO.
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE

11. 
 
 
MSI-97
 
 
HANDLE SCALE
 
 
US
 
 
GRANTED
 
 
6/26/2015
 
 
29/116,845
 
 
D444,088S
 
 
1/11/2000
 
 
6/26/2001
12. 
 
 
MSI-98
 
 
BODY FAT SCALE
 
 
US
 
 
GRANTED
 
 
7/3/2015
 
 
29/116,857
 
 
D444,402S
 
 
1/11/2000
 
 
7/3/2001
13. 
 
 
MSI-99
 
 
BODY FAT SCALE
 
 
US
 
 
GRANTED
 
 
6/26/2015
 
 
29/116,847
 
 
D444,089S
 
 
1/11/2000
 
 
6/26/2001
14. 
 
 
MSI-136
 
 
BATHROOM SCALE
 
 
US
 
 
GRANTED
 
 
12/11/2015
 
 
29/135,537
 
 
D451,835S
 
 
1/12/2001
 
 
12/11/2001
15. 
 
 
MSI-137
 
 
BATHROOM SCALE
 
 
US
 
 
GRANTED
 
 
10/23/2015
 
 
29/135,540
 
 
D449,552S
 
 
1/12/2001
 
 
10/23/2001
16. 
 
 
MSI-138
 
 
BATHROOM SCALE
 
 
US
 
 
GRANTED
 
 
11/6/2015
 
 
29/135,538
 
 
D450,003S
 
 
1/12/2001
 
 
11/6/2001
17. 
 
 
MSI-139
 
 
BATHROOM SCALE
 
 
US
 
 
GRANTED
 
 
11/13/2015
 
 
29/135,539
 
 
D450,258S
 
 
1/12/2001
 
 
11/13/2001
18. 
 
 
MSI-140
 
 
BATHROOM SCALE
 
 
US
 
 
GRANTED
 
 
11/13/2015
 
 
29/135,569
 
 
D450,259S
 
 
1/12/2001
 
 
11/13/2001
19. 
 
 
MSI-141
 
 
BATHROOM SCALE
 
 
US
 
 
GRANTED
 
 
11/6/2015
 
 
29/135,567
 
 
D450,004S
 
 
1/12/2001
 
 
11/6/2001
20. 
 
 
MSI-306I
 
BATHROOM SCALE CLOCK
 
 
US
 
 
PENDING
 
 
 
29/196,107
 
 
 
12/22/03
 
21. 
 
MSI-306
-DIV
 
BATHROOM SCALE CLOCK
 
 
US
 
 
PENDING
 
 
 
29/233,059
 
 
 
06/27/05
 
22. 
MSI-338
BODY FAT SCALE
US
PENDING
 
29/229408
 
05/06/05
 

 
- 45 -

--------------------------------------------------------------------------------



 
FILE NO.
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE

23. 
MSI-10
TIRE PRESSURE GAUGE
US
Granted
2/3/2012
29/65,069
D390,140
1/21/1997
2/3/1998
24. 
MSI-11
COMPACT TIRE PRESSURE GAUGE
US
Granted
5/18/2013
29/085,428
D409,931
3/23/1998
5/18/1999
25. 
MSI-102
PRESSURE GAUGE
US
Granted
4/24/2015
29/121,022
D440,894
3/30/2000
4/24/2001
26. 
MSI-103
PRESSURE GAUGE
US
Granted
4/24/2015
29/121,021
D440,893
3/30/2000
4/24/2001
27. 
MSI-104
PRESSURE GAUGE
US
Granted
5/8/2015
29/121,023
D441,674
3/30/2000
5/8/2001
28. 
MSI-105
PRESSURE GAUGE
US
Granted
4/24/2015
29/121,042
D440,895
3/30/2000
4/24/2001
29. 
MSI-12
DELUXE TIRE PRESSURE GAUGE
US
Granted
5/11/2013
29/085,429
D409,509
3/23/1998
5/11/1999
30. 
MSI-117
ORNAMENTAL DESIGN FOR A PRESSURE GAUGE
US
Granted
11/13/2015
29/131534
D450,257
10/24/2000
11/13/2001
31. 
MSI-117CA
ORNAMENTAL DESIGN FOR A PRESSURE GAUGE
Canada
Granted
8/21/2012
2001-1020
96685
4/23/2001
8/21/2002
32. 
MSI-117-UK
ORNAMENTAL DESIGN FOR A PRESSURE GAUGE
UK
Lapsed
 
2101299
 
4/23/01
 
33. 
MSI-118
PRESSURE GAUGE
US
Granted
9/18/2015
29/132080
D447,970
11/1/2000
9/18/2001

 
- 46 -

--------------------------------------------------------------------------------



 
FILE NO.
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE

34. 
MSI-118 CA
PRESSURE GAUGE
CA
Granted
12/18/2012
2001-1021
96686
4/23/2001
12/18/2002
35. 
MSI-118UK
PRESSURE GAUGE
UK
Lapsed
 
2101524
 
5/01/01
 
36. 
MSI-125
A DESIGN FOR A STREAMLINED PRESSURE GAUGE
US
Granted
4/16/2016
29/132,078
D455,666
11/1/2000
4/16/2002
37. 
MSI-125CA
A DESIGN FOR A STREAMLINED PRESSURE GAUGE
CA
Granted
10/30/2012
2001-1024
96689
4/23/2001
10/30/2002
38. 
MSI-125UK
A DESIGN FOR A STREAMLINED PRESSURE GAUGE
UK
Granted
5/1/2026
2101527
2101527
5/1/2001
7/31/2001
39. 
MSI-174
TIRE PRESSURE GAUGE
US
Granted
6/25/2016
29/149,364
D459,257
10/9/2001
6/25/2002
40. 
MSI-175
TIRE PRESSURE GAUGE
US
Granted
7/2/2016
29/149,346
D459,668
10/9/2001
7/2/2002
41. 
MSI-176
TIRE PRESSURE GAUGE
US
Granted
9/10/2016
29/149,213
D462,627
 
10/09/2001
9/10/2002
42. 
MSI-331
TIRE PRESSURE GAUGE
US
Filed
 
29/222,932
 
2/4/2005
 
43. 
MSI-331UK (Embodiment #1)
TIRE PRESSURE GAUGE
UK
Filed
 
3022762
 
10/14/2005
 

 
- 47 -

--------------------------------------------------------------------------------



 
FILE NO.
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE

44. 
MSI-331 UK (Embodiment #2)
TIRE PRESSURE GAUGE
UK
Filed
 
3022761
 
10/14/2005
 
45. 
MSI-331 CA
TIRE PRESSURE GAUGE
Canada
Filed
 
Not yet known
 
10/14/2005
 
46. 
MSI-334
TIRE PRESSURE GAUGE
US
Filed
 
29/222,837
 
2/4/2005
 
47. 
MSI-336
DISPLAY FOR A TIRE PRESSURE GAUGE
US
Filed
 
29/222,933
 
2/4/2005
 
48. 
MSI-339
TIRE PRESSURE GAUGE
US
Filed
 
29/239,373
 
9/29/2005
 
49. 
MSI-339CA
TIRE PRESSURE GAUGE
Canada
Filed
 
Not yet known
 
11/17/2005
 
50. 
MSI-340
TIRE PRESSURE GAUGE
US
Filed
 
29/239,377
 
9/29/2005
 
51. 
MSI-340CA
TIRE PRESSURE GAUGE
Canada
Filed
 
Not yet known
 
11/17/2005
 
52. 
MSI-341
TIRE PRESSURE GAUGE
US
Filed
 
29/239,378
 
9/29/2005
 
53. 
MSI-341CA
TIRE PRESSURE GAUGE
Canada
Filed
 
Not yet known
 
11/17/2005
 
54. 
MSI-342
TIRE PRESSURE GAUGE
US
Filed
 
29/239,356
 
9/29/2005
 
55. 
MSI-342CA
TIRE PRESSURE GAUGE
Canada
Filed
 
Not yet known
 
11/17/2005
 
56. 
MSI-343
TIRE PRESSURE GAUGE
US
Filed
 
29/239,695
 
10/3/2005
 
57. 
MSI-343CA
TIRE PRESSURE GAUGE
Canada
Filed
 
Not yet known
     

 
- 48 -

--------------------------------------------------------------------------------



 
FILE NO.
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE

58. 
MSI-348
TIRE PRESSURE GAUGE
US
Filed
 
29/240,847
 
10/19/2005
 
59. 
MSI-348CA
TIRE PRESSURE GAUGE
Canada
Filed
 
Not yet known
 
11/17/2005
 
60. 
MSI-350
TIRE PRESSURE GAUGE (MS-5510)
U.S.
In preparation.
         
61. 
MSI-351
TIRE PRESSURE GAUGE (MS-5520)
U.S.
In preparation
         
62. 
 
BLUE BACKLIT TIRE GAUGE WITH WHITE FLASHLIGHT (DESIGN)
US
Not filed (awaiting disclosure materials)
         
63. 
MSI-119
COMBINED TRANSMITTER AND RECEIVER FOR PARKING A VEHICLE USING POSITION DETECTION
SENSOR
US
Granted
9/11/2015
29/132054
D447,714
11/1/2000
9/11/2001
64. 
MSI-119CA
COMBINED TRANSMITTER AND RECEIVER FOR PARKING A VEHICLE USING POSITION DETECTION
SENSOR
CA
Granted
2/28/2013
2001-1022
96687
4/23/2001
2/28/2003

 
- 49 -

--------------------------------------------------------------------------------



 
FILE NO.
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE

65. 
MSI-119UK
COMBINED TRANSMITTER AND RECEIVER FOR PARKING A VEHICLE USING POSITION DETECTION
SENSOR
UK
Granted
5/1/2026
2101525
2101525
5/1/2001
11/1/2001
66. 
MSI-123
COMBINED TRANSMITTER AND RECEIVER FOR A VEHICLE PARKING INDICATOR SENSOR
US
Granted
10/17/2012
29/078,472
D400,115
10/27/1997
10/27/1998
67. 
MSI-124
DESIGN FOR A COMBINED TRANSMITTER AND RECEIVER FOR A VEHICLE PARKING INDICATOR
SENSOR
US
Granted
10/1/2016
29/132,079
D463,749
11/1/2000
10/1/2002
68. 
MSI-124CA
DESIGN FOR A COMBINED TRANSMITTER AND RECEIVER FOR A VEHICLE PARKING INDICATOR
SENSOR
CA
Granted
2/28/2013
2001-1023
96688
4/23/2001
2/28/2003

 
- 50 -

--------------------------------------------------------------------------------



 
FILE NO.
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE

69. 
MSI-124UK
DESIGN FOR A COMBINED TRANSMITTER AND RECEIVER FOR A VEHICLE PARKING INDICATOR
SENSOR
UK
Granted
5/1/2026
2101526
2101526
5/1/2001
11/1/2001
70. 
MSI-126
A DESIGN FOR A VEHICLE PARKING INDICATOR SENSOR
US
Granted
3/26/2016
29/132,061
D454,807
11/1/2000
3/26/2002
71. 
MSI-126CA
A DESIGN FOR A VEHICLE PARKING INDICATOR SENSOR
CA
Granted
2/28/2013
2001-1025
96690
4/23/2001
2/28/2003
72. 
MSI-126-UK
A DESIGN FOR A VEHICLE PARKING INDICATOR SENSOR
UK
Lapsed
 
2101528
 
5/1/01
 
73. 
MSI-127
VEHICLE PARKING INDICATOR SENSOR
US
Granted
10/9/2015
29/132,081
D449,010
11/1/2000
10/9/2001

 
- 51 -

--------------------------------------------------------------------------------



 
FILE NO.
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE

74. 
MSI-127CA
VEHICLE PARKING INDICATOR SENSOR
CA
Granted
2/28/2013
2001-1026
96691
4/23/2001
2/28/2003
75. 
MSI-127-UK
VEHICLE PARKING INDICATOR SENSOR
UK
Lapsed
 
2101529
 
5/1/01
 



PRC DESIGN PATENTS



 
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE
1.
 
HUMAN BODY SCALE(MS-9360)
 
CN
 
GRANTED
 
4/14/2010
 
00305737.2
 
ZL00305737.2
 
4/14/2000
 
11/04/2000
2.
 
FLEXURE ASSEMBLY
 
CN
 
GRANTED
 
9/2/2013
 
03362289.2
 
ZL03362289.2
 
9/2/2003
 
4/21/2004



NON-PRC UTILITY PATENTS, PATENT APPLICATIONS AND DISCLOSURES



 
FILE NO.
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE
1. 
 
 
 
MSI-1
 
 
 
ELECTRONIC SCALE APPARATUS
 
 
 
US
 
 
 
Granted
 
 
 
4/11/2018
 
 
 
180,154
 
 
 
4,832,142
 
 
 
4/11/1988
 
 
 
5/23/1989
2. 
 
 
MSI-4 FWC
 
 
ELECTRICAL WEIGHING SCALE
 
 
 
US
 
 
 
Granted
 
 
 
11/6/2017
 
 
 
968,918
 
 
 
5,886,302
 
 
 
11/6/1997
 
 
 
3/23/1999
3. 
 
 
 
MSI-8
 
 
 
MODULAR WEIGHING SCALE
 
 
 
US
 
 
 
Granted
 
 
 
1/28/2017
 
 
 
08/789,281
 
 
 
5,955,705
 
 
 
1/28/1997
 
 
 
9/21/1999
4. 
 
 
 
MSI-8 EPO
 
 
 
MODULAR WEIGHING SCALE
 
 
 
EPO
 
Pending
 
9th renewal
paid 10/2005
 
 
 
98902657
   
 
 
 
1/22/1998
 

 
- 52 -

--------------------------------------------------------------------------------



 
FILE NO.
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE

5. 
 
 
 
MSI-83
 
 
 
ELECTRONIC SCALE HAVING ANALOG DISPLAY
 
 
 
US
 
 
 
Granted
 
 
 
7/23/2019
 
 
 
09/360,331
 
 
 
6,410,863
 
 
 
7/23/1999
 
 
 
6/25/2002
6. 
 
 
 
MSI-83-CA
 
 
 
ELECTRONIC SCALE HAVING ANALOG DISPLAY
 
 
 
 
CA
 
Pending
 
Request
Examination
filed
3/29/05
 
 
 
 
2,380,230
 
 
 
 
3/29/2000
 
7. 
 
 
 
MSI-83-EPO
 
 
 
ELECTRONIC SCALE HAVING ANALOG DISPLAY
 
 
 
 
EPO
 
 
 
Pending
 
6th renewal fee paid 03/30/05
 
 
 
 
918485.4
 
 
 
 
3/29/2000
 
8. 
 
MSI-9
 
APPARATUS AND METHOD FOR AN AUTOMOATIC SELF-
CALIBRATING (MS 7110)
 
 
 
US
 
 
 
Granted
 
 
 
11/27/16
 
 
 
08/757797
 
 
 
5832417
 
 
 
11/27/96
 
 
 
11/3/98
9. 
 
 
 
MSI-93
 
 
 
APPARATUS AND METHOD FOR MEASURING BIOELECTRIC IMPEDANCE
 
 
 
US
 
 
 
Granted
 
 
 
1/12/2020
 
 
 
09/481,584
 
 
 
6,292,690
 
 
 
1/12/2000
 
 
 
9/18/2001
10. 
 
 
 
MSI-93-JP
 
 
 
APPARATUS AND METHOD FOR MEASURING BIOELECTRIC IMPEDENCE
 
 
 
JP
 
 
 
Pending
 
 
 
 
2001-551380
 
 
 
 
3/29/2000
 

 
- 53 -

--------------------------------------------------------------------------------



 
FILE NO.
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE

11. 
 
 
 
MSI-129
 
 
 
DUAL DISPLAY WEIGHT MEASURING APPARATUS WHICH DETECTS MOVEMENT OF THE POINTER
THROUGH SLITS IN THE MECHANICAL DIAL FACE
 
 
 
US
 
 
 
Granted
 
 
 
2/28/2022
 
 
 
10/086,303
 
 
 
6,689,964
 
 
 
2/28/2002
 
 
 
2/10/2004
12. 
 
 
 
MSI-129CIP
 
 
 
DUAL DISPLAY WEIGHT MEASURING APPARATUS
 
 
US
 
 
Pending
 
 
 
10/772,706
 
 
 
2/5/2004
 
13. 
 
 
 
MSI-186
 
 
 
WEIGHING SCALE WITH LEVEL COMPENSATING FOOT ASSEMBLY
 
 
 
 
US
 
 
 
Granted
 
 
 
8/6/2022
 
 
 
10/213,289
 
 
 
6,639,158
 
 
 
8/6/2002
 
 
 
10/28/2003
14. 
 
 
MSI-86-CON
 
 
WEIGHING 1SCALE WITH LEVEL COMPENSATING FOOT ASSEMBLY
 
 
US
 
 
Granted
 
 
10/28/2023
 
 
10/695,216
 
 
6,936,776
 
 
10/28/2003
 
 
8/30/2005
15. 
 
MSI-186-CON2
 
WEIGHING SCALE WITH LEVEL COMPENSATING FOOT ASSEMBLY
 
 
US
 
 
Pending
 
 
 
11/215826
 
 
 
8/30/05
 
16. 
 
 
 
MSI-186-EPO
 
 
 
WEIGHING SCALE WITH LEVEL COMPENSATING FOOT ASSEMBLY
 
 
 
EPO
 
Pending
 
5th annuity due 08/30/06
 
 
 
 
 
2794660.7
 
 
 
 
 
8/6/2002
 

 
- 54 -

--------------------------------------------------------------------------------



 
FILE NO.
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE

17. 
 
MSI-186-CN
 
WEIGHING SCALE WITH LEVEL COMPENSATING FOOT ASSEMNLY
 
 
CN
 
 
Pending First Office Action
 
 
 
02818276-6
 
 
 
8/6/02
 
18. 
 
 
 
MSI-301-US
 
 
 
BODY FAT SCALE HAVING TRANSPARENT ELECTRODES
 
 
 
US
 
 
 
Pending
 
 
 
 
10/714,570
 
 
 
 
11/14/2003
 
19. 
 
 
 
MSI-301-PCT
 
 
 
BODY FAT SCALE HAVING TRANSPARENT ELECTRODES
 
 
 
WO
 
 
 
Pending
 
 
 
 
PCT/US2003/
036202
 
 
 
 
11/14/2003
 
20. 
 
 
MSI-302
 
 
WEIGHING SCALE ADAPTED FOR ALLOWING A USER TO FIND AN OPTIMAL WEIGHING POSITION
ON THE SCALE
 
 
US
 
 
Filed
 
 
 
10/714,443
 
 
 
11/14/2003
 
21. 
 
 
 
MSI-302-PCT
 
 
 
WEIGHING SCALE ADAPTED FOR ALLOWING A USER TO FIND AN OPTIMAL WEIGHING POSITION
ON THE SCALE
 
 
 
WO
 
 
 
Expired
 
 
 
 
PCT/US2003/
036205
 
 
 
 
11/14/2003
 

 
- 55 -

--------------------------------------------------------------------------------



 
FILE NO.
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE

22. 
 
MSI 330P
 
 
TWO WIRE OSCILLATOR SYSTEM BODY IMPEDANCE
 
 
US
 
 
Expired
 
 
 
60/631042
 
 
 
11/24/04
 
23. 
 
MSI-330
TWO WIRE OSCILLATOR SYSTEM FOR DETERMINING
BODY IMPEDANCE
 
 
US
 
Filed
 
Not yet known
 
11/23/05
 
24. 
MSI-330PCT
TWO WIRE OSCILLATOR SYSTEM FOR DETERMINING
BODY IMPEDANCE
PCT
Filed
 
Not yet known
 
11/23/2005
 
25. 
 
 
MSI-344
 
 
RF/BLOOD PRESSURE/
TEMPARATURE
 
 
US
 
 
Not yet filed
         
26. 
 
 
MSI-346
 
 
DEER SCALE
 
 
US
 
Not yet filed
         
27. 
MSI-333
TIRE PRESSURE GAUGE
US
Filed
 
11/051,650
 
2/4/2005
 
28. 
MSI-333CA
TIRE PRESSURE GAUGE
Canada
Filed
 
Not yet known
 
10/14/2005
 
29. 
MSI-333UK
TIRE PRESSURE GAUGE
UK
Filed
 
0520841.8
 
10/13/2005
 
30. 
MSI-300
RECALL MECHANISM FOR A PRESSURE GAUGE
US
Granted
10/17/2023
10/688,182
6,901,792
10/17/2003
6/7/2005
31. 
MSI-300-PCT
RECALL MECHANISM FOR A PRESSTURE GAUGE
PCT
Expired
 
PCT/US03/
33155
 
10/17/2003
 
32. 
MSI-347
GEARING STRUCTURE FOR MECHANICAL TIRE PRESSURE GAUGE
US
Not filed (awaiting disclosure materials)
         
33. 
 
ACOUSTIC RANGING APPARATUS AND METHOD
US
Granted
6/16/2008
07/207,744
4,975,889
6/16/1988
12/4/1990
34. 
MSI-120
METHOD AND APPARATUS FOR PARKING A VEHICLE
US
Granted
10/30/2018
09/182,478
6,163,253
10/30/1998
12/19/2000

 
- 56 -

--------------------------------------------------------------------------------


 

 
FILE NO.
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE

35. 
MSI-121-EP
APPARATUS AND METHOD FOR PARKING A VEHICLE USING POSITION DETECTION SENSORS
EPO
Lapsed
 
2,310,570
 
4/3/98
 
36. 
MSI-121-CA
APPARATUS AND METHOD FOR PARKING A VEHICLE USING POSITION DETECTION SENSORS
CA
Lapsed
 
98914477.9
 
5/15/00
 
37. 
MSI-122
APPARATUS AND METHOD FOR PARKING A VEHICLE USING POSITION DETECTION SENSORS
US
Granted
10/27/2017
08/958,082
5945907
10/27/1997
8/31/1999



PRC UTILITY MODELS



 
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE
1.
 
 
FLEXURE ASSEMBLY
 
 
CN
 
 
Granted
 
 
9/2/2013
 
 
03274209.6
 
 
ZL03274209.6
 
 
9/2/2003
 
 
2/9/2005
2.
 
BODY FAT SCALE WITH TRANSPARENT ELECTRODE
 
 
CN
 
 
Granted
 
 
4/15/2013
 
 
03246450.9
 
 
ZL03246450.9
 
 
4/15/2003
 
 
7/7/2004



- 57 -

--------------------------------------------------------------------------------


LICENSED PATENTS



 
FILE NO.
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE
1. 
MSI-13
IMPROVED LOAD CELL WITH BOSSED SENSOR PLATE FOR AN ELECTRICAL WEIGHING SCALE
(ALL BATH DIGITAL)
US
Granted
9/3/2018
09/146,890
6,417,466
9/3/1998
7/9/2002
2. 
MSI-13 EPO
IMPROVED LOAD CELL WITH BOSSED SENSOR PLATE FOR AN ELECTRICAL WEIGHING SCALE
(EPO, GB, Germany, France)
Granted
9/2/2019
99410108
984251
9/2/1999
3/3/2004
3. 
MSI19
SILICON STRAIN GAUGE HAVING A THIN LAYER OF HIGH CONDUCTIVE SILICON
(DIGITAL ALL SCALES)
US
Granted
7/22/2019
09/359,012
6,635,910
7/22/1999
10/21/2003
4. 
MSI-19-CA
SILICON STRAIN GAGE HAVING A THIN LAYER OF HIGHLY CONDUCTIVE SILICON
CA
Pending
Examinatin Requested 5th maintenance fee paid 07/18/05
 
2,380,310
 
7/21/2000
 
5. 
MSI-19-EPO
SILICON STRAIN GAGE HAVING A THIN LAYER OF HIGHLY CONDUCTIVE SILICON
EPO
Pending
Pending'6th annuity paid 07/31/05
 
950526.4
 
7/21/2000
 
6. 
MSI-5CPA
LOAD CELL FOR AN ELECTRICAL WEIGHING SCALE
M BEAM
US
Granted
5/2/2016
08/641,624
5,929,391
5/2/1996
7/27/1999
7. 
MSI-90
STRAIN GAUGE BASED SENSOR WITH IMPROVED LINEARITY
US
Granted
8/4/2020
09/633,177
6,568,276
8/4/2000
5/27/2003



LICENSED PRC DESIGN PATENTS


TITLE
STATUS
APPLN. NO.
PATENT NO.
FILING DATE
ISSUE DATE
J beam
Granted
3338307.3
 
6/20/2003
2/11/2004 
M beam
Granted
 
03338309.X
 
6/20/2003
1/14/2004
E beam E1
Granted
 
ZL 2005 3 0050997.3
 
1/19/2005
10/12/2005
E beam E2
Granted
 
ZL 2005 3 0050998.8
 
1/19/2005
 10/12/2005
E beam E3
Granted
2005.30050999.2
 
1/19/2005
 10/12/2005



- 58 -

--------------------------------------------------------------------------------


TRADEMARKS


Mark
Jurisdiction
Filing Date
Application No.
Registration Date
Registration No.
PARK-ZONE
U.S.
Feb. 26, 1997
75/248,086
Aug. 17, 1999
2,270,998
ACCUTIRE
U.S.
Sept. 30, 1988
73/755,235
Sept. 5, 1989
1,554,489
ACCUTAPE
U.S.
Sept. 30, 1988
73/755,234
Sept. 12, 1989
1,555,566
PARK-ZONE
European Community
March 6, 1998
764498
March 3, 2000
764498
PRO-FIT
South Korea
Aug. 19, 2005
40-2005-38850
   
PRO-FIT
Hong Kong
June 6, 2005
300433548
Oct. 19, 2005
300433548



- 59 -

--------------------------------------------------------------------------------



SCHEDULE 5
List of Software


Attached as follows.
 
- 60 -

--------------------------------------------------------------------------------



SCHEDULE 6
Form of Letters of Resignation 



To : The Directors [Date]  
Measurement Ltd. (the “Company”)
Fourth Floor, One Capital Place
P.O. Box 847GT
Grand Cayman
Cayman Islands
British West Indies
 



I hereby resign with immediate effect as a director [and secretary] of the
Company and confirm that:


1.
I have no claim outstanding against the Company, whether for compensation for
loss of office or otherwise howsoever; and



2.
there is no agreement or arrangement outstanding under which the Company has or
could have any obligation to me.



SIGNED, SEALED and DELIVERED as a
)
Deed by [name]
)
in the presence of:
)

 
- 61 -

--------------------------------------------------------------------------------



SCHEDULE 7
Form of Promissory Note


PROMISSORY NOTE



Date:
[l] 2005




Amount:
US$[l]



The amount stated above is subject to adjustment (“Adjustment”) in accordance
with Clause 7 of the share purchase agreement relating to the sale and purchase
of the entire issued share capital of Measurement Ltd. dated 30 November 2005
between Fervent Group Limited and Kenabell Holding Limited. A new promissory
note stating the adjusted amount (where applicable) shall be provided by Fervent
Group Limited and shall replace this Note as soon as reasonably practicable and
by no later than 7 business days after the date on which the Adjustment shall be
determined in accordance with the terms of the said share purchase agreement.


Fervent Group Limited hereby, subject to and in accordance with the terms and
conditions endorsed on this Note, unconditionally promises to pay in cash, upon
written demand to the order of Kenabell Holdings Limited the sum of US$[l]
(subject to Adjustment) upon the terms set out herein.


This Note shall be governed by and construed in accordance with the laws of Hong
Kong Special Administrative Region of the People’s Republic of China.


The Common Seal of
)
Fervent Group Limited
)
was duly affixed hereto
)
in the presence of:
)



Terms and conditions


The issue of this Note has been duly authorised pursuant to a board resolution
of Fervent Group Limited. Fervent Group Limited hereby waives diligence,
presentment for payment, noting and/or notice of dishonour or of any other kind,
protest and notice of protest or other formalities whatsoever.



1.
Status



This Note is a direct, unconditional and unsubordinated obligation of Fervent
Group Limited and ranks at least pari passu with all other outstanding unsecured
and unsubordinated obligations of Fervent Group Limited (other than creditors
preferred by mandatory provisions of law).


- 62 -

--------------------------------------------------------------------------------



2.
Interest



No interest shall accrue on the outstanding amount of this Note.



3.
Payment



The amount of this Note shall be repaid by Fervent Group Limited in eight equal
quarterly instalments. Each instalment is payable on the last day of the end of
every 3 months during the 2 years after [completion date].


- 63 -

--------------------------------------------------------------------------------



SCHEDULE 8
Form of Deed of Guarantee
 
THIS DEED OF GUARANTEE is made on the day of 2005


BETWEEN:


(1)
Lee Man Ban of 26th Floor, Office B, United Centre, 95 Queensway, Hong Kong;



(2)
Chan Po Sang of 26th Floor, Office B, United Centre, 95 Queensway, Hong Kong
(together with Lee Man Bun, the “Guarantors”); and



(3)
Kenabell Holding Limited whose registered office is at Trident Chambers Road
Town, 146 Tortola, British Virgin Islands (“the Vendor”).



WHEREAS:


(A)
By an Agreement for the Sale and Purchase of Shares dated [l] (“the Agreement”)
made between (1) Fervent Group Limited of P.O. Box 957, Offshore Incorporations
Centre, Road Town, Tortola, British Virgin Islands (the “Purchaser”) and (2) the
Vendor, the Vendor has agreed to sell and the Purchaser has agreed to purchase
the entire issued share capital of Measurement Ltd. (“Sale Share”) on the terms
and conditions therein contained.



(B)
Pursuant to the Agreement, the Purchaser has agreed to procure the delivery of
this Deed to the Vendor upon completion of the Agreement.



NOW THIS DEED WITNESSES as follows:


1.
Unless the context requires otherwise, words and expressions and other rules of
interpretation defined, used or set out in the Agreement have the same meanings
and application in this Deed.



2.
References herein to the Agreement shall be construed as references to the
Agreement as amended or supplemented from time to time.



3.
The Guarantors hereby unconditionally and irrevocably guarantee to the Vendor
the due and punctual performance and observance by the Purchaser of its
obligations under Clause 3.4 of the Agreement (the “Obligation”) The Guarantors
shall pay to the Vendor from time to time on demand a sum of money which the
Purchaser is at any time liable to pay to the Vendor under or pursuant to the
Agreement and which has not been paid at the time the demand is made. The
Guarantors’ Obligation under this Deed are primary obligations and not those of
a mere surety. The liability of the Guarantors as aforesaid shall not be
released or diminished by any arrangements or alterations of terms (whether of
the Agreement or otherwise) or any forbearance, neglect or delay in seeking
performance of the obligations hereby imposed or any granting of time for such
performance.



4.
The Guarantors irrevocably and unconditionally agree to indemnify (and keep
indemnified) the Vendor against all losses, damages, interests, costs and
expenses (including legal costs and expenses) which the Vendor may suffer
through or arising from any breach by the Purchaser of the Obligation.



- 64 -

--------------------------------------------------------------------------------


5.
The Guarantors’ obligations under Clause 3 and 4 are not affected by any
arrangement which the Vendor may make with the Purchaser or with another person
which (but for this Clause 5) might operate to diminish or discharge the
liability of or otherwise provide a defence to a surety.



6.
The Guarantors’ liability under Clause 3 and 4 are not affected by the avoidance
of an assurance, security or payment of a release, settlement or discharge which
is given or made on the faith of an assurance, security or payment, in either
case, under an enactment relating to bankruptcy or insolvency.



7.
The Guarantors’ obligations under Clauses 3 and 4 are continuing obligations and
are not satisfied, discharged or affected by an intermediate payment or
settlement of account by or a change in the constitution or control of, or
merger or consolidation with any other person of, or the insolvency of, or
bankruptcy, winding up or analogous proceedings relating to, the Purchaser.



8.
The Vendor may at any time as it thinks fit, without reference to the Guarantors
and without prejudice to the Guarantors’ obligations under this Deed:




 
8.1
grant a time for payment or grant another indulgence or agree to an amendment,
variation, waiver or release in respect of an obligation of the Purchaser under
the Agreement;




 
8.2
give up, deal with, vary, exchange or abstain from perfecting or enforcing other
securities or guarantees held by the Vendor;




 
8.3
discharge a party to other securities or guarantees held by the Vendor and
realise all or any of those securities or guarantees; and




 
8.4
compound with, accept compositions from and make other arrangements with the
Purchaser or a person or persons liable on other securities or guarantees held
or to be held by the Vendor.



So long as the Purchaser remains under an actual or contingent obligation under
the Agreement, the Guarantors shall not exercise a right which it may at any
time have by reason of the performance of its obligations under clauses 3 and 4
to be indemnified by the Purchaser, to claim a contribution from another surety
of the Purchaser's obligations or to take the benefit (wholly or partly and by
way of subrogation or otherwise) of any of the Vendor's rights under the
Agreement or of any other security taken by the Vendor in connection with the
Agreement.]


9.
The Guarantors hereby waive any rights which they may have to require the Vendor
to proceed first against or claim payment from the Purchaser before making a
demand on the Guarantors.



10.
The Guarantors agree that if the Obligation may not be enforceable against or
recoverable from the Purchaser by reason of any legal limitation, disability or
incapacity of the Purchaser or any other fact or circumstance, the Obligation
shall nevertheless be enforceable against or recoverable from the Guarantor as
though the same had been incurred by them and they were the sole or principal
obligor in respect thereof and shall be performed or paid by them on demand.



- 65 -

--------------------------------------------------------------------------------


11.
No variation of this Deed is valid unless it is in writing and signed by each
party.



12.
The failure to exercise or delay in exercising a right or remedy provided by
this Deed or by law does not constitute a waiver of the right or remedy or a
waiver of other rights or remedies. No single or partial exercise of a right or
remedy provided by this Deed or by law prevents further exercise of the right or
remedy or the exercise of another right or remedy.



13.
The rights and remedies contained in this Deed are cumulative and not exclusive
of rights or remedies provided by law.



14.
A notice or other communication under or in connection with this Deed shall be
in writing and shall be delivered personally or sent by first class post pre
paid recorded delivery (or air mail if overseas) or by fax, to the party due to
receive the notice or communication, at its address set out in this Deed or
another address specified by that party by written notice to the other.



15.
In the absence of evidence of earlier receipt, a notice or other communication
is deemed given:




 
15.1
if delivered personally, when left at the address referred to in clause 5.1;




 
15.2
if sent by mail except air mail, two days after posting it;




 
15.3
if sent by air mail, six days after posting it; and




 
15.4
if sent by fax, on completion of its transmission.



16.
This Deed shall be governed by and construed in accordance with the laws of Hong
Kong Special Administrative Region of the People’s Republic of China
(“Hong Kong”) and parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of the Hong Kong courts.



17.
This Deed may be executed in any number of counterparts each of which when
executed and delivered shall be an original, but all the counterparts together
shall constitute one and the same instrument.



18.
This Deed is delivered on the date written at the start of the Deed.



- 66 -

--------------------------------------------------------------------------------


IN WITNESS WHEREOF this Deed has been executed and is intended to be and is
hereby delivered on the day and year first above written.
   

SIGNED, SEALED AND DELIVERED )   by Lee Man Ban )  
in the presence of:
)
                   
SIGNED, SEALED AND DELIVERED
)
 
by Chan Po Sang
)
 
in the presence of:
)
                   
THE COMMON SEAL of
)
 
Kenabell Holding Limited
)
 
was affixed to this Deed
)
Director
in the presence of:
)
   
)
Director/Secretary



- 67 -

--------------------------------------------------------------------------------



SCHEDULE 9
Form of Deed of Design Patents Assignment (non-PRC)


ASSIGNMENT OF DESIGN PATENTS


DATE:


PARTIES: 
 
(1)
Measurement Specialties, Inc. a corporation established and existing under the
laws of New Jersey whose principal place of business is at 1000 Lucas Way,
Hampton VA 23666 ("the Assignor").

 
(2)
Measurement Ltd. a company established and existing under the laws of Cayman
Islands with registered number [                          ] whose [registered
office/principal place of business] is at [                     ] ("the
Assignee").

 
Assignor and Assignee are hereinafter also individually referred to as a "Party"
and collectively as the "Parties".
 
RECITALS:
 
(A)
The Assignor is the owner of record of the patents and patent applications
detailed particulars of which are set out in the Schedule (collectively,
“Assigned Patents"; respectively, “Patents” and “Patent Applications”).

 
(B)
Pursuant to a share purchase agreement to be entered into between Kenabell
Holding Limited and Fervent Group Limited (the “Share Purchase Agreement”), the
Assignor has agreed to assign the entire right, title and interest in the
Patents and the full benefit of the Patent Applications to the Assignee.

 
1.
INTERPRETATION



1.1
In this Assignment, where the context so admits or requires, words denoting the
singular include the plural and vice versa; and

 

1.2
For the avoidance of doubt, “Assigned Patents” shall cover all Patents and
Patent Applications listed in the attached Schedules, as well as any patent that
issues from the Patent Applications listed in the attached Schedule, any and all
patent filings claiming the priority of the Patents and Patent Applications
listed in the Schedule, including all divisions, continuations,
continuations-in-part, patents granted thereon, reissues, re-examined patents,
renewals and extensions thereof, to the full extent of the term or terms and all
forms of intellectual and industrial property protection, including, without
limitation, patents, applications, utility models, inventor’s certificates,
designs and other technical information together with the right to file
applications therefore; and shall also cover the right to claim the same
priority rights from any previously filed applications under the International
Agreement for the Protection of Industrial Property, or any other international
agreement, or the domestic laws of the country in which such application is
filed, as may be applicable and all such rights, title, interest and benefit are
to be held and enjoyed by the above-named Assignee, its successors, legal
representatives and assigns to the same extent as all such rights, title,
interest and benefit would have been enjoyed by the Assignor had this assignment
not been made.  



- 68 -

--------------------------------------------------------------------------------



2.
ASSIGNMENT

 

 
The Assignor hereby assigns to the Assignee:

 
2.1
the entire right, title and interest in the Assigned Patents for the residue of
their respective terms, including all renewals and extensions;

 
2.2
the full benefit of the Assigned Patents and with the intent that the grant of
any patent pursuant to the Patent Applications shall be in the name of and vest
absolutely in the Assignee; and

 
2.3
the right to sue for and obtain full and effective relief in respect of every
act of infringement of the Assigned Patents occurring prior to, at the same time
of, and in the future of the signing date of this Assignment.



3.
REPRESENTATIONS

 

 
The Assignor represents that:

 
3.1
it shall, at the request of Assignee, execute all such further documents, forms
and authorisations and depose or swear any declaration or oath as may be
required or as the Assignee may deem necessary or expedient or otherwise be
necessary for absolutely vesting full right, title and interest in and to the
Patents and full benefit of the Patent Applications to the Assignee;

 
3.2
it shall, at the request of Assignee, execute all further documents that are
necessary to effectuate the recordal of the assignment of the Assigned Patents
from Assignor to Assignee with the relevant government authority, and the
governmental fees associated with such recordal shall be for the account of
Assignee;

 
4.
WARRANTIES

 

 
The Assignor warrants that:

 
it has the full power and authority to enter into this Assignment and to perform
fully each and every one of its obligations hereunder and
further it has fully authorised its representative whose signature is affixed
hereto to sign this Assignment and to bind it
 
5.
IMPROVEMENTS AND MODIFICATIONS

 

 
The Assignee shall have the right to make improvements or modifications to the
Patents and Patent Applications and shall have full ownership rights over any
improvements made by it.



6.
ASSIGNMENT

 

 
This Assignment shall be binding upon and shall inure to the benefit of the
Parties hereto, their Affiliates, assigns and successors in interest.



7.
TERM




 
The effective date of the Assignment shall be the date first set forth above
(the “Effective Date”).



- 69 -

--------------------------------------------------------------------------------


8.
GOVERNING LAW

 

 
The construction, validity and performance of this Assignment shall be governed
by the laws of Hong Kong.

 
IN WITNESS WHEREOF, the Parties hereto have caused this Assignment to be
executed in [ ] originals by their duly authorised representatives as of the
date first above written.
 
Measurement Specialties, Inc.
Measurement Ltd.
   
By:
By:
   
Name:
Name:
   
Title:
Title:





- 70 -

--------------------------------------------------------------------------------




SCHEDULE TO ASSIGNMENT OF DESIGN PATENTS



 
FILE NO.
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE
1. 
 
MSI-7
 
FOOD SCALE
 
US
 
GRANTED
 
2/17/2012
 
62,492
 
D390,796
 
11/15/1996
 
2/17/1998
2. 
 
MSI-100
 
ELECTROMECHANICAL SCALE
 
 
US
 
 
GRANTED
 
 
6/26/2015
 
 
29/116,851
 
 
D444,090S
 
 
1/11/2000
 
 
6/26/2001
3. 
 
 
MSI-101
 
 
GLASS SCALE
 
 
US
 
 
GRANTED
 
 
7/3/2015
 
 
29/117,072
 
 
D444,403S
 
 
1/14/2000
 
 
7/3/2001
4. 
 
 
MSI-18
 
DIGITAL GLASS I-BEAM SCALE
 
 
US
 
 
GRANTED
 
 
1/4/2014
 
 
29/100,390
 
 
D418,439
 
 
2/10/1999
 
 
1/4/2000
5. 
 
 
MSI-21
 
MECHANICAL GLASS I-BEAM SCALE
 
 
US
 
 
GRANTED
 
 
5/30/2014
 
 
29/100389
 
 
D425,806
 
 
2/10/1999
 
 
5/30/2000
6. 
 
 
MSI-22
 
 
BATH SCALE DESIGN WITH HANDLE
 
 
US
 
 
GRANTED
 
 
1/11/2014
 
 
29/100,386
 
 
D418,766
 
 
2/10/1999
 
 
1/11/2000
7. 
 
 
MSI-23
 
 
BATH SCALE
 
 
US
 
 
GRANTED
 
 
1/25/2014
 
 
29/100,387
 
 
D419,472
 
 
2/10/1999
 
 
1/25/2000
8. 
 
 
MSI-24
 
 
WIDE BODY SCALE
 
 
US
 
 
GRANTED
 
 
12/21/2013
 
 
29/100,388
 
 
D417,852
 
 
2/10/1999
 
 
12/21/1999
9. 
 
 
MIS-95
 
 
ELECTRONIC SCALE
 
 
US
 
 
GRANTED
 
 
4/10/2015
 
 
29/116,842
 
 
D440,167S
 
 
1/11/2000
 
 
4/10/2001
10. 
 
 
MSI-96
 
 
V-SCALE
 
 
US
 
 
GRANTED
 
 
7/10/2015
 
 
29/116,848
 
 
D444,724S
 
 
1/11/2000
 
 
7/10/2001
11. 
 
 
MSI-97
 
 
HANDLE SCALE
 
 
US
 
 
GRANTED
 
 
6/26/2015
 
 
29/116,845
 
 
D444,088S
 
 
1/11/2000
 
 
6/26/2001
12. 
 
 
MSI-98
 
 
BODY FAT SCALE
 
 
US
 
 
GRANTED
 
 
7/3/2015
 
 
29/116,857
 
 
D444,402S
 
 
1/11/2000
 
 
7/3/2001
13. 
 
 
MSI-99
 
 
BODY FAT SCALE
 
 
US
 
 
GRANTED
 
 
6/26/2015
 
 
29/116,847
 
 
D444,089S
 
 
1/11/2000
 
 
6/26/2001
14. 
 
 
MSI-136
 
 
BATHROOM SCALE
 
 
US
 
 
GRANTED
 
 
12/11/2015
 
 
29/135,537
 
 
D451,835S
 
 
1/12/2001
 
 
12/11/2001
15. 
 
 
MSI-137
 
 
BATHROOM SCALE
 
 
US
 
 
GRANTED
 
 
10/23/2015
 
 
29/135,540
 
 
D449,552S
 
 
1/12/2001
 
 
10/23/2001
16. 
 
 
MSI-138
 
 
BATHROOM SCALE
 
 
US
 
 
GRANTED
 
 
11/6/2015
 
 
29/135,538
 
 
D450,003S
 
 
1/12/2001
 
 
11/6/2001
17. 
 
 
MSI-139
 
 
BATHROOM SCALE
 
 
US
 
 
GRANTED
 
 
11/13/2015
 
 
29/135,539
 
 
D450,258S
 
 
1/12/2001
 
 
11/13/2001

 
- 71 -

--------------------------------------------------------------------------------


 

 
FILE NO.
 TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE
18. 
 
 
MSI-140
 
 
BATHROOM SCALE
 
 
US
 
 
GRANTED
 
 
11/13/2015
 
 
29/135,569
 
 
D450,259S
 
 
1/12/2001
 
 
11/13/2001
19. 
 
 
MSI-141
 
 
BATHROOM SCALE
 
 
US
 
 
GRANTED
 
 
11/6/2015
 
 
29/135,567
 
 
D450,004S
 
 
1/12/2001
 
 
11/6/2001
20. 
 
 
MSI-306I
 
BATHROOM SCALE CLOCK
 
 
US
 
 
PENDING
 
 
 
29/196,107
 
 
 
12/22/03
 
21. 
 
MSI-306
-DIV
 
BATHROOM SCALE CLOCK
 
 
US
 
 
PENDING
 
 
 
29/233,059
 
 
 
06/27/05
 
22. 
MSI-338
BODY FAT SCALE
US
PENDING
 
29/229408
 
05/06/05
 
23. 
MSI-10
TIRE PRESSURE GAUGE
US
Granted
2/3/2012
29/65,069
D390,140
1/21/1997
2/3/1998
24. 
MSI-11
COMPACT TIRE PRESSURE GAUGE
US
Granted
5/18/2013
29/085,428
D409,931
3/23/1998
5/18/1999
25. 
MSI-102
PRESSURE GAUGE
US
Granted
4/24/2015
29/121,022
D440,894
3/30/2000
4/24/2001
26. 
MSI-103
PRESSURE GAUGE
US
Granted
4/24/2015
29/121,021
D440,893
3/30/2000
4/24/2001
27. 
MSI-104
PRESSURE GAUGE
US
Granted
5/8/2015
29/121,023
D441,674
3/30/2000
5/8/2001
28. 
MSI-105
PRESSURE GAUGE
US
Granted
4/24/2015
29/121,042
D440,895
3/30/2000
4/24/2001
29. 
MSI-12
DELUXE TIRE PRESSURE GAUGE
US
Granted
5/11/2013
29/085,429
D409,509
3/23/1998
5/11/1999
30. 
MSI-117
ORNAMENTAL DESIGN FOR A PRESSURE GAUGE
US
Granted
11/13/2015
29/131534
D450,257
10/24/2000
11/13/2001
31. 
MSI-117CA
ORNAMENTAL DESIGN FOR A PRESSURE GAUGE
Canada
Granted
8/21/2012
2001-1020
96685
4/23/2001
8/21/2002
32. 
MSI-117UK
ORNAMENTAL DESIGN FOR A PRESSURE GAUGE
UK
Lapsed
 
2101299
 
4/23/01
 
33. 
MSI-118
PRESSURE GAUGE
US
Granted
9/18/2015
29/132080
D447,970
11/1/2000
9/18/2001
34. 
MSI-118 CA
PRESSURE GAUGE
CA
Granted
12/18/2012
2001-1021
96686
4/23/2001
12/18/2002
35. 
MSI-118-UK
PRESSURE GAUGE
UK
Lapsed
 
2101524
 
5/1/01
 
36. 
MSI-125
A DESIGN FOR A STREAMLINED PRESSURE GAUGE
US
Granted
4/16/2016
29/132,078
D455,666
11/1/2000
4/16/2002
37. 
MSI-125CA
A DESIGN FOR A STREAMLINED PRESSURE GAUGE
CA
Granted
10/30/2012
2001-1024
96689
4/23/2001
10/30/2002
38. 
MSI-125UK
A DESIGN FOR A STREAMLINED PRESSURE GAUGE
UK
Granted
5/1/2026
2101527
2101527
5/1/2001
7/31/2001

 
- 72 -

--------------------------------------------------------------------------------


 

 
FILE NO.
 TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE

39. 
MSI-174
TIRE PRESSURE GAUGE
US
Granted
6/25/2016
29/149,364
D459,257
10/9/2001
6/25/2002
40. 
MSI-175
TIRE PRESSURE GAUGE
US
Granted
7/2/2016
29/149,346
D459,668
10/9/2001
7/2/2002
41. 
MSI-176
TIRE PRESSURE GAUGE
US
Granted
9/10/2016
29/149,213
D462,627
 
10/09/2001
9/10/2002
42. 
MSI-331
TIRE PRESSURE GAUGE
US
Filed
 
29/222,932
 
2/4/2005
 
43. 
MSI-331UK (Embodiment #1)
TIRE PRESSURE GAUGE
UK
Filed
 
3022762
 
10/14/2005
 
44. 
MSI-331 UK (Embodiment #2)
TIRE PRESSURE GAUGE
UK
Filed
 
3022761
 
10/14/2005
 
45. 
MSI-331 CA
TIRE PRESSURE GAUGE
Canada
Filed
 
Not yet known
 
10/14/2005
 
46. 
MSI-334
TIRE PRESSURE GAUGE
US
Filed
 
29/222,837
 
2/4/2005
 
47. 
MSI-336
DISPLAY FOR A TIRE PRESSURE GAUGE
US
Filed
 
29/222,933
 
2/4/2005
 
48. 
MSI-339
TIRE PRESSURE GAUGE
US
Filed
 
29/239,373
 
9/29/2005
 
49. 
MSI-339CA
TIRE PRESSURE GAUGE
Canada
Filed
 
Not yet known
 
11/17/2005
 
50. 
MSI-340
TIRE PRESSURE GAUGE
US
Filed
 
29/239,377
 
9/29/2005
 
51. 
MSI-340CA
TIRE PRESSURE GAUGE
Canada
Filed
 
Not yet known
 
11/17/2005
 
52. 
MSI-341
TIRE PRESSURE GAUGE
US
Filed
 
29/239,378
 
9/29/2005
 
53. 
MSI-341CA
TIRE PRESSURE GAUGE
Canada
Filed
 
Not yet known
 
11/17/2005
 
54. 
MSI-342
TIRE PRESSURE GAUGE
US
Filed
 
29/239,356
 
9/29/2005
 
55. 
MSI-342CA
TIRE PRESSURE GAUGE
Canada
Filed
 
Not yet known
 
11/17/2005
 
56. 
MSI-343
TIRE PRESSURE GAUGE
US
Filed
 
29/239,695
 
10/3/2005
 
57. 
MSI-343CA
TIRE PRESSURE GAUGE
Canada
Filed
 
Not yet known
     
58. 
MSI-348
TIRE PRESSURE GAUGE
US
Filed
 
29/240,847
 
10/19/2005
 
59. 
MSI-348CA
TIRE PRESSURE GAUGE
Canada
Filed
 
Not yet known
 
11/17/2005
 
60. 
MSI-350
TIRE PRESSURE GAUGE (MS-5510)
U.S.
In preparation.
         
61. 
MSI-351
TIRE PRESSURE GAUGE (MS-5520)
U.S.
In preparation
         
62. 
 
BLUE BACKLIT TIRE GAUGE WITH WHITE FLASHLIGHT (DESIGN)
US
Not filed (awaiting disclosure materials)
         
63. 
MSI-119
COMBINED TRANSMITTER AND RECEIVER FOR PARKING A VEHICLE USING POSITION DETECTION
SENSOR
US
Granted
9/11/2015
29/132054
D447,714
11/1/2000
9/11/2001

 
- 73 -

--------------------------------------------------------------------------------



 
FILE NO.
 TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE

64. 
MSI-119CA
COMBINED TRANSMITTER AND RECEIVER FOR PARKING A VEHICLE USING POSITION DETECTION
SENSOR
CA
Granted
2/28/2013
2001-1022
96687
4/23/2001
2/28/2003
65. 
MSI-119UK
COMBINED TRANSMITTER AND RECEIVER FOR PARKING A VEHICLE USING POSITION DETECTION
SENSOR
UK
Granted
5/1/2026
2101525
2101525
5/1/2001
11/1/2001
66. 
MSI-123
COMBINED TRANSMITTER AND RECEIVER FOR A VEHICLE PARKING INDICATOR SENSOR
US
Granted
10/17/2012
29/078,472
D400,115
10/27/1997
10/27/1998
67. 
MSI-124
DESIGN FOR A COMBINED TRANSMITTER AND RECEIVER FOR A VEHICLE PARKING INDICATOR
SENSOR
US
Granted
10/1/2016
29/132,079
D463,749
11/1/2000
10/1/2002
68. 
MSI-124CA
DESIGN FOR A COMBINED TRANSMITTER AND RECEIVER FOR A VEHICLE PARKING INDICATOR
SENSOR
CA
Granted
2/28/2013
2001-1023
96688
4/23/2001
2/28/2003
69. 
MSI-124UK
DESIGN FOR A COMBINED TRANSMITTER AND RECEIVER FOR A VEHICLE PARKING INDICATOR
SENSOR
UK
Granted
5/1/2026
2101526
2101526
5/1/2001
11/1/2001
70. 
MSI-126
A DESIGN FOR A VEHICLE PARKING INDICATOR SENSOR
US
Granted
3/26/2016
29/132,061
D454,807
11/1/2000
3/26/2002
71. 
MSI-126CA
A DESIGN FOR A VEHICLE PARKING INDICATOR SENSOR
CA
Granted
2/28/2013
2001-1025
96690
4/23/2001
2/28/2003
72. 
MSI-126UK
A DESIGN FOR A VEHICLE PARKING INDICATOR SENSOR
UK
Lapsed
 
2101528
 
5/1/01
 
73. 
MSI-127
VEHICLE PARKING INDICATOR SENSOR
US
Granted
10/9/2015
29/132,081
D449,010
11/1/2000
10/9/2001
74. 
MSI-127CA
VEHICLE PARKING INDICATOR SENSOR
CA
Granted
2/28/2013
2001-1026
96691
4/23/2001
2/28/2003

 
- 74 -

--------------------------------------------------------------------------------



 
FILE NO.
 TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE

75. 
MSI-127US
VEHICLE PARKING INDICATOR SENSOR
UK
Lapsed
 
2101529
 
5/1/01
 



- 75 -

--------------------------------------------------------------------------------



SCHEDULE 10
Form of Deed of Design Patents Assignment (PRC)


ASSIGNMENT OF PRC DESIGN PATENTS
 
DATE:
 
PARTIES:
 
(1)
MSI Sensors (China) Limited, formerly known as Jingliang Electronic (Shenzhen)
Co., Ltd., a corporation established and existing under the laws of The People’s
Republic of China whose principal place of business is at Block 4A, Tian Fa
Building, Tian An Cyber Park Fu Tian District, Shenzhen, China 518048 ("the
Assignor").

 
(2)
Measurement Ltd. a company established and existing under the laws of Cayman
Islands with registered number [                          ] whose [registered
office/principal place of business] is at [                     ] ("the
Assignee").

 
Assignor and Assignee are hereinafter also individually referred to as a "Party"
and collectively as the "Parties".
 
RECITALS:
 
(A)
The Assignor is the registered proprietor of the patents with detailed
particulars set out below (“Patents”):




 
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE
1.
 
HUMAN BODY SCALE(MS-9360)
 
CN
 
GRANTED
 
4/14/2010
 
00305737.2
 
ZL00305737.2
 
4/14/2000
 
11/04/2000
2.
 
FLEXURE ASSEMBLY
 
CN
 
GRANTED
 
9/2/2013
 
03362289.2
 
ZL03362289.2
 
9/2/2003
 
4/21/2004



(B)
Pursuant to a share purchase agreement to be entered into between Kenabell
Holding Limited and Fervent Group Limited (the “Share Purchase Agreement”), the
Assignor has agreed to assign the entire right, title and interest in the
Assigned Patents and the full benefit of the Assigned Patents to the Assignee.

 
1.
INTERPRETATION



1.1
In this Assignment, where the context so admits or requires, words denoting the
singular include the plural and vice versa; and

 

1.2
For the avoidance of doubt, “Assigned Patents” shall cover all Patents listed in
the table above, as well as any and all patent filings claiming the priority of
the Patents listed in the table, including all divisions, continuations,
continuations-in-part, patents granted thereon, reissues, re-examined patents,
renewals and extensions thereof, to the full extent of the term or terms and all
forms of intellectual and industrial property protection, including, without
limitation, patents, applications, utility models, inventor’s certificates,
designs and other technical information together with the right to file
applications therefore; and shall also cover the right to claim the same
priority rights from any previously filed applications under the International
Agreement for the Protection of Industrial Property, or any other international
agreement, or the domestic laws of the country in which such application is
filed, as may be applicable and all such rights, title, interest and benefit are
to be held and enjoyed by the above-named Assignee, its successors, legal
representatives and assigns to the same extent as all such rights, title,
interest and benefit would have been enjoyed by the Assignor had this assignment
not been made.  

 
- 76 -

--------------------------------------------------------------------------------



2.
ASSIGNMENT

 

 
The Assignor hereby assigns to the Assignee:

 
2.1
the entire right, title and interest in the Assigned Patents for the residue of
their respective terms, including all renewals and extensions;

 
2.2
the full benefit of the Assigned Patents and with the intent that the grant of
any patent claiming priority of the Patents shall be in the name of and vest
absolutely in the Assignee; and

 
2.3
the right to sue for and obtain full and effective relief in respect of every
act of infringement of the Assigned Patents occurring prior to, at the same time
of, and in the future of the signing date of this Assignment.

 
3.
REPRESENTATIONS

 

 
The Assignor represents that:

 
3.1
it shall execute all such further documents, forms and authorisations and depose
or swear any declaration or oath as may be required or as the Assignee may deem
necessary or expedient or otherwise be necessary for absolutely vesting full
right, title and interest in and to the Assigned Patents and full benefit of the
Assigned Patents to the Assignee; and

 

3.2
it shall execute all further documents that are necessary to effectuate the
recordal of the assignment of the Assigned Patents from Assignor to Assignee
with the relevant government authority, and the governmental fees associated
with such recordal shall be for the account of Assignee. 

 
4.
WARRANTIES

 

 
The Assignor warrants that:

 
it has the full power and authority to enter into this Assignment and to perform
fully each and every one of its obligations hereunder and further it has fully
authorised its representative whose signature is affixed hereto to sign this
Assignment and to bind it.
 
5.
IMPROVEMENTS AND MODIFICATIONS

 

 
The Assignee shall have the right to make improvements or modifications to the
Assigned Patents and shall have full ownership rights over any improvements made
by it.

 
6.
ASSIGNMENT

 

 
This Assignment shall be binding upon and shall inure to the benefit of the
Parties hereto, their Affiliates, assigns and successors in interest.



7.
TERM

 

 
The effective date of the Assignment shall be the date first set forth above
(the “Effective Date”).



- 77 -

--------------------------------------------------------------------------------


8.
GOVERNING LAW

 

 
The construction, validity and performance of this Assignment shall be governed
by the laws of Hong Kong.

 
IN WITNESS WHEREOF, the Parties hereto have caused this Assignment to be
executed in [ ] originals by their duly authorised representatives as of the
date first above written.
 
MSI Sensors (China) Limited
Measurement Ltd.
   
By:
By:
   
Name:
Name:
   
Title:
Title:
   

 
- 78 -

--------------------------------------------------------------------------------


SCHEDULE 11
Form of Deed of Utility Patents Assignment (non-PRC)


ASSIGNMENT OF UTILITY PATENTS
 
DATE: PARTIES:
 
(1)
Measurement Specialties, Inc. a corporation established and existing under the
laws of New Jersey whose principal place of business is at 1000 Lucas Way,
Hampton VA 23666 ("the Assignor").

 
(2)
Measurement Ltd. a company established and existing under the laws of Cayman
Islands with registered number [                          ] whose [registered
office/principal place of business] is at [                     ] ("the
Assignee").

 
Assignor and Assignee are hereinafter also individually referred to as a "Party"
and collectively as the "Parties".
 
RECITALS:
 
(A)
The Assignor is the owner of record of the patents and patent applications
detailed particulars of which are set out in the Schedule (collectively,
“Assigned Patents"; respectively, “Patents” and “Patent Applications”).

 
(B)
Pursuant to a share purchase agreement to be entered into between Kenabell
Holding Limited and Fervent Group Limited (the “Share Purchase Agreement”), the
Assignor has agreed to assign the entire right, title and interest in the
Patents and the full benefit of the Patent Applications to the Assignee.

 
1.
INTERPRETATION



1.1
In this Assignment, where the context so admits or requires, words denoting the
singular include the plural and vice versa; and

 

1.2
For the avoidance of doubt, “Assigned Patents” shall cover all Patents and
Patent Applications listed in the attached Schedules, as well as any patent that
issues from the Patent Applications listed in the attached Schedule, any and all
patent filings claiming the priority of the Patents and Patent Applications
listed in the Schedule, including all divisions, continuations,
continuations-in-part, patents granted thereon, reissues, re-examined patents,
renewals and extensions thereof, to the full extent of the term or terms and all
forms of intellectual and industrial property protection, including, without
limitation, patents, applications, utility models, inventor’s certificates,
designs and other technical information together with the right to file
applications therefore; and shall also cover the right to claim the same
priority rights from any previously filed applications under the International
Agreement for the Protection of Industrial Property, or any other international
agreement, or the domestic laws of the country in which such application is
filed, as may be applicable and all such rights, title, interest and benefit are
to be held and enjoyed by the above-named Assignee, its successors, legal
representatives and assigns to the same extent as all such rights, title,
interest and benefit would have been enjoyed by the Assignor had this assignment
not been made.  

 
2. ASSIGNMENT
 

 
The Assignor hereby assigns to the Assignee:

 
- 79 -

--------------------------------------------------------------------------------


2.1
the entire right, title and interest in the Assigned Patents for the residue of
their respective terms, including all renewals and extensions;

 
2.2
the full benefit of the Assigned Patents and with the intent that the grant of
any patent pursuant to the Patent Applications shall be in the name of and vest
absolutely in the Assignee; and

 
2.3
the right to sue for and obtain full and effective relief in respect of every
act of infringement of the Assigned Patents occurring prior to, at the same time
of, and in the future of the signing date of this Assignment.

 
3.
REPRESENTATIONS

 

 
The Assignor represents that:

 
3.1
it shall, at the request of Assignee, execute all such further documents, forms
and authorisations and depose or swear any declaration or oath as may be
required or as the Assignee may deem necessary or expedient or otherwise be
necessary for absolutely vesting full right, title and interest in and to the
Patents and full benefit of the Patent Applications to the Assignee;

 
3.2
it shall, at the request of Assignee, execute all further documents that are
necessary to effectuate the recordal of the assignment of the Assigned Patents
from Assignor to Assignee with the relevant government authority, and the
governmental fees associated with such recordal shall be for the account of
Assignee;

 
4.
WARRANTIES

 

 
The Assignor warrants that:

 
it has the full power and authority to enter into this Assignment and to perform
fully each and every one of its obligations hereunder and further it has fully
authorised its representative whose signature is affixed hereto to sign this
Assignment and to bind it.
 
5.
IMPROVEMENTS AND MODIFICATIONS

 

 
The Assignee shall have the right to make improvements or modifications to the
Patents and Patent Applications and shall have full ownership rights over any
improvements made by it.

 
6.
ASSIGNMENT

 

 
This Assignment shall be binding upon and shall inure to the benefit of the
Parties hereto, their Affiliates, assigns and successors in interest.

 
7.
TERM

 

 
The effective date of the Assignment shall be the date first set forth above
(the “Effective Date”).

 
- 80 -

--------------------------------------------------------------------------------


8.
GOVERNING LAW AND JURISDICTION

 

 
The construction, validity and performance of this Assignment shall be governed
by the laws of Hong Kong.

 
IN WITNESS WHEREOF, the Parties hereto have caused this Assignment to be
executed in [ ] originals by their duly authorised representatives as of the
date first above written.
 
Measurement Specialties, Inc.
Measurement Ltd.
   
By:
By:
   
Name:
Name:
   
Title:
Title:



- 81 -

--------------------------------------------------------------------------------



SCHEDULE TO ASSIGNMENT OF UTILITY PATENTS



 
FILE NO.
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE
38. 
 
 
 
MSI-1
 
 
 
ELECTRONIC SCALE APPARATUS
 
 
 
US
 
 
 
Granted
 
 
 
4/11/2018
 
 
 
180,154
 
 
 
4,832,142
 
 
 
4/11/1988
 
 
 
5/23/1989
39. 
 
 
MSI-4 FWC
 
 
ELECTRICAL WEIGHING SCALE
 
 
 
US
 
 
 
Granted
 
 
 
11/6/2017
 
 
 
968,918
 
 
 
5,886,302
 
 
 
11/6/1997
 
 
 
3/23/1999
40. 
 
 
 
MSI-8
 
 
 
MODULAR WEIGHING SCALE
 
 
 
US
 
 
 
Granted
 
 
 
1/28/2017
 
 
 
08/789,281
 
 
 
5,955,705
 
 
 
1/28/1997
 
 
 
9/21/1999
41. 
 
 
 
MSI-8 EPO
 
 
 
MODULAR WEIGHING SCALE
 
 
 
EPO
 
Pending
 
8th renewal
paid 12/2004
 
 
 
98902657
   
 
 
 
1/22/1998
 
42. 
 
 
 
MSI-83
 
 
 
ELECTRONIC SCALE HAVING ANALOG DISPLAY
 
 
 
US
 
 
 
Granted
 
 
 
7/23/2019
 
 
 
09/360,331
 
 
 
6,410,863
 
 
 
7/23/1999
 
 
 
6/25/2002
43. 
 
 
 
MSI-83-CA
 
 
 
ELECTRONIC SCALE HAVING ANALOG DISPLAY
 
 
 
 
CA
 
Pending
 
Request
Examination
to be filed by
3/29/05
 
 
 
 
2,380,230
 
 
 
 
3/29/2000
 
44. 
 
 
 
MSI-83-EPO
 
 
 
ELECTRONIC SCALE HAVING ANALOG DISPLAY
 
 
 
 
EPO
 
 
 
Pending
 
6th renewal fee due 03/31/05
 
 
 
 
918485.4
 
 
 
 
3/29/2000
 

 
- 82 -

--------------------------------------------------------------------------------


 

 
FILE NO.
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE
45. 
 
MSI-9
 
APPARATUS AND METHOD FOR AN AUTOMOATIC SELF-CALIBRATING (MS 7110)
 
 
 
US
 
 
 
Granted
 
 
 
11/27/16
 
 
 
08/757797
 
 
 
5832417
 
 
 
11/27/96
 
 
 
11/3/98
46. 
 
 
 
MSI-93
 
 
 
APPARATUS AND METHOD FOR MEASURING BIOELECTRIC IMPEDANCE
 
 
 
US
 
 
 
Granted
 
 
 
1/12/2020
 
 
 
09/481,584
 
 
 
6,292,690
 
 
 
1/12/2000
 
 
 
9/18/2001
47. 
 
 
 
MSI-93-JP
 
 
 
APPARATUS AND METHOD FOR MEASURING BIOELECTRIC IMPEDENCE
 
 
 
JP
 
 
 
Pending
 
 
 
 
2001-551380
 
 
 
 
3/29/2000
 
48. 
 
 
 
MSI-129
 
 
 
DUAL DISPLAY WEIGHT MEASURING APPARATUS WHICH DETECTS MOVEMENT OF THE POINTER
THROUGH SLITS IN THE MECHANICAL DIAL FACE
 
 
 
US
 
 
 
Granted
 
 
 
2/28/2022
 
 
 
10/086,303
 
 
 
6,689,964
 
 
 
2/28/2002
 
 
 
2/10/2004

 
- 83 -

--------------------------------------------------------------------------------



 
FILE NO.
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE

49. 
 
 
 
MSI-129CIP
 
 
 
DUAL DISPLAY WEIGHT MEASURING APPARATUS
 
 
US
 
 
Pending
 
 
 
10/772,706
 
 
 
2/5/2004
 
50. 
 
 
 
MSI-186
 
 
 
WEIGHING SCALE WITH LEVEL COMPENSATING FOOT ASSEMBLY
 
 
 
 
US
 
 
 
Granted
 
 
 
8/6/2022
 
 
 
10/213,289
 
 
 
6,639,158
 
 
 
8/6/2002
 
 
 
10/28/2003
51. 
 
 
MSI-186-CON
 
 
WEIGHING SCALE WITH LEVEL COMPENSATING FOOT ASSEMBLY
 
 
US
 
 
Granted
 
 
10/28/2023
 
 
10/695,216
 
 
6,936,776
 
 
10/28/2003
 
 
8/30/2005
52. 
 
MSI-186-CON2
 
WEIGHING SCALE WITH LEVEL COMPENSATING FOOT ASSEMBLY
 
 
US
 
 
Pending
 
 
 
11/215826
 
 
 
8/30/05
 
53. 
 
 
 
MSI-186-EPO
 
 
 
WEIGHING SCALE WITH LEVEL COMPENSATING FOOT ASSEMBLY
 
 
 
EPO
 
Pending
 
5th annuity due 08/30/06
 
 
 
 
 
2794660.7
 
 
 
 
 
8/6/2002
 
54. 
 
MSI-186-CN
 
WEIGHING SCALE WITH LEVEL COMPENSATING FOOT ASSEMNLY
 
 
CN
 
 
Pending First Office Action
 
 
 
02818276-6
 
 
 
8/6/02
 
55. 
 
 
 
MSI-301-US
 
 
 
BODY FAT SCALE HAVING TRANSPARENT ELECTRODES
 
 
 
US
 
 
 
Pending
 
 
 
 
10/714,570
 
 
 
 
11/14/2003
 

 
- 84 -

--------------------------------------------------------------------------------



 
FILE NO.
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE

56. 
 
 
 
MSI-301-PCT
 
 
 
BODY FAT SCALE HAVING TRANSPARENT ELECTRODES
 
 
 
WO
 
 
 
Pending
 
 
 
 
PCT/US2003/
036202
 
 
 
 
11/14/2003
 
57. 
 
 
MSI-302
 
 
WEIGHING SCALE ADAPTED FOR ALLOWING A USER TO FIND AN OPTIMAL WEIGHING POSITION
ON THE SCALE
 
 
US
 
 
Filed
 
 
 
10/714,443
 
 
 
11/14/2003
 
58. 
 
 
 
MSI-302-PCT
 
 
 
WEIGHING SCALE ADAPTED FOR ALLOWING A USER TO FIND AN OPTIMAL WEIGHING POSITION
ON THE SCALE
 
 
 
WO
 
 
 
Expired
 
 
 
 
PCT/US2003/
036205
 
 
 
 
11/14/2003
 
59. 
 
MSI 330P
 
 
TWO WIRE OSCILLATOR SYSTEM BODY IMPEDANCE
 
 
US
 
 
Expired
 
 
 
60/631042
 
 
 
11/24/04
 
60. 
 
MSI-330
TWO WIRE OSCILLATOR SYSTEM FOR DETERMININGBODY IMPEDANCE
 
 
US
 
Filed
 
Not yet known
 
11/23/05
 

 
- 85 -

--------------------------------------------------------------------------------



 
FILE NO.
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE

61. 
MSI-330PCT
TWO WIRE OSCILLATOR SYSTEM FOR DETERMININGBODY IMPEDANCE
PCT
Filed
 
Not yet known
 
11/23/2005
 
62. 
 
 
MSI-344
 
 
RF/BLOOD PRESSURE/
TEMPARATURE
 
 
US
 
 
Not yet filed
         
63. 
 
 
MSI-346
 
 
DEER SCALE
 
 
US
 
Not yet filed
         
64. 
MSI-333
TIRE PRESSURE GAUGE
US
Filed
 
11/051,650
 
2/4/2005
 
65. 
MSI-333CA
TIRE PRESSURE GAUGE
Canada
Filed
 
Not yet known
 
10/14/2005
 
66. 
MSI-333UK
TIRE PRESSURE GAUGE
UK
Filed
 
0520841.8
 
10/13/2005
 
67. 
MSI-300
RECALL MECHANISM FOR A PRESSURE GAUGE
US
Granted
10/17/2023
10/688,182
6,901,792
10/17/2003
6/7/2005
68. 
MSI-300-PCT
RECALL MECHANISM FOR A PRESSTURE GAUGE
PCT
Expired
 
PCT/US03/
33155
 
10/17/2003
 
69. 
MSI-347
GEARING STRUCTURE FOR MECHANICAL TIRE PRESSURE GAUGE
US
Not filed (awaiting disclosure materials)
         
70. 
 
ACOUSTIC RANGING APPARATUS AND METHOD
US
Granted
6/16/2008
07/207,744
4,975,889
6/16/1988
12/4/1990
71. 
MSI-120
METHOD AND APPARATUS FOR PARKING A VEHICLE
US
Granted
10/30/2018
09/182,478
6,163,253
10/30/1998
12/19/2000

 
- 86 -

--------------------------------------------------------------------------------



 
FILE NO.
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE

72. 
MSI-122
APPARATUS AND METHOD FOR PARKING A VEHICLE USING POSITION DETECTION SENSORS
US
Granted
10/27/2017
08/958,082
5945907
10/27/1997
8/31/1999



- 87 -

--------------------------------------------------------------------------------




SCHEDULE 12
Form of Deed of Utility Model Patents Assignment (PRC)


ASSIGNMENT OF PRC UTILITY MODEL PATENTS
 
DATE:
 
PARTIES:
 
(1)
MSI Sensors (China) Limited, formerly known as Jingliang Electronics (Shenzhen)
Co., Ltd., a corporation established and existing under the laws of The People’s
Republic of China whose principal place of business is at Block 4A, Tian Fa
Building, Tian An Cyber Park Fu Tian District, Shenzhen, China 518048 ("the
Assignor").

 
(2)
Measurement Ltd. a company established and existing under the laws of Cayman
Islands with registered number [                          ] whose [registered
office/principal place of business] is at [                     ] ("the
Assignee").

 
Assignor and Assignee are hereinafter also individually referred to as a "Party"
and collectively as the "Parties".
 
RECITALS:
 
(A)
The Assignor is the registered proprietor of the PRC utility model patents
detailed particulars of which are set out below (“Patents”):




 
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE
1.
 
 
FLEXURE ASSEMBLY
 
 
CN
 
 
Granted
 
 
9/2/2013
 
 
03274209.6
 
 
ZL03274209.6
 
 
9/2/2003
 
 
2/9/2005
2.
 
BODY FAT SCALE WITH TRANSPARENT ELECTRODE
 
 
CN
 
 
Granted
 
 
4/15/2013
 
 
03246450.9
 
 
ZL03246450.9
 
 
4/15/2003
 
 
7/7/2004



(B)
Pursuant to a share purchase agreement to be entered into between Kenebell
Holding Limited and Fervent Group Limited (the “Share Purchase Agreement”), the
Assignor has agreed to assign the entire right, title and interest in the
Patents and the full benefit of the Patents to the Assignee.

 
1.
INTERPRETATION



1.1
In this Assignment, where the context so admits or requires, words denoting the
singular include the plural and vice versa; and

 

1.2
For the avoidance of doubt, “Assigned Patents” shall cover all Patents listed
above, as well as any and all patent filings claiming the priority of the
Patents listed above, including all divisions, continuations,
continuations-in-part, patents granted thereon, reissues, re-examined patents,
renewals and extensions thereof, to the full extent of the term or terms and all
forms of intellectual and industrial property protection, including, without
limitation, patents, applications, utility models, inventor’s certificates,
designs and other technical information together with the right to file
applications therefore; and shall also cover the right to claim the same
priority rights from any previously filed applications under the International
Agreement for the Protection of Industrial Property, or any other international
agreement, or the domestic laws of the country in which such application is
filed, as may be applicable and all such rights, title, interest and benefit are
to be held and enjoyed by the above-named Assignee, its successors, legal
representatives and assigns to the same extent as all such rights, title,
interest and benefit would have been enjoyed by the Assignor had this assignment
not been made.  

 
- 88 -

--------------------------------------------------------------------------------



2.
ASSIGNMENT

 

 
The Assignor hereby assigns to the Assignee:

 
2.1
the entire right, title and interest in the Assigned Patents for the residue of
their respective terms, including all renewals and extensions;

 
2.2
the full benefit of the Assigned Patents and with the intent that the grant of
any patent claiming priority of the Patents shall be in the name of and vest
absolutely in the Assignee; and

 
2.3
the right to sue for and obtain full and effective relief in respect of every
act of infringement of the Assigned Patents occurring prior to, at the same time
of, and in the future of the signing date of this Assignment.

 
3.
REPRESENTATIONS

 

 
The Assignor represents that:

 
3.1
it shall, at the request of Assignee, execute all such further documents, forms
and authorisations and depose or swear any declaration or oath as may be
required or as the Assignee may deem necessary or expedient or otherwise be
necessary for absolutely vesting full right, title and interest in and to the
Assigned Patents and full benefit of the Assigned Patents to the Assignee; and

 

3.2
it shall, at the request of Assignee, execute all further documents that are
necessary to effectuate the recordal of the assignment of the Assigned Patents
from Assignor to Assignee with the relevant government authority, and the
governmental fees associated with such recordal shall be for the account of
Assignee. 

 
4.
WARRANTIES

 

 
The Assignor warrants that:

 

 
it has the full power and authority to enter into this Assignment and to perform
fully each and every one of its obligations hereunder and further it has fully
authorised its representative whose signature is affixed hereto to sign this
Assignment and to bind it.

 
5.
IMPROVEMENTS AND MODIFICATIONS

 

 
The Assignee shall have the right to make improvements or modifications to the
Assigned Patents and shall have full ownership rights over any improvements made
by it.

 
6.
ASSIGNMENT




 
This Assignment shall be binding upon and shall inure to the benefit of the
Parties hereto, their Affiliates, assigns and successors in interest.



- 89 -

--------------------------------------------------------------------------------


7.
TERM




 
The effective date of the Assignment shall be the date first set forth above
(the “Effective Date”).



8.
GOVERNING LAW

 

 
The construction, validity and performance of this Assignment shall be governed
by the laws of Hong Kong.

 
IN WITNESS WHEREOF, the Parties hereto have caused this Assignment to be
executed in [ ] originals by their duly authorised representatives as of the
date first above written.
 
MSI Sensors (China) Limited
Measurement Ltd.
   
By:
By:
   
Name:
Name:
   
Title:
Title:
   

 
- 90 -

--------------------------------------------------------------------------------


SCHEDULE 13
Form of Deed of Utility Patents Licence (non-PRC)


LICENSE OF UTILITY PATENTS


DATE:
 
PARTIES:
 
(1)
Measurement Specialties, Inc. a corporation established and existing under the
laws of New Jersey whose principal place of business is at 1000 Lucas Way,
Hampton VA 23666 (the “Licensor”).

 
(2)
Measurement Ltd. a company established and existing under the laws of Cayman
Islands with registered number [                          ] whose [registered
office/principal place of business] is at [                     ] (the
“Licensee”).

 
Licensor and Licensee are hereinafter also individually referred to as a "Party"
and collectively as the "Parties".
 
BACKGROUND


In furtherance of that certain share purchase agreement to be entered into
between Kenabell Holding Limited and Fervent Group Limited (the "Share Purchase
Agreement"), the Licensor has agreed to grant, and the Licensee has agreed to
take, a licence of certain patent rights on the terms set out in this Agreement.
 
AGREED TERMS 
 

1.
INTERPRETATION

 

1.1
In this Agreement except where the context otherwise requires, the following
terms shall have the following meanings:

 
- 91 -

--------------------------------------------------------------------------------


"Affiliates”
means, with respect to any Person, any other Person that, directly or
indirectly, Controls, is Controlled by or is under common Control with such
specified Person and “Affiliates” shall be construed accordingly;
“Control”
means the: (1) ownership of or the ability to direct (a) in the case of a
corporation or body corporate (i) a majority of the issued shares entitled to
vote for election of directors (or analogous Persons) of such body corporate,
(ii) the appointment or removal of directors having a majority of the voting
rights exercisable at meetings of the board of directors (or analogous
 
body or bodies, including, without limiting the generality of the foregoing,
management boards and supervisory boards) of that undertaking on all or
substantially all matters, or (iii) a majority of the voting rights exercisable
at general meetings of the members of that undertaking on all, or substantially
all, matters, or (b) in the case of any other Person, a majority of the voting
rights in such Person; or (2) in the case of a corporation or a body corporate
or any other Person, the direct or indirect possession of the power to direct or
cause the direction of the management and policies of the same (whether through
the ownership of voting securities, by contract or howsoever otherwise) and
“Controlled” shall be construed accordingly;
“Home Use”
means, as applied to a product, that the product is intended for and marketed
solely directly to consumers and for use in the home. For the avoidance of
doubt, any product marketed directly to physicians, medical offices, hospitals,
nursing homes, rehabilitation centers, restaurants and/or commercial kitchens,
and any product marketed (whether marketed to consumers or businesses) as being
of the type sold to any of the foregoing, shall not be a product for “Home Use.”

 
- 92 -

--------------------------------------------------------------------------------


"Licensed Patents"
means: (a) all those patents and patent applications that are listed in detail
in the attached Schedule; (b) any patents that issue from the patent
applications listed in the attached Schedule; (c) any and all patent filings
claiming the priority of said patents and patent applications listed in the
attached Schedule, including all divisions, continuations,
continuations-in-part, reissues, reexamined patents, renewals and extensions
thereof, and (d) in all forms of intellectual and industrial property protection
derivable from each of the patents and patent applications listed in the
attached Schedule, and that are derivable from any and all applications,
reissues, extensions, renewals, reexaminations and priority documents of such
patents and patent applications listed in the attached Schedule, including
without limitation, patents, applications, utility models, inventor’s
certificates, and designs, provided, however, that items under (c) and (d) shall
be deemed Licensed Patents only to the extent that such items include material
or disclosure contained in items (a) or (b) and/or Licensed Improvements (as
defined in Section 6.2). 
“Person”
means, without limitation, any individual, company, firm, corporation,
unincorporated association, government, state or agency of state, any
association or partnership (general or limited) or joint venture (whether or not
having a separate legal personality).
“Scale Use”
shall mean any product specifically designed and marketed as a weighing device.
"Territory"
means the world.

 

1.2
The singular includes the plural and vice versa.

 

1.3
Headings in this Agreement are included for the purpose of ease of reference
only and shall not have any effect on its construction.

 
- 93 -

--------------------------------------------------------------------------------



2.
GRANT




2.1
Licensor hereby grants to Licensee a personal, non-exclusive (except as provided
below), royalty-free, perpetual, license of the Licensed Patents in the
Territory, subject to the terms and conditions of this Agreement, to
manufacture, have manufactured, use, sell and offer for sale load cells within
the scope of any of the Licensed Patents solely that are:

 
(a) for the first three years from the Effective Date, (i) incorporated in end
products for Scale Use, or (ii) incorporated in end products other than for
Scale Use and exclusively for Home Use and not used as pressure sensors or
products competitive with the business of Licensor, or (iii) incorporated in
subassemblies for Scale Use, including but not limited to, loadcell plus module,
loadcell in a plastic housing, loadcell plus an electronic circuit and loadcell
packaged in housing plus module, or (iv) incorporated in subassemblies other
than for Scale Use and exclusively for Home Use and not used as pressure sensors
or products competitive with the business of Licensor, and
 
(b) thereafter Licensee or its Affiliates can use the Licensed Patents for the
manufacture of load cells (1) sold incorporated in end products for Scale Use,
or (2) sold incorporated in subassemblies for Scale Use, including but not
limited to, loadcell plus module, loadcell in a plastic housing, loadcell plus
an electronic circuit and loadcell packaged in housing plus module, or (3) sold
incorporated in end products not used as a pressure sensor or as a product
competitive to the Licensor’s business or (4) sold incorporated in subassemblies
not used as a pressure sensor or as a product competitive to the Licensor’s
business. For the avoidance of doubt, in no event does the license granted
hereunder permit Licensee to sell or offer for sale: load cells within the scope
of any of the Licensed Patents as stand alone parts or use the Licensed Patents
for manufacture of products used as pressure sensors or which are competitive to
the Licensor’s business Licensor shall not grant any further licenses (except to
Licensor Affiliates) under the Licensed Patents to any of the following scale
companies: Fooktin Technologies Limited, Bonso Electronics Limited, Precision
Press Limited, Management Investment & Technology Company Limited, Charder
Electronic Company, Beaverite, Camry Industries (HK) Limited, Kenwell Industries
Company, Shine (HK) Development Limited and Tanita Corporation, or any of their
Affiliates, successors or assigns for three years following the Effective Date.
 

2.2
The license granted by this Agreement shall extend to Licensee Affiliates, as
the Licensee deems necessary for the use or other exploitation of the Licensed
Patents.

 

3.
PROTECTION OF LICENSED PATENTS

 

3.1
In the event that Licensee or any Licensee Affiliate becomes aware that:

 
the sole and legitimate ownership of the Licensor in the entire right, title and
interest in the Licensed Patents is subject to any challenge, claim or
proceeding; or


any Licensed Patent is attacked or, being a patent application, is opposed; or


- 94 -

--------------------------------------------------------------------------------


any application for a patent is made by or any patent is granted to a third
party by reason of which the third party may be granted or may have been granted
rights which conflict with any of the rights granted to Licensee under any
Licensed Patent; or


any unlicensed activities are carried on by any third party which could
constitute an infringement of any Licensed Patent; or


any application is made for a compulsory licence under any Licensed Patent,


Licensee shall forthwith notify Licensor of such matter, and Licensor may, in
its discretion, take all such steps as are necessary or desirable for the
protection of the Licensed Patents and to maintain the integrity of its
ownership. Any expenses and damages incurred in taking such steps shall be for
the account of Licensor.


3.2
Licensee shall mark all products made under any Licensed Patent in the form U.S.
Patent No. _______, Canada Patent No. , and/or European Patent No. ________, or
such other form as the Licensor may reasonably direct.

 

4.
WARRANTIES AND REPRESENTATIONS

 

4.1
The Licensor represents that:

 

(a)
it shall, at the reasonable request of Licensee, and at Licensee’s expense,
perform all affirmative acts that may be necessary to ensure a grant of valid
license to the Licensee; and

 

(b)
it shall, at the reasonable request of Licensee, and at Licensee’s expense,
execute all further documents that are necessary to effectuate the recordal of
the licensed rights from the Licensor to the Licensee with the relevant
government authority, and the governmental fees associated with such recordal
shall be for the account of Licensee.

 

4.2
The Licensor warrants that:

 

(a)
it is the sole and legitimate owner of all rights, title and interest in or to
the Licensed Patents and it has the full power and authority to enter into this
Agreement and to perform fully each and every one of its obligations hereunder
and further it has fully authorised its representative whose signature is
affixed hereto to sign this Agreement and to bind it;

 

4.3
IN NO EVENT SHALL LICENSOR BE LIABLE TO LICENSEE, ANY LICENSEE AFFILIATE OR ANY
THIRD PARTY FOR ANY INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES. 



4.4
LICENSOR HEREBY DISCLAIMS ANY AND ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
RELATING TO THE LICENSED PATENTS INCLUDING WITHOUT LIMITATION WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WARRANTIES OF VALIDITY
AND/OR ENFORCEABILITY, AND WARRANTIES OF NON-INFRINGEMENT OF THE RIGHTS OF ANY
THIRD PERSON.



- 95 -

--------------------------------------------------------------------------------



4.5
Each Party warrants that it has full power and authority to enter into this
Agreement and perform fully each and every one of its obligations hereunder and
performance under the terms of this Agreement will not cause it to be in breach
of any obligations to any third party.




5.
INDEMNITIES

 
5.1
Each Party shall indemnify the other Party and keep the other Party indemnified
from and against any loss, damage, liability or expense which arises out of or
results from a breach of any of the warranties and representations made by the
indemnifying Party in this Agreement.



5.2
Licensee shall indemnify and hold harmless Licensor and its directors, officers,
agents and employees from and against all claims, suits, and damages whatsoever,
including but not limited to incidental costs, attorney's fees and punitive
damages, arising from or in connection with the use of the Licensed Patents by
Licensee, including the manufacture, distribution, marketing, sale and use of
products incorporating or made using any of the Licensed Patents ("Products"),
including without limitation all claims for false or misleading advertising,
personal injury or property damage relating to Products; provided, however, that
Licensor shall (i) promptly notify Licensee in writing of such claims, and (ii)
provide to Licensee all reasonably available information, assistance and
authority to defend, however, reserving unto Licensor the right to: participate
in any defense to the extent that, in its judgment, Licensor may be prejudiced
thereby, and approve any settlement offer made by or to Licensee which may
affect Licensor’s rights or interests.

 

6.
IMPROVEMENTS

 

6.1
Licensee shall have the right to make improvements to the Licensed Patents and
shall have ownership rights over any improvements made by it. 

 

6.2
Within 3 years after the signing of this agreement, any improvements made by the
Licensor to the Licensed Patents specifically designed for loadcells to be used
in products consistent to those produced by the Licensor eighteen (18) months
prior to the Effective Date applicable in the field of scales and tire gauges
(“Licensed Improvements”) shall be deemed to fall within the terms of this
Agreement.

 

7.
ASSIGNMENT

 
The Licensee may not assign this license or any rights granted hereunder,
provided, however, that Licensee may (i) assign all of the rights under this
license together with a transfer of the entire business of Licensee relating to
load cells and scales, or (ii) assign this license to any Affiliate Company,
provided, however, that such assignment shall automatically revert to Licensee
if at any time the assignee ceases to be an Affiliate Company of Licensee.
[NOTE-AFFILIATE COMPANIES ARE LICENSED DIRECTLY]
 
- 96 -

--------------------------------------------------------------------------------



8.
AMENDMENT

 
This Agreement may only be amended by a document in writing signed by a duly
authorised officer of each Party.
 

9.
WAIVER

 
Failure or delay on the part of either Party hereto to exercise a right, power
or privilege under this Agreement shall not operate as a waiver thereof; nor
shall any single or partial exercise of a right, power or privilege preclude any
other future exercise thereof.
 

10.
SEVERABILITY

 
In the event that any clause or any part of any clause in this Agreement is
declared invalid or unenforceable by the judgment or decree by consent or
otherwise of a court of competent jurisdiction from whose decision no appeal is
or can be taken all other clauses or parts of clauses contained in this
Agreement shall remain in full force and effect and shall not be affected by
such finding. 
 

11.
BREACH

 
In the event that a breach of this Agreement is committed by one of the Parties
to this Agreement, the aggrieved Party may terminate this Agreement, unless the
breach is remedied by the breaching Party within thirty days of receipt of
written notice from the aggrieved Party. In addition to the foregoing right of
termination, the Party in breach shall be liable for any economic damages
incurred by the other Party due to such breach. In the event that a breach of
this Agreement is committed by both of the Parties to this Agreement, each Party
shall be liable in proportion to the extent of its responsibility for such
breach for any economic damages incurred by the other Party due to such breach.
NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL LICENSOR BE LIABLE TO LICENSEE,
ANY LICENSEE AFFILIATE OR ANY THIRD PARTY UNDER THIS AGREEMENT FOR ANY DAMAGES
OR REMUNERATION OF ANY TYPE IN EXCESS OF THE LIMITS SET FORTH IN SECTION 9.11.2
OF THE SHARE PURCHASE AGREEMENT, AS AGGREGATED WITH ANY OTHER LIABILITIES
SUBJECT TO SUCH LIMITS. 
 

12.
DISPUTES

 

 
Any dispute, controversy or claim arising from or in connection with this
Agreement shall be settled by arbitration in Hong Kong at the Hong Kong
International Arbitration Centre. Any award rendered by the arbitrator(s) shall
be binding upon the Parties and enforceable in any court of competent
jurisdiction. The costs of the arbitration shall be shared equally between the
Parties, unless the arbitrator(s) award otherwise.

 
- 97 -

--------------------------------------------------------------------------------



13.
TERM

 
This Agreement shall come into force on the date on which it is signed by both
Parties and shall remain in force until the expiry of the last to expire of the
Licensed Patents or, if being patent applications, until there is no further
possibility of any of patent applications proceeding to grant, unless sooner
terminated pursuant to Paragraph 11 hereof.
 

14.
GOVERNING LAW AND JURISDICTION

 
This Agreement shall be governed by and interpreted in accordance with the laws
of Hong Kong and the Parties hereby submit to the exclusive jurisdiction of the
Hong Kong courts.


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in [ ] originals by their duly authorised representatives as of the date first
above written.


Measurement Specialties, Inc.
Measurement Ltd.
By:
By:
   
Name:
Name:
   
Title:
Title:

 
- 98 -

--------------------------------------------------------------------------------




SCHEDULE



 
FILE NO.
TITLE
CTRY
STATUS
EXP. DATE
APPLN.
NO.
PATENT NO.
FILING DATE
ISSUE DATE
8. 
MSI-13
IMPROVED LOAD CELL WITH BOSSED SENSOR PLATE FOR AN ELECTRICAL WEIGHING SCALE
(ALL BATH DIGITAL)
US
Granted
9/3/2018
09/146,890
6,417,466
9/3/1998
7/9/2002
9. 
MSI-13 EPO
IMPROVED LOAD CELL WITH BOSSED SENSOR PLATE FOR AN ELECTRICAL WEIGHING SCALE
(EPO, GB, Germany, France)
Granted
9/2/2019
99410108
984251
9/2/1999
3/3/2004
10. 
MSI19
SILICON STRAIN GAUGE HAVING A THIN LAYER OF HIGH CONDUCTIVE SILICON
(DIGITAL ALL SCALES)
US
Granted
7/22/2019
09/359,012
6,635,910
7/22/1999
10/21/2003
11. 
MSI-19-CA
SILICON STRAIN GAGE HAVING A THIN LAYER OF HIGHLY CONDUCTIVE SILICON
CA
Pending
Examinatin Requested 5th maintenance fee paid 07/18/05
 
2,380,310
 
7/21/2000
 
12. 
MSI-19-EPO
SILICON STRAIN GAGE HAVING A THIN LAYER OF HIGHLY CONDUCTIVE SILICON
EPO
Pending
Pending'6th annuity paid 07/31/05
 
950526.4
 
7/21/2000
 
13. 
MSI-5CPA
LOAD CELL FOR AN ELECTRICAL WEIGHING SCALE
M BEAM
US
Granted
5/2/2016
08/641,624
5,929,391
5/2/1996
7/27/1999
14. 
MSI-90
STRAIN GAUGE BASED SENSOR WITH IMPROVED LINEARITY
US
Granted
8/4/2020
09/633,177
6,568,276
8/4/2000
5/27/2003



- 99 -

--------------------------------------------------------------------------------



SCHEDULE 14
Form of Patents Licence (PRC)


LICENSE OF PRC DESIGN PATENTS


DATE:
 
PARTIES:
 
(1)
MSI Sensors (China) Limited, formerly known as Jingliang Electronics (Shenzhen)
Co., Ltd., a corporation established and existing under the laws of The People’s
Republic of China whose principal place of businessis at Block 4A, Tian Fa
Building, Tian An Cyber Park Fu Tian District, Shenzhen, China 518048 (the
“Licensor”).

 
(2)
Measurement Ltd. a company established and existing under the laws of Cayman
Islands with registered number [                          ] whose [registered
office/principal place of business] is at [                     ] (the
“Licensee”).

 
Licensor and Licensee are hereinafter also individually referred to as a "Party"
and collectively as the "Parties".
 
BACKGROUND


In furtherance of that certain share purchase agreement to be entered into
between Kenabell Holding Limited and Fervent Group Limited (the "Share Purchase
Agreement"), the Licensor has agreed to grant, and the Licensee has agreed to
take, a licence of certain patent rights on the terms set out in this Agreement.
 
AGREED TERMS 
 

1.
INTERPRETATION

 

1.1
In this Agreement except where the context otherwise requires, the following
terms shall have the following meanings:

 
- 100 -

--------------------------------------------------------------------------------


"Affiliates”
means, with respect to any Person, any other Person that, directly or
indirectly, Controls, is Controlled by or is under common Control with such
specified Person and “Affiliates” shall be construed accordingly;
“Control”
means the: (1) ownership of or the ability to direct (a) in the case of a
corporation or body corporate (i) a majority of the issued shares entitled to
vote for election of directors (or analogous Persons) of such body corporate,
(ii) the appointment or removal of directors having a majority of the voting
rights exercisable at meetings of the board of directors (or analogous
 
body or bodies, including, without limiting the generality of the foregoing,
management boards and supervisory boards) of that undertaking on all or
substantially all matters, or (iii) a majority of the voting rights exercisable
at general meetings of the members of that undertaking on all, or substantially
all, matters, or (b) in the case of any other Person, a majority of the voting
rights in such Person; or (2) in the case of a corporation or a body corporate
or any other Person, the direct or indirect possession of the power to direct or
cause the direction of the management and policies of the same (whether through
the ownership of voting securities, by contract or howsoever otherwise) and
“Controlled” shall be construed accordingly;
“Home Use” 
means, as applied to a product, that the product is intended for and marketed
solely directly to consumers and for use in the home. For the avoidance of
doubt, any product marketed directly to physicians, medical offices, hospitals,
nursing homes, rehabilitation centers, restaurants and/or commercial kitchens,
and any product marketed (whether marketed to consumers or businesses) as being
of the type sold to any of the foregoing, shall not be a product for “Home Use.”
“Person”
means, without limitation, any individual, company, firm, corporation,
unincorporated association, government, state or agency of state, any
association or partnership (general or limited) or joint venture (whether or not
having a separate legal personality).

 
- 101 -

--------------------------------------------------------------------------------


“Scale Use”
shall mean any product specifically designed and marketed as a weighing device;
"Territory"
means the world.

 

1.2
"Licensed Patents " means: 

 
(a) 


TITLE
STATUS
APPLN. NO.
PATENT NO.
FILING DATE
ISSUE DATE
 
J beam
Granted
 
3338307.3
 
6/20/2003
2/11/2004 
M beam
Granted
 
03338309.X
 
6/20/2003
1/14/2004
E beam E1
Granted
 
ZL 2005 3 0050997.3
 
1/19/2005
10/12/2005
E beam E2
Granted
 
ZL 2005 3 0050998.8
 
1/19/2005
 10/12/2005
 
E beam E3
Granted
 
2005.30050999.2
 
1/19/2005
 10/12/2005

 
(b)
any and all patent filings claiming the priority of said patents listed above,
including all divisions, continuations, continuations-in-part, reissues,
reexamined patents, renewals and extensions thereof, and 

 
(c)
in all forms of intellectual and industrial property protection derivable from
the patents listed above, and that are derivable from any and all applications,
reissues, extensions, renewals, reexaminations and priority documents of such
patents listed above, including without limitation, patents, applications,
utility models, inventor’s certificates, and designs.

 

1.3
The singular includes the plural and vice versa.

 

1.4
Headings in this Agreement are included for the purpose of ease of reference
only and shall not have any effect on its construction.

 
- 102 -

--------------------------------------------------------------------------------



2.
GRANT



2.1
Licensor hereby grants to Licensee a personal, non-exclusive (except as provided
below), royalty-free, perpetual, license of the Licensed Patents in the
Territory, subject to the terms and conditions of this Agreement, to
manufacture, have manufactured, use, sell and offer for sale load cells within
the scope of any of the Licensed Patents solely that are:

 
(a) for the first three years from the Effective Date, (i) incorporated in end
products for Scale Use, or (ii) incorporated in end products other than for
Scale Use and exclusively for Home Use and not used as pressure sensors or
products competitive with the business of Measurement Specialties, Inc., a New
Jersey corporation (“MSI”), or (iii) incorporated in subassemblies for Scale
Use, including but not limited to, loadcell plus module, loadcell in a plastic
housing, loadcell plus an electronic circuit and loadcell packaged in housing
plus module, or (iv) incorporated in subassemblies other than for Scale Use and
exclusively for Home Use and not used as pressure sensors or products
competitive with the business of MSI; and
 
(b) thereafter Licensee or its Affiliates can use the Licensed Patents for the
manufacture of load cells (1) sold incorporated in end products for Scale Use,
or (2) sold incorporated in subassemblies for Scale Use, including but not
limited to, loadcell plus module, loadcell in a plastic housing, loadcell plus
an electronic circuit and loadcell packaged in housing plus module, or (3) sold
incorporated in end products not used as a pressure sensor or as a product
competitive to MSI’s business or (4) sold incorporated in subassemblies not used
as a pressure sensor or as a product competitive to MSI’s business.
 
For the avoidance of doubt, in no event does the license granted hereunder
permit Licensee to sell or offer for sale: load cells within the scope of any of
the Licensed Patents as stand alone parts or use the Licensed Patents for
manufacture of products used as pressure sensors or which are competitive to
MSI’s business.Licensor shall not grant any further licenses (except to Licensor
Affiliates) under the Licensed Patents to any of the following scale companies:
Fooktin Technologies Limited, Bonso Electronics Limited, Precision Press
Limited, Management Investment & Technology Company Ltd, Charder Electronic
Company, Beaverite, Camry Industries (HK) Limited, Kenwell Industries Company,
Shine (HK) Development Limited and Tanita Corporation, or any of their
Affiliates, successors or assigns for 3 years following the Effective Date. 
 
2.2
The license granted by this Agreement shall extend to Licensee Affiliates, as
the Licensee deems necessary for the use or other exploitation of the Licensed
Patents.




3.
PROTECTION OF LICENSED PATENTS 

 

3.1
In the event Licensee or any Licensee Affiliate becomes aware that:

 
- 103 -

--------------------------------------------------------------------------------



 
(a)
the sole and legitimate ownership of the Licensor in the entire right, title and
interest in the Licensed Patents is subject to any challenge, claim or
proceeding; or

 

 
(b)
any Licensed Patent is attacked or, being a patent application, is opposed; or

 

 
(c)
any application for a patent is made by or any patent is granted to a third
party by reason of which the third party may be granted or may have been granted
rights which conflict with any of the rights granted to Licensee under any
Licensed Patent ; or

 

 
(d)
any unlicensed activities are carried on by any third party which could
constitute an infringement of any Licensed Patent; or

 

 
(e)
any application is made for a compulsory licence under any Licensed Patent,

 
Licensee shall forthwith notify Licensor of such matter, and Licensor may, in
its discretion, take all such steps as are necessary or desirable for the
protection of the Licensed Patents and to maintain the integrity of its
ownership. Any expenses and damages incurred in taking such steps shall be for
the account of Licensor.
 

3.2
Licensee shall mark all products made under any Licensed Patent with the number
of the relevant Licensed Patent in such form as Licensor may reasonably direct. 

 

4.
WARRANTIES AND REPRESENTATIONS

 

4.1
The Licensor represents that:




 
(a)
it shall, at the reasonable request of Licensee and at Licensee’s expense,
perform all affirmative acts that may be necessary to ensure a grant of valid
license to the Licensee; and

 

 
(b)
it shall, at the reasonable request of Licensee, execute all further documents
that are necessary to effectuate the recordal of the licensed rights from the
Licensor to the Licensee with the relevant government authority, and the
governmental fees associated with such recordal shall be for the account of
Licensee.

 

4.2
The Licensor warrants that it is the sole and legitimate owner of all rights,
title and interest in or to the Licensed Patents and it has the full power and
authority to enter into this Agreement and to perform fully each and every one
of its obligations hereunder and further it has fully authorised its
representative whose signature is affixed hereto to sign this Agreement and to
bind it;

 

4.3
IN NO EVENT SHALL LICENSOR BE LIABLE TO LICENSEE, ANY LICENSEE AFFILIATE OR ANY
THIRD PARTY FOR ANY INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES. 



4.4
LICENSOR HEREBY DISCLAIMS ANY AND ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
RELATING TO THE LICENSED PATENTS INCLUDING WITHOUT LIMITATION WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WARRANTIES OF VALIDITY
AND/OR ENFORCEABILITY, AND WARRANTIES OF NON-INFRINGEMENT OF THE RIGHTS OF ANY
THIRD PERSON.



- 104 -

--------------------------------------------------------------------------------



4.5
Each Party warrants that it has full power and authority to enter into this
Agreement and perform fully each and every one of its obligations hereunder and
performance under the terms of this Agreement will not cause it to be in breach
of any obligations to any third party.




5.
INDEMNITIES

 

5.1
Each Party shall indemnify the other Party and keep the other Party indemnified
from and against any loss, damage, liability or expense which arises out of or
results from a breach of any of the warranties and representations made by the
Licensor in this Agreement.



5.2
Licensee shall indemnify and hold harmless Licensor and its directors, officers,
agents and employees from and against all claims, suits, and damages whatsoever,
including but not limited to incidental costs, attorney's fees and punitive
damages, arising from or in connection with the use of the Licensed Patents by
Licensee, including the manufacture, distribution, marketing, sale and use of
products incorporating or made using any of the Licensed Patents ("Products"),
including without limitation all claims for false or misleading advertising,
personal injury or property damage relating to Products; provided, however, that
Licensor shall (i) promptly notify Licensee in writing of such claims, and (ii)
provide to Licensee all reasonably available information, assistance and
authority to defend, however, reserving unto Licensor the right to: participate
in any defense to the extent that, in its judgment, Licensor may be prejudiced
thereby, and approve any settlement offer made by or to Licensee which may
affect Licensor’s rights or interests.

 

6.
IMPROVEMENTS

 

6.1
Licensee shall have the right to make improvements to the Licensed Patents and
shall have ownership rights over any improvements made by it. 

 

6.2
Within 3 years after the signing of this agreement, any improvements made by the
Licensor to the Licensed Patents specifically designed for loadcells to be used
in products consistent to those produced by the Licensor eighteen (18) months
prior to the Effective Date applicable in the field of scales and tire
gauges(“Licensed Improvements”) shall be deemed to fall within the terms of this
Agreement.

 

7.
ASSIGNMENT

 
The licensee may not assign this license or any rights granted hereunder,
provided, however, that Licensee may (i) assign all of the rights under this
license together with a transfer of the entire business of Licensee relating to
load cells and scales or (ii) assign this license to any Affiliate Company,
provided, however, that such assignment shall automatically revert to Licensee
if at any time the assignee ceases to be an Affiliate Company of Licensee.
[NOTE-AFFILIATE COMPANIES ARE LICENSED DIRECTLY]
 
- 105 -

--------------------------------------------------------------------------------



8.
AMENDMENT

 
This Agreement may only be amended by a document in writing signed by a duly
authorised officer of each Party.
 

9.
WAIVER

 
Failure or delay on the part of either Party hereto to exercise a right, power
or privilege under this Agreement shall not operate as a waiver thereof; nor
shall any single or partial exercise of a right, power or privilege preclude any
other future exercise thereof.
 

10.
SEVERABILITY



In the event that any clause or any part of any clause in this Agreement is
declared invalid or unenforceable by the judgment or decree by consent or
otherwise of a court of competent jurisdiction from whose decision no appeal is
or can be taken all other clauses or parts of clauses contained in this
Agreement shall remain in full force and effect and shall not be affected by
such finding. 
 

11.
BREACH



In the event that a breach of this Agreement is committed by one of the Parties
to this Agreement, the aggrieved Party may terminate this Agreement, unless the
breach is remedied by the breaching Party within thirty days of receipt of
written notice from the aggrieved Party. In addition to the foregoing right of
termination, the Party in breach shall be liable for any economic damages
incurred by the other Party due to such breach. In the event that a breach of
this Agreement is committed by both of the Parties to this Agreement, each Party
shall be liable in proportion to the extent of its responsibility for such
breach for any economic damages incurred by the other Party due to such breach.
NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL LICENSOR BE LIABLE TO LICENSEE,
ANY LICENSEE AFFILIATE OR ANY THIRD PARTY UNDER THIS AGREEMENT FOR ANY DAMAGES
OR REMUNERATION OF ANY TYPE IN EXCESS OF THE LIMITS SET FORTH IN SECTION 9.11.2
OF THE SHARE PURCHASE AGREEMENT, AS AGGREGATED WITH ANY OTHER LIABILITIES
SUBJECT TO SUCH LIMITS.
 

12.
DISPUTES




 
Any dispute, controversy or claim arising from or in connection with this
Agreement shall be settled by arbitration in Hong Kong at the Hong Kong
International Arbitration Centre. Any award rendered by the arbitrator(s) shall
be binding upon the Parties and enforceable in any court of competent
jurisdiction. The costs of the arbitration shall be shared equally between the
Parties, unless the arbitrator(s) award otherwise.

 
- 106 -

--------------------------------------------------------------------------------



13.
TERM

 
This Agreement shall come into force on the date on which it is signed by both
Parties and shall remain in force until the expiry of the last to expire of the
Licensed Patents or, if being patent applications, until there is no further
possibility of any of patent applications proceeding to grant, unless sooner
terminated pursuant to Paragraph 11 hereof.
 

14.
GOVERNING LAW AND JURISDICTION

 
This Agreement shall be governed by and interpreted in accordance with the laws
of Hong Kong and the Parties hereby submit to the exclusive jurisdiction of the
Hong Kong courts.


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in [ ] originals by their duly authorised representatives as of the date first
above written.


MSI Sensors (China) Limited
Measurement Ltd.
By:
By:
   
Name:
Name:
   
Title:
Title:



- 107 -

--------------------------------------------------------------------------------



SCHEDULE 15
Form of Deed of Trademarks Assignment


TRADEMARK ASSIGNMENT


The undersigned, Measurement Specialties, Inc., a New Jersey corporation, having
an address of 1000 Lucas Way, Hampton, Virginia 23666 (the “Assignor”), hereby
transfers and assigns to Measurement Ltd., a Cayman Islands company (the
“Assignee”), having an address of ___________________________, all right, title
and interest in and to the marks described in Exhibit A, which is attached
hereto and incorporated by reference herein, the registrations and applications
therefor, and the goodwill of the business associated therewith and the portion
of the business of Assignor relating to the marks set forth in Exhibit A
(collectively, the “Marks”).


For good and valuable consideration by Assignee, the receipt and sufficiency of
which are hereby acknowledged, the Assignor does hereby assign unto the Assignee
all of its right, title and interest in and to the Marks, together with all of
the goodwill of the business associated with and symbolized by such Marks, the
applications and registrations therefor, and any rights of the Assignor to sue
any third parties for any past infringement of or to the Marks, for the use and
benefit of Assignee and its successors, assigns or other legal representatives
and to prosecute any such application and registration in the United States
Patent and Trademark Office or in any foreign jurisdiction.


In witness whereof, intending to be legally bound hereby, the Assignor has duly
executed this Trademark Assignment.





 
MEASUREMENT SPECIALTIES, INC.
       
Date: _____________________
By: __________________________
 
Name:
 
Title:



Acknowledged and accepted:


Measurement Ltd.




By: _______________________________
Name:
Title:


- 108 -

--------------------------------------------------------------------------------




EXHIBIT A


Mark
Filing Date
Application No.
Registration Date
Registration No.
PARK-ZONE
Feb. 26, 1997
75/248,086
Aug. 17, 1999
2,270,998
ACCUTIRE
Sept. 30, 1988
73/755,235
Sept. 5, 1989
1,554,489
ACCUTAPE
Sept. 30, 1988
73/755,234
Sept. 12, 1989
1,555,566



- 109 -

--------------------------------------------------------------------------------




TRADEMARK ASSIGNMENT


The undersigned, Measurement Specialties, Inc., a New Jersey corporation, having
an address of 1000 Lucas Way, Hampton, Virginia 23666 (the “Assignor”), hereby
transfers and assigns to Measurement Ltd., a Cayman Islands company (the
“Assignee”), having an address of ___________________________, all right, title
and interest in and to the marks described in Exhibit A, which is attached
hereto and incorporated by reference herein, the registrations and applications
therefor, and the goodwill of the business associated therewith and the portion
of the business of Assignor relating to the marks set forth in Exhibit A
(collectively, the “Marks”).


For good and valuable consideration by Assignee, the receipt and sufficiency of
which are hereby acknowledged, the Assignor does hereby assign unto the Assignee
all of its right, title and interest in and to the Marks, together with all of
the goodwill of the business associated with and symbolized by such Marks, the
applications and registrations therefor, and any rights of the Assignor to sue
any third parties for any past infringement of or to the Marks, for the use and
benefit of Assignee and its successors, assigns or other legal representatives
and to prosecute any such application and registration in the Office for
Harmonisation in the Internal Market or in any other jurisdiction.


In witness whereof, intending to be legally bound hereby, the Assignor has duly
executed this Trademark Assignment.





 
MEASUREMENT SPECIALTIES, INC.
       
Date: _____________________
By: __________________________
 
Name:
 
Title:





Acknowledged and accepted:


Measurement Ltd.




By: _______________________________
Name:
Title:


- 110 -

--------------------------------------------------------------------------------



EXHIBIT A


Mark
Jurisdiction
Filing Date
Registration Date
Trade Mark No.
PARK-ZONE
European Community
March 6, 1998
March 3, 2000
764498





- 111 -

--------------------------------------------------------------------------------



TRADEMARK ASSIGNMENT


The undersigned, Measurement Specialties, Inc., a New Jersey corporation, having
an address of 1000 Lucas Way, Hampton, Virginia 23666 (the “Assignor”), hereby
transfers and assigns to Measurement Ltd., a Cayman Islands company (the
“Assignee”), having an address of ___________________________, all right, title
and interest in and to the marks described in Exhibit A, which is attached
hereto and incorporated by reference herein, the registrations and applications
therefor, and the goodwill of the business associated therewith and the portion
of the business of Assignor relating to the marks set forth in Exhibit A
(collectively, the “Marks”).


For good and valuable consideration by Assignee, the receipt and sufficiency of
which are hereby acknowledged, the Assignor does hereby assign unto the Assignee
all of its right, title and interest in and to the Marks, together with all of
the goodwill of the business associated with and symbolized by such Marks, the
applications and registrations therefor, and any rights of the Assignor to sue
any third parties for any past infringement of or to the Marks, for the use and
benefit of Assignee and its successors, assigns or other legal representatives
and to prosecute any such application and registration in any trademark office.


In witness whereof, intending to be legally bound hereby, the Assignor has duly
executed this Trademark Assignment.





 
MEASUREMENT SPECIALTIES, INC.
       
Date: _____________________
By: __________________________
 
Name:
 
Title:





Acknowledged and accepted:


Measurement Ltd.




By: _______________________________
Name:
Title:


- 112 -

--------------------------------------------------------------------------------



EXHIBIT A


Mark
Country
Filing Date
Application No.
Registration Date
Registration No.
PRO-FIT
South Korea
Aug. 19, 2005
40-2005-38850
   





- 113 -

--------------------------------------------------------------------------------



SCHEDULE 16
Pro forma combined unaudited statement of assets and liabilities of the Company
as at 31 October 2005


Attached as follows.
 
- 114 -

--------------------------------------------------------------------------------



SCHEDULE 17
Form of acknowledgment of receipt to be signed by the Transferring Employees


To: [·] (the "Company")


I [·] of [PRC]/[Hong Kong] identity card number / Passport number [·]
acknowledge the receipt of a sum of $[l] as full and final payment of my salary,
allowance, compensation, severance payments and other entitlements due to me
from the Company.




_____________________________________
Signature of Employee




_____________________________________
Date


- 115 -

--------------------------------------------------------------------------------



IN WITNESS whereof this Agreement has been executed and hereby delivered by the
Parties on the date appearing at the head hereof.


Signed by
)
 
)
for and on behalf of
)
KENABELL HOLDING LIMITED
)
in the presence of:
)
       
Signed by
)
 
)
for and on behalf of
)
FERVENT GROUP LIMITED
)
in the presence of:
)



- 116 -

--------------------------------------------------------------------------------

